Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 1 of 162 Page ID #:1



    1 STEPHEN M. HAYES (SBN 83583)

    2
        RYAN Z. KELLER (SBN 249193)
        TYLER R. AUSTIN (SBN 293977)
    3   HAYES SCOTT BONINO & ELLINGSON
    4
        GUSLANI SIMONSON & CLAUSE, LLP
        999 Skyway Road, Suite 310
    5   San Carlos, California 94070
    6   Telephone: (650) 637-9100
        Facsimile: (650) 637-8071
    7

    8 Attorneys for Defendant
        Twin City Fire Insurance Company
    9
                                 UNITED STATES DISTRICT COURT
   10
                                CENTRAL DISTRICT OF CALIFORNIA
   11

   12
      SOMERA CAPITAL                            CASE NO.: 2:20-cv-04277
   13 MANAGEMENT, LLC, a California
      Limited Liability Company,                DEFENDANT TWIN CITY FIRE
   14
                                                INSURANCE COMPANY’S NOTICE
   15             Plaintiffs,                   OF REMOVAL OF CIVIL ACTION
                                                UNDER 28 U.S.C. SECTIONS 1332,
   16        v.
                                                1441, AND 1446
   17 TWIN CITY FIRE INSURANCE                  [DIVERSITY JURISDICTION]
   18 COMPANY, an Indiana Corporation;
      THE SWETT & CRAWFORD GROUP, DEMAND FOR JURY TRIAL
   19 INC., a California Corporation; and

   20 DOES 1 through 10,

   21             Defendants.
   22

   23

   24

   25

   26

   27

   28
        1134297
         DEFENDANT TWIN CITY’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS
                1332, 1441, AND 1446 [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 2 of 162 Page ID #:2



    1 TO THE CLERK OF THE ABOVE-ENTITLED COURT:

    2        PLEASE TAKE NOTICE that defendant Twin City Fire Insurance Company
    3 (“Twin City”) hereby removes to this Court the state action described below:

    4        1.     Twin City is a defendant in the civil action commenced on December
    5 14, 2018 in the Superior Court of the State of California, County of Santa Barbara,

    6 Case No. 18CV06147, entitled Somera Capital Management, LLC v. Twin City Fire

    7 Insurance Company, et al. A true and correct copy of the summons and complaint is

    8 attached hereto as Exhibit 1 and is incorporated as part of this notice.

    9        2.     Twin City filed its answer to plaintiff’s complaint in state court on
   10 January 22, 2019. A true and correct copy of the answer is attached hereto as

   11 Exhibit 2 and is incorporated as part of this notice.

   12        3.     Plaintiff filed a first amended complaint (“FAC”) on May 9, 2019. A
   13 true and correct copy of the first amended complaint is attached hereto as Exhibit 3

   14 and is incorporated as part of this notice. Because there were no substantive

   15 differences between the original and amended complaint, Twin City did not file an

   16 amended answer. Carrasco v. Craft, 164 Cal.App.3d 796, 808–809 (1985).

   17        4.     Diversity did not exist at the time plaintiff filed the complaint or first
   18 amended complaint due to the presence of a non-diverse defendant, The Swett &

   19 Crawford Group, Inc. (erroneously sued as The Sweet & Crawford Group, Inc.)

   20 (“Swett.”) As alleged by plaintiff, Swett is a California corporation. (FAC, ¶ 4.)

   21 Plaintiff filed a dismissal of this defendant on May 6, 2020, which they served by

   22 mail and email that same day (May 6, 2020.) A true and correct copy of the

   23 dismissal is attached hereto as Exhibit 4 and is incorporated as part of this notice.

   24 Because the dismissal was just filed and served on May 6, 2020, this removal petition

   25 is timely. 28 USC § 1446; see, Kuxhausen v. BMW Financial Services NA LLC 707

   26 F.3d 1136, 1140 (9th Cir. 2013); Lovern v. General Motors Corp., 121 F.3d 160, 161

   27 (4th Cir. 1997).

   28
        1134297                                    -2-
        DEFENDANT TWIN CITY’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS
                1332, 1441, AND 1446 [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 3 of 162 Page ID #:3



    1        5.     A copy of all process and pleadings served on Twin City are included
    2 above. A copy of all orders served on Twin City are attached hereto as Exhibit 5,

    3 which include an Order Granting Leave to File First Amended Complaint to Attach

    4 Inadvertently Omitted Exhibits and two Orders continuing Case Management

    5 Conferences. The state court issued an Order from the bench regarding cross-

    6 motions for summary judgment and summary adjudication but it was not served on

    7 Twin City. A copy of the tentative ruling on those motions that was adopted by the

    8 court is included as part of Exhibit 5.

    9        6.     This action is a civil action of which this Court has original jurisdiction
   10 under 28 U.S.C. section 1332, and is one that may be removed to this Court by Twin

   11 City pursuant to the provisions of 28 U.S.C. section 1441, subdivision (a), in that it is

   12 a civil action wherein the matter in controversy exceeds the sum of $75,000 exclusive

   13 of interest and costs, and is between citizens of different states.

   14        7.     The Amount in Controversy is Satisfied
   15                  a. The fact that the amount in controversy exceeds the minimum
                          requirement for diversity jurisdiction can be determined by the
   16
                          face of the first amended complaint (“FAC”). (Exhibit 3.)
   17                     Plaintiff alleges it was insured under a Twin City Private Equity
                          Choice Insurance Policy (the “Policy”) from February 2017 to
   18
                          February 2018. (FAC, ¶ 17.) Plaintiff alleges the Policy provided
   19                     liability coverage for the company and its officers, and that
                          plaintiff and its president, David Brown, were sued by Postcard
   20
                          Properties, LLC on or about September 28, 2017. (FAC, ¶¶ 12,
   21                     18-27.) Plaintiff alleges that there are possible bases to support
                          coverage for the Postcard Action that would require Twin City to
   22
                          pay for the damages alleged by Postcard. (FAC, ¶ 45.) Attached
   23                     as Exhibit A to the FAC is the operative complaint in the Postcard
                          Action, wherein Postcard alleges damages from Somera’s failure
   24
                          to pay two contracts in the amounts of $252,000 and $1,000,000.
   25                     (FAC: Ex A, ¶¶ 17, 34.) These amounts exceed the $75,000
                          threshold, exclusive of interest and costs.
   26
                       b. The fact that the amount in controversy exceeds the minimum
   27                     requirement for diversity jurisdiction can also be determined by
   28                     the nature of the claims and the amount and type of the damages
        1134297                                    -3-
         DEFENDANT TWIN CITY’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS
                1332, 1441, AND 1446 [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 4 of 162 Page ID #:4



    1                     sought in the FAC. Plaintiff alleges that it tendered the lawsuit to
    2
                          Twin City for coverage, and that Twin City extended coverage to
                          Brown under a reservation of rights, but improperly denied a
    3                     defense to plaintiff. (FAC, ¶¶ 28, 36-37.) Plaintiff asserts causes
    4
                          of action that include breach of contract and insurance bad faith.
                          Plaintiff has produced redacted invoices in discovery showing that
    5                     the insureds have allegedly incurred defense costs in the
    6                     underlying action totaling $362,631.61. Again, this is more than
                          $75,000, exclusive of interest and costs. Attorney fee damages
    7                     can be sufficient to invoke the jurisdictional minimum. (Simmons
    8                     v. PCR Technology, 209 F.Supp.2d 1029 (N.D. Cal. 2002).)
                          Courts determine the amount in controversy “based on the
    9                     damages that can reasonably be anticipated at the time of removal
   10                     . . . the measure of fees should be the amount that can reasonably
                          be anticipated at the time of removal, not merely those already
   11                     incurred.” (Id. at 1035; see also Galt G/S v. JSS Scandinavia, 142
   12                     F.3d 1150, 1155-56 (9th Cir. 1998).)

   13
                       c. Plaintiff seeks punitive damages. (FAC, p. 12:17.) Even if the
                          Court adopts a “due process multiplier” of just one times actual
   14                     damages, the amount in controversy would be more than $75,000,
   15
                          exclusive of interest and costs. Johnson v. Ford Motor Co., 35
                          Cal.4th 1191 (2005); Wysinger v. Automobile Club of Southern
   16                     California, 157 Cal.App.4th 413 (2007).
   17                  d. Plaintiff also seeks recovery of its attorney fees and costs for this
                          action. (FAC, ¶ 50; p. 12:15-16.) The claim for attorney fees and
   18
                          costs constitutes an element of plaintiff’s special damages on a
   19                     theory that plaintiff incurred these so-called Brandt fees to
                          recover unreasonably withheld policy benefits. Brandt v.
   20
                          Superior Court, 37 Cal.3d 813 (1985.) It is likely that plaintiff’s
   21                     damages for Brandt fees and costs through trial would exceed the
                          $75,000, exclusive of interest and costs, amount in controversy
   22
                          requirement in and of themselves. Attorney fees recoverable
   23                     under Brandt can be considered in determining whether the
                          amount in controversy exceeds the jurisdictional amount.
   24
                          (Richmond v. Allstate Insurance Co., 897 F.Supp. 447, 450
   25                     (S.D.Cal. 1995).)
   26        8.     Diversity is Satisfied
   27                  a. At the time of the commencement of this action, and at all times
                          since, Twin City has been, and still is, a corporation of the State
   28
                          of Indiana, being incorporated under the laws of Indiana, and has
        1134297                                    -4-
         DEFENDANT TWIN CITY’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS
                1332, 1441, AND 1446 [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 5 of 162 Page ID #:5



    1                     had and continues to have its principal place of business in
    2
                          Connecticut.
                       b. Plaintiff is an LLC. Its principal place of business has been, and
    3
                          still is, in California. Per the Statement of Information on the
    4                     California Secretary of State website, its members are David
                          Brown and Steve Firestone. Per the Statement of Information,
    5
                          Mr. Brown and Mr. Firestone are both citizens of California.
    6
                       c. This action was brought in the State of California. This corporate
    7                     defendant is not, at the time of the institution of this action, and is
                          not now, a corporation incorporated under the laws of the State of
    8
                          California, and does not have at the time of the institution of this
    9                     action, and does not have now, its principal place of business in
                          California.
   10
             9.     This Notice of Removal is Timely Due to Plaintiff’s Bad Faith
   11
                       a. Although this action has been pending for more than one year, it
   12                     was not removable until May 6, 2020 when plaintiff dismissed the
   13                     non-diverse defendant, Swett. Twin City is removing this action
                          pursuant to 28 U.S.C. § 1446 (c)(1), because plaintiff acted in bad
   14                     faith in adding Swett as a defendant to prevent Twin City from
   15                     removing this case to federal court.
   16                  b. Similar to the plaintiff in Heller v. American States Insurance
                          Company 2016 WL 1170891 (C.D. Cal., Mar. 25, 2016, No.
   17                     CV159771DMGJPRX), where plaintiff’s motion to remand was
   18                     denied due to bad faith, Plaintiff Somera Capital Management,
                          LLC (“Somera”) has not actively litigated this matter against non-
   19                     diverse defendant Swett:
   20                     1) Somera Did Not Require Swett to Answer or Make a
   21                        General Appearance
                             a) Somera filed its complaint against Twin City and Swett in
   22
                                December 2018. By Somera naming Swett in the lawsuit, it
   23                           destroyed diversity.
   24                        b) Somera did not serve the summons and complaint upon
                                Swett until April 2019, and even then, the proof of service
   25
                                has never been filed with the Court and does not appear on
   26                           the Court’s docket.
   27                        c) Swett never answered the complaint and, yet, Somera did
                                not take their default. The most likely scenario is that
   28                           Somera gave Swett an open-ended extension to respond to
        1134297                                    -5-
         DEFENDANT TWIN CITY’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS
                1332, 1441, AND 1446 [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 6 of 162 Page ID #:6



    1                           the complaint because Somera never planned to actively
    2
                                litigate the case against Swett.
                             d) Swett never made a general appearance in the state court
    3
                                action. Swett made one special appearance at a case
    4                           management conference. Swett did not participate in the
                                meet and confer between counsel in advance of that case
    5
                                management conference.
    6
                          2) Somera Did Not Ask for Swett to Participate in any Case
    7                        Management or Settlement Communications
    8                        a) Twin City and Somera have exchanged extensive meet and
                                confer and other correspondence throughout the state court
    9                           action. Swett was not copied on these communications.
   10                           Somera has made no attempt to involve Swett in any meet
                                and confer discussions with Twin City regarding hearings
   11                           or discovery.
   12                        b) In January, 2020, Twin City and Somera argued cross-
   13                           motions for summary judgment and/or summary
                                adjudication in the state court action. Swett did not attend
   14                           the hearing.
   15                        c) Somera and Twin City participated in mediation in April
   16
                                2020. Swett did not attend. Somera made no attempt to
                                involve Swett in mediation or any other settlement
   17                           opportunities throughout the state court action.
   18                     3) Somera Did Not Make Any Effort to Obtain Discovery
                             Regarding Swett’s Potential Liability
   19
                             a) Somera’s counsel have never expressed to Twin City’s
   20
                                counsel that Swett had any potential liability.
   21                        b) Somera never served written discovery on Swett, nor has
   22                           Somera propounded any discovery on Twin City regarding
                                Swett.
   23
                             c) Somera never noticed any depositions of Swett.
   24
                                (Declaration of Stephen M. Hayes (“Hayes Decl.,”) ¶ 4.)
   25

   26

   27

   28
        1134297                                    -6-
         DEFENDANT TWIN CITY’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS
                1332, 1441, AND 1446 [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 7 of 162 Page ID #:7



    1                            DEMAND FOR JURY TRIAL
    2        Twin City Fire Insurance Company hereby demands a trial by jury.
    3

    4
        Dated: May 11, 2020                 HAYES SCOTT BONINO ELLINGSON
    5
                                            GUSLANI SIMONSON & CLAUSE, LLP
    6

    7

    8                                    By:       /s/ Stephen M. Hayes
                                           STEPHEN M. HAYES
    9                                      RYAN Z. KELLER
                                           TYLER R. AUSTIN
   10                                      Attorneys for Defendant
                                           Twin City Fire Insurance Company
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
        1134297                                    -7-
         DEFENDANT TWIN CITY’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. SECTIONS
                1332, 1441, AND 1446 [DIVERSITY JURISDICTION]; DEMAND FOR JURY TRIAL
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 8 of 162 Page ID #:8




                EXHIBIT 1
   Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 9 ofI 2/74g e. 'ZS
                                                                   162 Page   ID #:9

                                                                                                                              FOR COURT USE ONLY
                                       SUMMONS
t                                                                                                                         (SOLO PARS 050 DC L4 COATS)
                                   (CITACION JUDICIAL)                                                       ELECTRONICALLY FILED
NOTICE TO DEFENDANT:                                                                                         5uperior Court of California
(A V/SO AL DEMANDADO):                                                                                        ouflty of Santa Barbara
 Twin City Fire Ins. Co.; The Swett & Crawford Group, Inc., and Does I                                       Darrel E. Parker, Executive
 through 10                                                                                                  12/14/2018 4:50 PM
YOU ARE BEING SUED BY PLAINTIFF:                                                                             3y: Narzralli Baksh, Deputy
(LO ESTA DEMANDANDO EL DEMANDANTE):
 Somera Capital Management, LLC

                                                                                                                          within 30 days. Read the information
 NOTICE! You have been sued. the court may decide against you without your being heard unless you respond
 below.
                                                                                                                                at this court and have a copy
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response
                                                                                                                        form if you want the court to hear your
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal
                                                                                                                         information at the California Courts
 case. There may be a court form that you can use for your response. You can Find these court forms and more
                                                                                                                    you. If you cannot pay the filing fee, ask
 Online Self-Help Center (vnw.courtinfo.ca.gov/solfhe/p), your county law library, or the courthouse nearest
                                                                                                                         and your wages, money, and property
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default,
 may be taken without further warning      from the  court.
                                                                                                                               you may want to call an attorney
    There are other legal requirements. You may want to call an attorney right away. IF you do not know an attorney,
                                                                                                                           services program. You can locate
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal
                                                                                                                    Courts Online Self-Help Center
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcatifomia.org), the California
                  ca.gov/selfhe/p  ), or by contacting your  local court or county bar association. NOTE:  The   court has a statutory lien for waived fees and
 (www.courtinfa
                                                                                                                              the court will dismiss the case.
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before
                                      no responds, denim do 30     dies, is code puado  dec/dir en so contra sin oscucbar    so version. Lea (a informaciOn a
 1AV/S0/ La ban damandado. Si
 cant inuaciOn,
                                                                                                              pars presenter one respuesta par oscrito en es/a
    'flono 300/AS DE CAL ENDARlO dospués de quo to entreguen esta citation y pope/os legatos
                                                                                                                                       pot oscnto i/one quo ester
 carte y hater quo so entreguo una cop/a aldemandante. Una carte a uris llama do tolofOnica no h protogon. So rospuesta
                            si desea  quo  procosen   so case  an  Ia code. Es  posit,le  quo  haya  on  formulario quo us/ed   pueda user pare so respuosta.
 on form ato legal correcto
                                                                                                                   de California (www.sucorte.ca.gov), an la
 Puede encontrar ostos formularios do Ia coils y mts infoni,acidn an a! Contra do Ayuda do las Codes
 biblioloca do byes do Cu condodo a on to cone quo to quo do més cerco. S/no          puodo    pager  to  cuota do proscnlociOn, pie/a of sooretoho do to carlo
          dO on formularlo do exotic/On  dopago  do  cuotas. SI  no  prosonta so rocpuosta     a tbonipo, puodo pordor of Coco per incumplimionto y to oortc to
 quo   /0
 podrO quilar su sue/do, dinoro yb/ones sin Orris advortencia.
                                                                                                                                     puodo Ilornor 0 Un aorvio:o do
   Hay a/ms requisites legates. Es rocomondablo quo flame a on abogado inmodiotamonto. Si no conoco a on obogodo, le gales gra to//os do on
                                                              as posib(o  quo  cumpla    con  /os requisites  pare obtener  servicios
 rem/s/On a abogados. S/no puede pager a on abogado,                                                               s/ho web do California Legal Services,
 programa do sorvicios legates sin fines do lucre. Puodo encontrar ostos gn.rpos sin fines do lucro an at
                                                                                         (www.sucorte.ca.gov) a pon:Ondose an contacto con Is torte aol
 (t.w.lawheipcaliforflia.org), on a/ Centro do Ayuda do las Codes do California,
                                                                                          las cuotas y/os costos oxentos par imponer on gravamen sobro
 co/egio do abogados locales. A V/SO: POT joy, Ia code fiend dorocho a roc?amar
 cua/quiorrecupe  raciOn do $10,000   (5 mils do valor rec/bida mod/ante   on  acuerdo   a one conces/On do art itrajo on Lin CSSO do dorecbo civil. Tiono quo
 pager at gravamen do la code antes do quo to cotta       puoda   desochar  0/ case.
                                                                                                              CASE NUMBER:
The name and address of the court is:                                                                         (N,)merod&Caso):   18CV06147
(El nombre y direcciôn de Is torte as):
 Superior Court of California, County of Santa Barbara, Anacapa Division
 1100 AnaCapa Street. Santa Barbara, CA 93101
                                                                                    an attorney, is:
The name, address, and telephone numbS of plaintiffs attorney, or plaintiff without
             la dirección y o/ nUmoro de (olOfono dot abogado del demandante,   o dol domandante quo no Elena abogado, a
(El nom bra,


                                                                                                                                                        , ueputy
DATE:                                                                               Clerk, by           /s/ Narzralli Baksh
                                                                                    (SecretarYo)   _________________________________                     (Adjunto)
(Fec/ia)    12/14/2018
                                                                        (form P08-010).)
(For proof of service of this summons, use Proof of Service of Summons
                                                                                       (P08-010)).
(Pam pruoba do entrepa do oslo citation use e/ formulario Proof of Service of Summons,
                                        .,nTirc    Tfl TUC    ocoCflkl        D'iCfl. Va,'   ora con,o,




                                                                                                                                     '.,.a w.
 10",, P.00Prn0'O( Ma,dIay   uso                                           bUIVIMUI'lb                                                                  xrtinfacagov
  Juc1 Councli at cauwrt
  suM-lw lRev. July 1. 2009)




                                                                                \
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 10 of 162 Page ID #:10



                                                         ELECTRONICALLY FILED
                                                         Superior Court of California
     Jerold Oshinsky (Cal. Bar No. 25077 1)              County of Santa Barbara
     joshinsky@kasowitz.com                              Darrel E. Parker, Executive Officer
 2   Kirsten C. Jackson (Cal. Bar No. 265952)            12/14/2018 4:50 PM
     kjackson@kasowitz.com                               By: Narzralli Baksh, Deputy
 3   KASOWITZ BENSON TORRES LLP
     2029 Century Park East, Suite 2000
 4   Los Angeles, CA 90067
     Telephone: (424) 288-7900
 5   Facsimile: (424) 288-7901

 6   Attorneys for Plaintiffs

 7                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                              FOR THE COUNTY OF SANTA BARBARA
 9                                            ANACAPA DIVISION
10    SOMERA CAPITAL MANAGEMENT, LLC, a                     CASE NO.:     18CV06147
      California Limited Liability Company,
I'                                                          COMPLAINT FOR
                                Plaintiff,
12           vs.                                            (I) BREACH OF CONTRACT;
13    TWIN CITY FIRE INSURANCE COMPANY, an                    TORTIOUS BREACH OF THE
      Indiana Corporation; THE SWETF &                      IMPLIED COVENANT OF GOOD
14    CRAWFORD GROUP, INC., a California                    FAITH AND FAIR DEALING;
      Corporation; and DOES I through 10,
15                                                              DECLARATORY RELIEF.
                                Defendants.
16                                                          DEMAND FOR JURY TRIAL
17          Plaintiff complains of defendants and alleges as follows:

18                                       NATURE OF THIS ACTION

19                  This is an action by Plaintiff Somera Capital Management, LLC ("Somera") against

20   Defendant Twin City Fire Insurance Company ("Twin City") and Defendant The Swett &

21   Crawford Group, Inc. ("Swett & Crawford"), in connection with insurance coverage for the lawsuit

22   captioned Postcard Properties, LLC v. Somera Capital Management, LLC and David A. Brown,

23   Case No. 17CV04361 (Santa Barbara Superior Court) (the "Underlying Lawsuit").

24                                              THE PARTIES

25          2.      Somera is a boutique real estate investment firm and California Limited Liability

26   Company whose office is located at 115W. Canon Perdido St, Santa Barbara, California 93101.

27

28

                                                 COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 11 of 162 Page ID #:11




            I.      Twin City is an insurance company and Indiana Corporation that is registered to

 2   transact business with the California Secretary of State. Twin City does substantial business in the

 3   State of California and the County of Santa Barbara.

 4          4.      Swett & Crawford is an insurance broker and California Corporation whose offices

 5   are located at 515 South Figueroa Street, Los Angeles, CA 90071-3301. Swett & Crawford does

 6   substantial business in the State of California and the County of Santa Barbara.

 7          5.      Somera does not currently know the true names and capacities, whether individual,

 8   associate, partnership, corporate, or otherwise, of the defendants fictitiously designated as Does I

 9   through 10 and therefore sues those defendants by these fictitious names. Somera will seek leave

10   of Court to amend this Complaint when the true names and capacities of these fictitiously named

II   defendants have been ascertained.

12          6.      Somera is informed and believes, and on that basis alleges, that Does 1 through 10,

13   in some way currently unknown have underwritten, provided, procured, assisted in procuring or

14 communicated regarding insurance coverage for Somera, or have participated in the decision by

15 Twin City to deny coverage to Somera, or are otherwise responsible for the loss and damages

16   alleged herein, and that Does I through 10 are authorized to, and are in fact, doing and transacting

17   business in the State of California and the County of Santa Barbara.

18                                    JURISDICTION AND VENUE

19          7.      Subject matter jurisdiction is proper in the Superior Court of the State of California

20   for the County of Santa Barbara, which is a court of general jurisdiction.

21          8.      Personal jurisdiction over all Defendants is proper under California Code of Civil

22 Procedure Section 410.10, which provides that California courts are authorized to exercise

23   jurisdiction over parties "on any basis not inconsistent with the Constitution."

24          9.      Personal jurisdiction over non-resident Twin City is proper, as Twin City has

25 purposeful contacts with the California forum. Twin City is registered with the California

26 Secretary of State to do business in California, and has offices in California. Twin City does

27 substantial, continuous and systematic business in the State of California. Twin City has

28
                                                      2
                                               COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 12 of 162 Page ID #:12




     performed acts and consummated transactions in California giving rise to the allegations and

 2   claims in this Complaint, including selling insurance to California resident Somera. Twin City has

 3   also performed activities out-of-state that were aimed at and had an effect in California, including

 4 denying California resident Somera's claim for insurance coverage.

 5           10.    Personal jurisdiction over California resident Swell & Crawford is proper, as Swett

 6   & Crawford is incorporated, headquartered and domiciled in California. Swell and Crawford is

 7   registered with the California Secretary of State to do business in California. Swett & Crawford

 8   does substantial, continuous and systematic business in the State of California. Swett & Crawford

 9   has performed acts and consummated transactions in California giving rise to the allegations and

10 claims in this Complaint, including brokering insurance to California resident Somera.

'I          11.     Venue is proper under California Code of Civil Procedure Section 393 in the

12   Superior Court of the State of California for the County of Santa Barbara because the wrongful

13   conduct alleged herein took place, in whole or in part, in Santa Barbara County.

14                                    FACTUAL ALLEGATIONS

'5   The Underlying Lawsuit

16           12.    On or about September 28, 2017, Postcard Properties, LLC ("Postcard") filed a

17 lawsuit against Somera and its President, David A. Brown ("Mr. Brown") in Santa Barbara

18   Superior Court (the "Underlying Lawsuit"). A true and correct copy of the operative pleading in

19   the Underlying Lawsuit is attached hereto as Exhibit A.

20          13.     The Underlying Lawsuit alleges causes of action for (1) breach of written contract,

21   (2) common counts, (3) breach of oral contract, (4) fraud, and (5) declaratory relief.

22          14.     Specifically, the Underlying Lawsuit alleges that Somera and Mr. Brown breached

23   various oral and written agreements with Postcard regarding the development of two commercial

24   real estate projects, the Pismo Beach Project and the Avila Beach Project.

25          15.     The Underlying Lawsuit further alleges that if there were no such agreements,

26 Somera and Mr. Brown owe Postcard "for work, labor, services and materials rendered at the

27 special instance and request of' Somera and Mr. Brown and for alleged fraud committed by

28

                                               COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 13 of 162 Page ID #:13




     Somera and Mr. Brown.

 2   The Policy

 3          16.     Through its insurance broker, Defendant Swett & Crawford, Somera purchased

 4   insurance coverage to protect itself in the event of a lawsuit such as the Underlying Lawsuit.

 5          17.     Twin City issued to Somera Private Equity Choice Policy No. 72 D 0240050-17

 6   (the "Policy"), which provides coverage for the Policy Period from February 21, 2017 to February

 7   21, 2018.

 8          18.     The Policy's Private Equity Fund Management and Professional Liability

 9   ("PEFM&P") Coverage Part provides "(A) Insured Person Liability" coverage for "Loss on behalf

10   of the Insured Persons, which such Insured Persons become legally obligated to pay, resulting

11   from a Claim first made during the Policy Period .        ..   against the Insured Persons for a Wrongful

12   Act by the Insured Persons which takes place during or prior to the Policy Period, except for Loss

13   that the Insured Entity pays to or on behalf of the Insured Persons as indemnification."

14          19.        The Policy's PEFM&P Coverage Part provides "(B) Insured Entity

15   Reimbursement" coverage for "Loss on behalf of an Insured Entity for which such Insured Entity

16 has, to the extent permitted or required by law, indemnified the Insured Persons, which such

17 Insured Persons become otherwise legally obligated to pay, resulting from a Claim first made

18   during the Policy Period   . . .   against the Insured Persons for a Wrongful Act by the Insured Persons

19   which takes place during or prior to the Policy Period."

20          20.     The Policy's PEFM&P Coverage Part provides "(C) Insured Entity Liability"

21   coverage for "Loss on behalf of an Insured Entity, which such Insured Entity becomes legally

22   obligated to pay, resulting from a Claim first made during the Policy Period               .   against such

23   Insured Entity for a Wrongful Act by the Insured Entity which takes place during or prior to the

24   Policy Period."

25          21.     The Policy defines "Claim" in relevant part as "a civil proceeding              ...   for civil

26 damages or other civil relief, first made upon receipt by an Insured of a written notice of a

27   complaint or similar pleading."

28
                                                           4
                                                     COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 14 of 162 Page ID #:14




            22.     The Policy defines "Loss" in relevant part as "Damages and Defense Costs."

 2          23.     The Policy defines "Insured Person" in relevant part as "Manager," including the

 3   "President" of the "Insured Entity."

 4          24.     The Policy defines "insured Entity" in relevant part as the "Named Entity," Somera

 5   Capital Management LLC.

 6          25.     The Policy defines "Wrongful Act" in relevant part as "any actual or alleged error,

 7   misstatement, misleading statement, act, omission, neglect or breach of duty," including "in the

 8   rendering of Professional Services."

 9          26.     The Policy defines "Professional Services" in relevant part to include "consulting,

10   advisory, management, or administrative services."

II          27.     Based on the above policy language and definitions, there is coverage for the

12   Underlying Lawsuit.

13   Twin City's Shifting Coverage Positions

14          28.     Somera timely tendered the Underlying Lawsuit to Twin City for coverage.

15          29.     In correspondence dated February 2, 2018, Twin City acknowledged that "the

16   PEFM&P Coverage Part affords coverage" for the Underlying Lawsuit. A true and correct copy

17   of that correspondence is attached hereto as Exhibit B.

18          30.     However, Twin City's February 2, 2018, letter then asserted that two exclusions

19   operated to exclude coverage afforded by the PEFM&P Coverage Part.

20          31.     The First Exclusion—Section IV. Exclusions Applicable to All Insuring

21   Agreements, Paragraph (B) Exclusions without Exceptions, as amended by Endorsement No. 3—

22   provides that the Insurer shall not pay Loss in connection with any Claim: "based upon, arising

23 from, or in any way related to an insured engaging in business relating to real property

24 management, including, without limitation, engaging in any activities in the capacity of, giving

25 advice in connection with or rendering or failing to render professional services as a property

26   manager, real estate broker, or advisor in connection with the management of real property."

27          32.     The Second Exclusion—Section V. Exclusion Applicable to Insuring Agreement

28

                                              COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 15 of 162 Page ID #:15




 I (C), as amended by Endorsement 6—provides that "Pursuant to Section V., ADVANCEMENT

 2 AND ALLOCATION OF DEFENSE COSTS, AND Section VI., ALLOCATION OF

 3   DAMAGES, of the Common Terms and Conditions, the Insurer shall not pay Loss under Insuring

 4 Agreement (C) in connection with any Claim based upon, arising from, or in any way related to

 5   any actual or alleged breach of contract or agreement other than that portion of such Loss which

 6 would have attached even in the absence of such contract or agreement, or that directly results

 7   from: (A) the organizational, management, monitoring or advisory documents of an insured Entity,

 8 including but not limited to, a partnership agreement, limited partnership agreement, operating

 9 agreement, limited liability company agreement, other advisory, monitoring and/or management

10 agreement or subscription agreement; (B) a contract for Professional Services.       . ."   Twin City

Ii   asserted that Part B of the Second Exclusion applied to bar coverage, despite the fact that an

12   exclusion for Professional Services wouldn't make any sense in a professional liability policy.

13          33.     In correspondence dated May 11, 2018, Somera explained to Twin City that neither

14 the First Exclusion nor the Second Exclusion applied. A true and correct copy of this

15   correspondence is attached hereto as Exhibit C.

16          34.     Specifically, Somera explained that the First Exclusion for "property management"

17   did not apply, "because the Postcard   Properties lawsuit does not even allege property management
18   services of any kind."

19          35.     Somera also explained that the Second Exclusion could not apply to Mr. Brown, as

20 by its express terms it "states that it only applies to Coverage Part C, 'Insured Entity Liability'

21 coverage for Somera as an entity, not Coverage Parts A and B, which cover 'Insured Person'

22   liability and thus protect Mr. Brown." Somera further explained that the exception for "Loss which

23   would have attached in the absence of [a] contract or agreement" applied to Somera as an entity,

24   as "the Complaint alleges several 'common counts' that do not sound in contract."

25          36.     in response to Somera's May 11, 2018 letter, in correspondence dated June 19,

26   2018, Twin City "withdr[ew] its coverage denial as to Mr. Brown and acknowledge[d] coverage

27 for him in accordance with this reservation of rights." A true and correct copy of this

28
                                                    6
                                                COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 16 of 162 Page ID #:16




     correspondence is attached hereto as Exhibit D.

 2          37.     However, Twin City continued to incorrectly deny coverage for Somera on the

 3   basis of the Second Exclusion for certain contractual liability, asserting that this exclusion still

 4 applied to "Common Counts' alleged in the Complaint [that] may have arisen in the absence of

 5   Somera's alleged contracts or agreements."

 6          38.     In correspondence dated August 22, 2018, Somera provided Twin City with black

 7   letter California case law which made clear that "a common count cause of action is specifically

 8   available 'where no contractual relationship is involved." Thus, the Second Exclusion for certain

 9   contractual liability could not apply. A true and correct copy of this correspondence is attached

10   hereto as Exhibit E.

11          39.     Furthermore, in correspondence dated September 21, 2018, Somera noted that by

12   its express terms, the Second Exclusion contained an exception for the "contract[s] for Professional

13   Services" at issue in the Underlying Lawsuit. Somera thus explained to Twin City that "the policy

14 language provides coverage for Somera directly resulting from a contract for Professional

15   Services, and does not exclude coverage as" Twin City contends. A true and correct copy of this

16   correspondence is attached hereto as Exhibit F.

17          40.     Nonetheless, despite being presented with ample evidence that the Second

18   Exclusion is wholly inapplicable, in correspondence dated October 5, 2018, Twin City continued

19   to wrongfully "stand by [its] denial of coverage as to Somera." In so doing, Twin City essentially

20   asserted that the exception to the Second Exclusion didn't mailer. Twin City also asserted that it

21   would only advance "25% of the Defense Costs on a current basis that Somera submits to Twin

22   City for payment," purportedly based on an allocation of the "relative legal exposure of Somera

23   and Mr. Brown." A true and correct copy of this correspondence is attached hereto as Exhibit C.

24          41.     Twin City's allocation is entirely arbitrary and ignores that California Supreme

25   Court precedence requires an insurer to pay all defense costs in an action that involves insured and

26   uninsured parties and/or claims, except defense costs that can be allocated solely to claims that are

27   unequivocally not subject to coverage.

28

                                                COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 17 of 162 Page ID #:17




             42.     Twin City has already rescinded its improper denial of coverage for Mr. Brown,

 2 which caused Somera to unnecessarily incur costs lighting for coverage to which it is entitled.

 3 Twin City's determination that the claims against Somera are not even potentially entitled

 4    coverage and, further, that a whopping 75% of the defense costs are solely attributable to such

 5    claims, is merely another attempt to deny Somera the bargained-for coverage. The claims against

 6 Somera are at least potentially covered given the common counts alleged in the Underlying

 7 Lawsuit and the "Professional Services" exception to the Second Exclusion. Twin City's

 S    acknowledgment of coverage for Mr. Brown obligates it to advance the entire defense costs.

 9                                       FIRST CAUSE OF ACTION

10            (Breach of Contract    -   Against Twin Fire Insurance Company and Does 1-5)

11           43.     Somera realleges and incorporates by reference herein each allegation contained in

12 paragraphs I through 42 above.

13           44.     Defendants had duties under the Policy, the law, and insurance industry custom and

14   I practice to, among other things, pay for a full defense of the Underlying Lawsuit. Defendants were
15    likewise obligated to conduct a thorough investigation of all bases that might support Somera's

16    claim for coverage.

17           45.     Defendants breached their duties under the Policy by, among other things, failing

18    to pay for a full defense of the Underlying Lawsuit; asserting grounds to avoid or limit coverage

19    that they knew were not supported by, and are contrary to, the terms of the Policy, the law, industry

20    custom and practice, the parties' course of dealings, and the facts; failing to conduct an adequate

21    investigation of the Underlying Lawsuit and asserting grounds to avoid coverage based on their

22 inadequate investigation; failing to fully inquire into possible bases that might support coverage

23    for the Underlying Lawsuit; and by giving greater consideration to their own interests than they

24 gave to Somera's interests. Demonstrative of Defendants' failures, the initial letter denying

25 coverage referred to the Underlying Lawsuit as a proceeding in Denver Colorado with what

26    appears to be the case number of a proceeding in Denver Colorado.

27    As a direct and proximate result of Defendants' breach of contract, Somera has suffered, and

28

                                                 COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 18 of 162 Page ID #:18




     continues to suffer, damages in an amount in excess of the Court's jurisdictional limits. When the

 2   precise amount of Somera's damages are known, it will assert those damages accordingly.

 3                                     SECOND CAUSE OF ACTION

 4    (Breach of the Covenant of Good Faith and Fair Dealing             -   Against Twin City and Does I-

 5                                                       5)

 6           46.     Somera realleges and incorporates by reference herein each allegation contained in

7    paragraphs I through 42 above.

 8           47.     In breach of the implied covenant of good faith and fair dealing, Defendants did the

 9   things and committed the acts alleged above for the purpose of consciously withholding from

10 Somera the rights and benefits to which it is entitled under the Policy and without considering

II   Somera's interests at least to the same extent as Defendants considered their own interests.

12           48.     As a direct and proximate result of Defendants' acts, Somera has been damaged in

13   an amount in excess of the Court's jurisdictional limits. The actual amount of damages has not

14   yet been precisely ascertained. When the precise amount of Somera's damages are known, it will

15   assert those damages accordingly.

16           49.     Defendants' acts are inconsistent with Somera's reasonable expectations, and are

17   contrary to established claims practices and legal requirements, and constitute bad faith.

18           50.     Pursuant to the holding in Brandt v. Superior Court, 37 Cal. 3d 813 (1985), Somera

19   is entitled to recover all attorneys' fees that it reasonably has incurred, and is incurring, in its efforts

20 to obtain the benefits of the coverage that Defendants wrongfully have withheld, and are

21   withholding, in bad faith, plus interest. The total amount of these attorneys' fees is currently

22   unknown. When the precise amount of Somera's damages are known, it will assert those damages

23 accordingly.

24           51.     Defendants' conduct is despicable and has been done with a conscious disregard of

25   Somera's rights, constituting oppression, fraud, and/or malice. Defendants engaged in a series of
                                                                                                                    S


26   acts designed to deny wrongfully the benefits due under the policies. Specifically, Defendants, by

27   acting as alleged above, in light of the information, facts, and law to the contrary, consciously

28

                                                   COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 19 of 162 Page ID #:19




      disregarded Somera's rights and forced it to incur substantial financial loss, without sufficient

      assistance from it, thereby inflicting substantial financial damage on Somera. Defendants ignored

 3    Somera's interests and concerns, with the requisite intent to injure, and acted fraudulently, within

 4    the meaning of California Civil Code 3294. Therefore, Somera is entitled to recover punitive

 5    damages from Defendants in an amount sufficient to punish and to make an example of them and

 6    in order to deter similar conduct.

 7                                      THIRD CAUSE OF ACTION

 8                      (Negligence - Against Swell & Crawford and Does 6- 10)

 9           52.     Somera realleges and incorporates by reference herein each allegation contained in

10 paragraphs I through 42 above.

II           53.     Swell and Crawford held itself out to Somera as having the knowledge, skill and

12   I authority to obtain insurance that would protect Somera against professional services risks.
13           54.     If Twin City prevails on its no coverage position, the Defendants would have been

14   I negligent in procuring insurance coverage for Somera. Indeed, Swett & Crawford was tasked with
15 procuring a policy that would protect Somera against professional services risks and Twin City

16    contends that the Policy excludes disputes arising from contracts for professional services.

17           55.     As a direct and proximate result of Defendants' negligence, Somera has suffered,

18 land continues to suffer, damages in an amount in excess of the Court's jurisdictional limits. When

19    the precise amount of Somera's damages are known, it will assert those damages accordingly.

20                                    FOURTH CAUSE OF ACTION

21           (Negligent Misrepresentation      -   Against Swett & Crawford and Does 6-10)

22           56.     Somera realleges and incorporates by reference herein each allegation contained in

23   I paragraphs I through 42 above.
24           57.     Defendants represented to Somera that they would obtain insurance that would

25   I protect Somera against personal services risks.
26           58.     If Twin City prevails on its no coverage position, then Somera will have been

27    harmed by its reasonable reliance on Defendants' representations.

28

                                                COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 20 of 162 Page ID #:20




             59.    As a direct and proximate result of Defendants' negligent misrepresentations,

 2   Somera has suffered, and continues to suffer, damages in an amount in excess of the Court's

 3   jurisdictional limits. When the precise amount of Somera's damages are known, it will assert those

 4 damages accordingly.

 5                                    FIFTH CAUSE OF ACTION

 6     (In the Alternative, Declaratory Relief— Against Swett & Crawford and Does 6-10)

 7           60.    Somera realleges and incorporates by reference herein each allegation contained in

 8 paragraphs 1 through 42 above.

 9           61.    Somera and Defendant Swett & Crawford have had, and continue to have, an

10 ongoing special relationship for many years. Somera relied upon Swett & Crawford to procure

ii   insurance to protect its special needs as a boutique real estate investment firm. indeed, Swett &

12 Crawford held itself out as having expertise in brokering insurance coverage for real estate

13 companies.

14           62.    Prior to the issuance of the Policy, Somera had requested that Defendant Swett &

15   Crawford procure insurance coverage to protect against professional services risks.

16           63.    Defendant Swett & Crawford assumed the duty to use reasonable care, diligence,

17 and judgment in procuring the insurance coverage needed by Somera to protect its business

18   interests.

19           64.    Somera had a reasonable expectation that it would be covered for professional

20   services risks of the nature alleged in the Underlying Lawsuit.

21           65.    Defendant Swett & Crawford also assumed the duty to fully explain to Somera the

22   key terms of the Policy prior to its issuance, and Somera reasonably relied on its explanation.

23   However, at no point prior to the issuance of the Policy did Swett & Crawford ever suggest that

24   the kinds of professional services risks alleged in the Underlying Lawsuit would not be covered

25   under the Policy.

26           66.    Twin City asserts, and Somera disputes, that the Policy does not provide coverage

27   for Somera for the Underlying Lawsuit.

28
                                                     11
                                               COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 21 of 162 Page ID #:21




               67.      If Twin City prevails on its no coverage assertions, then Defendant Swett &

2     Crawford will not have satisfied its duties to Somera.

3              68.      An actual and justiciable controversy exists between Somera, on the one hand, and

4     Defendants Swett & Crawford and Does 6-10, on the other hand, as to Defendants' obligations in

5     the altdrnative event that the Court finds no coverage under the Policy. Somera seeks a judicial

6     declaration as to its rights and obligations against Defendant Swett & Crawford in connection with

7     insurance coverage for the Underlying Lawsuit.

8                                           PRAYER FOR RELIEF

 9                                  ON THE FIRST CAUSE OF ACTION

10                 I.   For damages, plus pre- and post-judgment interest, according to proof at the time

II    of trial;

12                                ON THE SECOND CAUSE OF ACTION

13                2.    For damages, plus pre- and post-judgment interest, according to proof at the time

14   I of trial;
15                 3.   For reasonable attorneys' fees incurred in obtaining the benefits due under the

16    Policy, plus interest;

17                 4.   For punitive damages.

18                                     ON THE THIRD CAUSE OF ACTION

19                 5.   For damages, plus pre- and post-judgment interest, according to proof at the time

20   I of trail;
21                                    ON THE FOURTH CAUSE OF ACTION

22                 6.   For damages, plus pre- and post-judgment interest, according to proof at the time

23   I of trail;
24
                                        ON THE FIFTH CAUSE OF ACTION
25
                   7.   For a declaration in accordance with Somera's contentions stated above; and
26
                                           ON ALL CAUSES OF ACTION
27

28

                                                  COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 22 of 162 Page ID #:22




          8.   For such other, further, and/or different relief as maybe just and proper.

 2

 3

 4 I DATED: December 14, 2018                KASOWITZ BENSON TORRES LLP

 5
                                             By:     /s/ Kirsten C. Jackson
 6

 7                                                   Kirsten C. Jackson
                                                     Attorneys for Plaintiff
 8

 9

10

II

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             13
                                          COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 23 of 162 Page ID #:23




                                   DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury in this action.
2
     DATED: December 14, 2018                    KASOWITZ BENSON TORRES LLP
3

4
                                                 By:     Is! Kirsten C. Jackson
5
                                                         Kirsten C. Jackson
6                                                        Attorneys for Plaintiff
7

8

9

10

11

12

13

'4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              COMPLAINT
    Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 24 of 162 Page ID #:24
    TrnRNEY OR PARTY WiTHOuT ATTORNEYXWame, Siaieaarnunber. and address):            -                                      FOR COURT   USE ONLY
     Jerold Osliinsky (Cal.:        No.25077]); ICirsten C. Jackson (Cal. Bar No. 265952)
     KASOWITZ BENSON TORRES LLP                                                                                ICTRONICALLY FILED
     2029 Century Park East, Suite 2000
     Los Angeics, CA 90067                                                                                     erior Court of California
         TELEPHONE No.:     (,424) 288-7900                   FAx NO.:   j424) 283-7901                        nty of Santa Barbara
    kTTORTEY FOR      (Na...): SOMERA CAPITAL MANAGIMEN1, LLC                                                   e1 E. Parker, Executive
    JPERIOR COURT OF CALIFORNIA, COUNTY OF Santa              Barabara
       STREET ADDRESS: 1100 Anacapa Street                                                                      0I2018 1:33 PM
       MAILING ADDRESS:     P.O. Box 21107                                                                     Narzralli Baksh, Deputy
      CITY AND ZIP CODE:    Santa Barbara, CA 93101
             BRANCH NAME:   Anacapa Division
    CASE NAME:
    Somera Capital Management, LLC v. Twin City Fire Ins. Co. et. at
I      CIVIL CASE COVER SHEET            I                       Complex Case Designation                 I             18CV06147                     I
I       Unlimited            C
                        Limited                       I             Counter                Joinder        I                                           I
I       (Amount         (Amount                       I                                                                                               I
I       demanded        demanded is      I                  Filed with first appearance by defendant
I       exceeds $25000) $25,000 or less)              I         (Cat. Rules of Court, rule 3.402)               DEPT:
                                                                                                                                                      I

            one box below for the case type               est describes this case:
     Auto Tort                                            Contract                                   Provisionally complex Civil Litigation
                                                                                                     (Cal. Rules of court, rules 3.400-3.403)
     ETII  Auto (22)                                      C     Breath of contract/warranty (06)
     C     Uninsured motorist (46)                        C     Rule 3.740 collections (09)          C Antitrustul'rade regulation (03)
     Other PI/PD/WD (Personal Injury/Property             C      Other collections (09)              C Construction defect (10)
     Damage/Wrongful Death) Tort                                Insurance coverage (18)              C     Mass tort (40)
     C     Asbestos (04)                                  C     Other contract (37)                  C Securities litigation (28)
     C     Product liability (24)                         Real Property                              C Environmental/Toxic tort (30)
     C     Medical malpractice (45)                C            Eminent domain/Inverse               C Insurance  coverage claims arising from the
                                                                                                       above listed provisionally complex case
                                                                condemnation (14)
     C Other Pl/PDMO (23)                                                                                     types (41)
     Non-PIIPDFWD (Other) Tort                     C            Wrongful eviction (33)

     C Business tort/unfair business practice (07) C            Other real property (26)             Enforcement of Judgment
                                                                                                     C    Enforcement of judgment (20)
     C civil rights (08)                           Unlawful Detainer
     C Defamation (13)                             C     Commercial (31)                             Miscellaneous Civil complaint

     C Fraud (16)                                  C     Residential (32)                            C RICO (27)
     C    Intellectual property (19)               C     Drugs  (38)                                 C Other complaint (not spec/fled above) (42)
     C Professional negligence (25)                Judicial Review                                   Miscellaneous Civil Petition
     C    Other  non-PIIPOmO     tort (35)         C Asset forfeiture (05)                           C Partnership and corporate governance (21)
                                                   C Petition re: arbitration award (11)             C Other petition (not specified above) (43)
              Wrongful termination (36)                          Writ of mandate (02)
              Other employment (15)                       Other iudicial review
2. This case           Li
                      is         [gj
                                   is not   complex  under   rule 3.400 of the California Rules of Court. lithe case is complex, mark the
    factors requiring exceptional judicial management:
        C    Large number of separately represented parties           d.          C
                                                                                Large number of witnesses

        C    Extensive motion practice raising difficult or novel     e.          C
                                                                                Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve                      in other counties, states, or countries, or in a federal court

        C          Substantial amount of documentary evidence                C Substantial postjudgment judicial supervision
                                                                             i.

      Remedies sought (check all that apply):        a.1 v,   monetary b. F--,]                       or injunctive relief c. C punitive
      Number of causes of action (specifr).11. Breach of Contract;                         Breach of Implied Covenant of Good Faith & Fair Dealin
      This case         C is EJ    is not a class action suit.
      If there are any known related cases, file and serve a notice                       case.
Date: December 14, 2018
Kirsten C. Jackson
                             rrvpr no


    • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (jxcept small aims
                                                                                                                     ca ses or ca ses filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rule-'of Court, rule4.220.) Failure to file may result
       in sanctions.
    • File this cover sheet in addition to any cover sheet required by local court rule.
    • If this  caseis complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
    • Unless this is a collections      ease
                                          under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.Penn I of

                                                          CIVIL CASE COVER SHEET
    cM.clo   Roy. July 1,
  Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 25 of 162 Page ID #:25
                                                                                                                                       CM-010
                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To PEaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet, In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the First paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
                                                 Contract                                           Provisionally Complex Civil Litigation (Cal.
Auto Tort
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
                                                          Breath of Rental/Lease                         Antitrust/Trade Regulation (03)
         DamageArongful Death
                                                             Contract (not unlawful defamer              Construction Defect (10)
     Uninsured Motorist (46) (if (lie                                                                    Claims Involving Mass Tort (40)
         case involves an uninsured                              or wrongful eviction)
       -
                                                          ContractANarranty Breach-Seller                Securities Litigation (28)
         motorist claim subject to                                                                       Environmental/Toxic Tort (30)
         arbitration, check this item                        Plaintiff (not fraud or negligence)
                                                          Negligent Breach of Contract/                  Insurance Coverage Claims
         instead of Auto)                                                                                    (arising from provisionally complex
                                                             Warranty
Other PilPDlWD (Personal Injury/                          Other Breach or Contract/Warranty                  case type listed above) (4 1)
Property Damage/Wrongful Death)                                                                       Enforcement of Judgment
Tort
                                                      Collections (e.g., money owed, open
                                                          book accounts) (09)                            Enforcement of Judgment (20)
     Asbestos (04)                                                                                           Abstract of Judgment (Out of
                                                          Collection Case-Seller Plaintiff
         Asbestos Property Damage                                                                                   County)
         Asbestos Personal Injury/                        Other Promissory Note/Collections
                                                              Case                                           Confession of Judgment (non-
               Wrongful Death                         Insurance Coverage (not provisionally                         domestic relations)
     Product Liability (not asbestos or                   complex) (16)                                      Sister State Judgment
         toxic/environmental) (24)                        Auto Subrogation                                   Administrative Agency Award
     Medical Malpractice (45)                                                                                     (not unpaid taxes)
                                                         Other Coverage
         Medical Malpractice—                                                                                Petition/Certification of Entry of
               Physicians & Surgeons                  Other Contract (37)                                         Judgment on Unpaid Taxes
           Other Professional Health Care                 Contractual Fraud                                   Other Enforcement of Judgment
               Malpractice                                Other Contract Dispute                                    Case
    Other PtIPD/W0 (23)                          Real Property                                        Miscellaneous Civil Complaint
         Premises Liability (e.g., slip               Eminent Domain/Inverse
                                                                                                         RICO (27)
               and fall)                                  Condemnation (14)
                                                                                                         Other Complaint (not specified
         Intentional Bodily Injury/PD/WD             Wrongful Eviction (33)                                   above) (42)
               (e.g., assault, vandalism)            Other Real Property (e.g., quiet title) (26)             Declaratory Relief Only
         Intentional Infliction of                       Writ of Possession of Real Property                  Injunctive Relief Only (non-
               Emotional Distress                        Mortgage Foreclosure                                       harassment)
         Negligent Infliction of                         Quiet Title                                         Mechanics Lien
               Emotional Distress                        Other Real Property (not eminent                     Other Commercial Complaint
         Other PI/PD/WD                                  domain, landlordilenant, or                                Case (non-toil/non-Complex)
Non-PIIPDIWD (Other) Tort                                foreclosure)                                         Other Civil Complaint
   Business Tort/unfair Business                  Unlawful Detalner                                                (non-tort/non-complex)
       Practice (07)                                  Commercial (31)                                 Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination.               Residential (32)                                   Partnership and Corporate
        false arrest) (not civil                      Drugs (38) (if the case involves Illegal                Governance (21)
         harassment) (08)                                drugs, check this item: otherwise,               Other Petition (not specified
    Defamation (e.g., slander, libel)                     report as Commercial or Residential)               above) (43)
          (13)                                    Judicial Review                                            Civil Harassment
   Fraud (16)                                         Asset Forfeiture (05)                                  Workplace Violence
   Intellectual Property (19)                         Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
    Professional Negligence (25)                      Writ of Mandate (02)                                        Abuse
       Legal Malpractice                                  Writ-Administrative Mandamus                        Election Contest
        Other Professional Malpractice                    Writ-Mandamus on Limited Court                      Petition for Name Change
           (not medical or legal)                             Case Matter                                     Petition for Relief From Late
     Other Non-PI/PD/WD Tort (35)                         Writ-Other Limited Court Case                          Claim
Employment                                                    Review                                          Other Civil Petition
   Wrongful Termination (36)                          Other Judicial Review (39)
   Other Employment (15)                                  Review of Health Officer Order
                                                          Notice of Appeal-Labor

cM.010Inev.JLiyI.271                                  CIVIL CASE COVER SHEET
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 26 of 162 Page ID #:26


                                      (NAMgANO ADDRE1'                TELEPHONE No.:                  FOR COURT USE ONLY
                                     irsten L. Jackson (s&N 265952)
                                                                       424-288-7900
 KASOWITZ BENSON TORRES LLP
                                                                                        E LECTRONICALLY FILED
 2029 Century Park East, Suite 2000. Los Angeles, CA 90067
                                                                                          uperior Court of California
ATTORNEY FOR (NAME):   F~;era Capital Management, LLC                                   C ounty of Santa Barbara
                                                                         I
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA BARBARA                                   Barrel E. Parker, Executive Offic
  STREETADOREsS:   1100 Anacapa Street                                                  12/20/2018 12:44 PM
 MAILINGADORESS:  P.O. Box 21107                                                        I y: Terri Chavez, Deputy
 CITY AND ZIP CODE:Santa Barbara. CA 93121-1107
     BRANCH NAME: lAnacapa                I
PLAINTIFF: Somera Capital Management, LLC


DEFENDANT: Twin City     Fire Ins. Co., The Swett & Crawford Group, Inc., et. al
                                                                                           CASE NUMBER:
                 DECLARATION OF PREJUDICE CCP 170.6                                                      18CV06147
                      (PEREMPTORY CHALLENGE)



                                                 Kirsten C. Jackson                                                    declares
                                                       (NAME OF DECLARANT)

                           Somera Capital Management, LLC
that he/ she is kttoey for                                                         Ia party to     the within action hereinafter
                            (INSERT "ATTORNEY FOR' OR LEAVE BLANK)

called "case" therein as follows:
Somera Capital Management, LLC v. Twin City Fire Ins. Co., The Swett& Crawford Group, Inc. & Does 1-10
                                                   (NAME OR NAMES OF PARTIES)


that                   the Honorable Colleen K. Steme                        the Judge, Court Commissioner or Referee to
         (NAME OF JUDGE/COMMISSIONER/REFEREE BEING DISQUALIFIED)

whom the case has been assigned is prejudiced against the                              Plaintiff                  or the interest
                                                                               (PLAINTIFF OR DEFENDANT)


of the                   Plaintiff                  so that Declarant   cannot or believes    that he/she cannot have a fair
               (PLAINTIFF OR DEFENDAN10

and impartial trial or hearing before such Judge, Court Commissioner or Referee.

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.




Dated:                 December 20, 2018




                                        DECLARATION OF PREJUDICE CCP 170.6
                                            (PEREMPTORY CHALLENGE)
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 27 of 162 Page ID #:27




                                                                                                FOR COURT USE ONLY
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA BARBARA
  STREET ADDRESS:       1100 Anacapa Street                                                      FIL ED
 CITYANDZIPCODE: Santa Barbara       CA 93101                                            SUPERIOR COURT of CALIFORNI/
     BRANCH NAME: Anacapa                                                                 COUNTY of SANTA BARBARA
                                                                                                 12/17/2018
 CAPTION
                                                                                          Darrel E. Parker, Executive Officer
 Somera Capital Management, LLC vs Twin City Fire Insurance 3Y Baksh, Narzralli
 Company et all                                                                                                  Deputy Cleric


                                                                                          CASE NUMBER:
                ORDER AND NOTICE OF CASE ASSIGNMENT;                                      18CV06147
               NOTICE OF CASE MANAGEMENT CONFERENCE


 The above case is hereby assigned to Judge Colleen K Sterne for ALL purposes, including trial. All future matters,
 including ex-parte matters, are to be scheduled with the assigned judge. Counsel shall include the name of the assigned
 judge in the caption of every document filed with the court. The above-entitled case is hereby ordered set for:

                   Case Management Conference on 0411512019 at 8:30 AM in SB Dept 5 at the court address above.

PLAINTIFF SHALL GIVE NOTICE of this assignment to ALL parties brought into the case, including but not limited to
defendants, cross-defendants and intervenors. A Proof of Service of this ORDER & NOTICE OF CASE ASSIGNMENT is
to be filed with the Court within five (5) working days after service. Failure to give notice and file proof thereof or failure to
appear may result in the imposition of sanctions. Pursuant to California Rule dl Court 3.725, no later than fifteen (15)
calendar days before the date set for the Case Management Conferencé each party must file a Case Management
Statement (Judicial Council form CMI ID). In lieu of each party filing a separate Case Management Statement, any two or
more parties may file a joint statement.

At the Court's discretion counsel, parties and insurance representatives (if any) with full settlement authority may be
required to attend a CADRe Information Meeting within ten (10) days of the Conference date.




   Dated: 12/17/2018
                                                                        Judge of the Superior Court
                                                                            Michael Carrozzo


                                           CLERK'S CERTIFICATE OF MAILING

I certify that I am not a party to this action and that a true copy of the foregoing was mailed first class, postage prepaid, in
a sealed envelope addressed as shown, and that the mailing of the foregoing and execution of this certificate occurred at
(p/ace): Santa Barbara, California on: 12/17118.



Kristen C Jackson
Kasowitz Benson Torres LLP
2029 Century Park E Ste 2000
Los Angeles CA 90067-3006


 Darrel E. Parker, Executive Officer                        By                  Narzralli8aksh                      Deputy Clerk

SC-2028 (Rev. 7/1/021                    ORDER & NOTICE OF CASE ASSIGNMENT                                       Local Rule 1309
                                       NOTICE OF CASE MANAGEMENT CONFERENCE                                           CRC 3.222
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 28 of 162 Page ID #:28


                QIS PARTY                     ME ,ND ADDRESS):            HONE NO
                                           Jackson (SBN 28                          FOR COURT USE ONLY
  Jerold shinsky
  AnORNE3               ° LWlZi%ten               .



  KASOWITZ BENSON TORRES LLP
                                                                            ELECTRONICALLY FILED
  2029 Century Park East, Suite 2000                       (424) 288-7900
                                                                            Superior Court of California
  Fos Angeles CA 90067                 I
  ATTORNEY FOR (NAME): SOMERA CAPITAL MANAGEMENT, LLC,                      County  of Santa Barbara
                                                                            Darrel E. Parker, Executive Of icer
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA BARBARA
                                                                            12/20/2018 1:33 PM
  IEJ Santa Barbara—Anacapa    0 Santa Maria-Cook     0 Lompoc Division     By: Narzralli Baksh, Deputy
      1100 Anacapa Street    312-C East Cook Street  115 Civic Center Plaza
   Santa Barbara, CA 93101   Santa Maria, CA 93454    Lompoc, CA 93435

  PLAINTIFF:      Somera Capital Management, LLC

  DEFENDANT: Twin City Fire Ins. Co.; The Swett & Crawford Group, Inc.
                                                                                      CASE NUMBER
                   CIVIL CASE COVER SHEET ADDENDUM                                               18CV06147


 Santa Barbara County Superior Court Local Rule, rule 201 divides Santa Barbara County geographically into two
 separate' regions referred to as "South County" and "North County," the boundaries of which are more particularly
 defined in rule 201. "South County" includes the cities of Carpinteria, Santa Barbara, and Goleta; 'North County"
 includes the cities of Santa Maria, Lompoc, Buellton and Solvang. A map depicting this geographical division is
 contained in Appendix 1 to the local rules.
 Local Rule 203 provides: "When, under California law, 'North County would be a 'proper county' for venue purposes,
 all filings for such matters shall be in the appropriate division of the Clerk's office in North County. All other filings
 shall be made in the Clerk's office in the appropriate division of the Court in South County. The title of the Court
 required to be placed on the first page of documents pursuant to CRC 2.111 includes the name of the appropriate
 Court division."
 A plaintiff filing a new complaint or petition is required by Local Rule 1310 to complete and file this Civil Case Cover
 Sheet Addendum to state the basis for filing in North County or South County.

 The undersigned represents to the Court:
 This action is filed in        0 North County ED South County because venue is proper in this region for the following
 reason(s):

 0 A defendant resides or has its principal place of business in this region at:

   J The personal injury, damage to property, or breach of contract that is claimed in the complaint occurred in this
 region at: or near 115W. Canon Perdido St, Santa Barbara, California 93101

 M      There is a related case filed with the court in this region (e.g., the related personal injury action to a petition to
 transfer structured settlement payments) [identify case, including case number]:



 Q Venue is otherwise proper in this region because (explain):


 Dated: December 14, 2018
                                                                                             or




       arm Adopted for Mandatory Use           CIVIL CASE COVER SHEET
       Santa Barbara superior court
         Sc-2089 (New July 20181
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 29 of 162 Page ID #:29




                 EXHIBIT 2
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 30 of 162 Page ID #:30




                                              ELECTRONICALLY FILED
                                              Superior Court of California
                                              County of Santa Barbara
                                              Darrel E. Parker, Executive Officer
                                              1/22/2019 3:12 PM
                                              By: Elizabeth Spann, Deputy
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 31 of 162 Page ID #:31
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 32 of 162 Page ID #:32
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 33 of 162 Page ID #:33
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 34 of 162 Page ID #:34
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 35 of 162 Page ID #:35
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 36 of 162 Page ID #:36
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 37 of 162 Page ID #:37
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 38 of 162 Page ID #:38
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 39 of 162 Page ID #:39
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 40 of 162 Page ID #:40
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 41 of 162 Page ID #:41
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 42 of 162 Page ID #:42




                 EXHIBIT 3
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 43 of 162 Page ID #:43




 1   Jerold Oshinsky (Cal. Bar No. 250771)                     ELECTRONICALLY FILED
     joshinsky@kasowitz.com                                    Superior Court of California
 2   Kirsten C. Jackson (Cal. Bar No. 265952)                  County of Santa Barbara
     kjackson@kasowitz.com                                     Darrel E. Parker, Executive Officer
 3   KASOWITZ BENSON TORRES LLP                                5/9/2019 3:13 PM
     2029 Century Park East, Suite 2000                        By: Elizabeth Spann, Deputy
 4   Los Angeles, CA 90067
     Telephone: (424) 288-7900
 5   Facsimile: (424) 288-7901
 6   Attorneys for Plaintiffs
 7                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                              FOR THE COUNTY OF SANTA BARBARA
 9                                            ANACAPA DIVISION
10    SOMERA CAPITAL MANAGEMENT, LLC, a                     CASE NO.: 18CV06147
      California Limited Liability Company,
11                                                          FIRST AMENDED COMPLAINT FOR
                                Plaintiff,
12           vs.                                            (1) BREACH OF CONTRACT;
13    TWIN CITY FIRE INSURANCE COMPANY, an                  (2) TORTIOUS BREACH OF THE
      Indiana Corporation; THE SWETT &                      IMPLIED COVENANT OF GOOD
14    CRAWFORD GROUP, INC., a California                    FAITH AND FAIR DEALING;
      Corporation; and DOES 1 through 10,
15                                                          (3) DECLARATORY RELIEF.
                                Defendants.
16                                                          DEMAND FOR JURY TRIAL
17          Plaintiff complains of defendants and alleges as follows:
18                                       NATURE OF THIS ACTION
19          1.      This is an action by Plaintiff Somera Capital Management, LLC (“Somera”) against
20   Defendant Twin City Fire Insurance Company (“Twin City”) and Defendant The Swett &
21   Crawford Group, Inc. (“Swett & Crawford”), in connection with insurance coverage for the lawsuit
22   captioned Postcard Properties, LLC v. Somera Capital Management, LLC and David A. Brown,
23   Case No. 17CV04361 (Santa Barbara Superior Court) (the “Underlying Lawsuit”).
24                                              THE PARTIES
25          2.      Somera is a boutique real estate investment firm and California Limited Liability
26   Company whose office is located at 115 W. Canon Perdido St, Santa Barbara, California 93101.
27

28
                                                     1
                                                 COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 44 of 162 Page ID #:44




 1          3.      Twin City is an insurance company and Indiana Corporation that is registered to

 2   transact business with the California Secretary of State. Twin City does substantial business in the

 3   State of California and the County of Santa Barbara.

 4          4.      Swett & Crawford is an insurance broker and California Corporation whose offices

 5   are located at 515 South Figueroa Street, Los Angeles, CA 90071-3301. Swett & Crawford does

 6   substantial business in the State of California and the County of Santa Barbara.

 7          5.      Somera does not currently know the true names and capacities, whether individual,

 8   associate, partnership, corporate, or otherwise, of the defendants fictitiously designated as Does 1

 9   through 10 and therefore sues those defendants by these fictitious names. Somera will seek leave

10   of Court to amend this Complaint when the true names and capacities of these fictitiously named

11   defendants have been ascertained.

12          6.      Somera is informed and believes, and on that basis alleges, that Does 1 through 10,

13   in some way currently unknown have underwritten, provided, procured, assisted in procuring or

14   communicated regarding insurance coverage for Somera, or have participated in the decision by

15   Twin City to deny coverage to Somera, or are otherwise responsible for the loss and damages

16   alleged herein, and that Does 1 through 10 are authorized to, and are in fact, doing and transacting

17   business in the State of California and the County of Santa Barbara.

18                                   JURISDICTION AND VENUE
19          7.      Subject matter jurisdiction is proper in the Superior Court of the State of California

20   for the County of Santa Barbara, which is a court of general jurisdiction.

21          8.      Personal jurisdiction over all Defendants is proper under California Code of Civil

22   Procedure Section 410.10, which provides that California courts are authorized to exercise

23   jurisdiction over parties “on any basis not inconsistent with the Constitution.”

24          9.      Personal jurisdiction over non-resident Twin City is proper, as Twin City has

25   purposeful contacts with the California forum. Twin City is registered with the California

26   Secretary of State to do business in California, and has offices in California. Twin City does

27   substantial, continuous and systematic business in the State of California.         Twin City has

28
                                                   2
                                               COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 45 of 162 Page ID #:45




 1   performed acts and consummated transactions in California giving rise to the allegations and

 2   claims in this Complaint, including selling insurance to California resident Somera. Twin City has

 3   also performed activities out-of-state that were aimed at and had an effect in California, including

 4   denying California resident Somera’s claim for insurance coverage.

 5          10.     Personal jurisdiction over California resident Swett & Crawford is proper, as Swett

 6   & Crawford is incorporated, headquartered and domiciled in California. Swett and Crawford is

 7   registered with the California Secretary of State to do business in California. Swett & Crawford

 8   does substantial, continuous and systematic business in the State of California. Swett & Crawford

 9   has performed acts and consummated transactions in California giving rise to the allegations and

10   claims in this Complaint, including brokering insurance to California resident Somera.

11          11.     Venue is proper under California Code of Civil Procedure Section 393 in the

12   Superior Court of the State of California for the County of Santa Barbara because the wrongful

13   conduct alleged herein took place, in whole or in part, in Santa Barbara County.

14                                    FACTUAL ALLEGATIONS

15   The Underlying Lawsuit

16          12.     On or about September 28, 2017, Postcard Properties, LLC (“Postcard”) filed a

17   lawsuit against Somera and its President, David A. Brown (“Mr. Brown”) in Santa Barbara

18   Superior Court (the “Underlying Lawsuit”). A true and correct copy of the operative pleading in
19   the Underlying Lawsuit is attached hereto as Exhibit A.

20          13.     The Underlying Lawsuit alleges causes of action for (1) breach of written contract,

21   (2) common counts, (3) breach of oral contract, (4) fraud, and (5) declaratory relief.

22          14.     Specifically, the Underlying Lawsuit alleges that Somera and Mr. Brown breached

23   various oral and written agreements with Postcard regarding the development of two commercial

24   real estate projects, the Pismo Beach Project and the Avila Beach Project.

25          15.     The Underlying Lawsuit further alleges that if there were no such agreements,

26   Somera and Mr. Brown owe Postcard “for work, labor, services and materials rendered at the

27   special instance and request of” Somera and Mr. Brown and for alleged fraud committed by

28
                                                   3
                                               COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 46 of 162 Page ID #:46




 1   Somera and Mr. Brown.

 2   The Policy

 3          16.     Through its insurance broker, Defendant Swett & Crawford, Somera purchased

 4   insurance coverage to protect itself in the event of a lawsuit such as the Underlying Lawsuit.

 5          17.     Twin City issued to Somera Private Equity Choice Policy No. 72 DB 0240050-17

 6   (the “Policy”), which provides coverage for the Policy Period from February 21, 2017 to February

 7   21, 2018.

 8          18.     The Policy’s Private Equity Fund Management and Professional Liability

 9   (“PEFM&P”) Coverage Part provides “(A) Insured Person Liability” coverage for “Loss on behalf

10   of the Insured Persons, which such Insured Persons become legally obligated to pay, resulting

11   from a Claim first made during the Policy Period . . . against the Insured Persons for a Wrongful

12   Act by the Insured Persons which takes place during or prior to the Policy Period, except for Loss

13   that the Insured Entity pays to or on behalf of the Insured Persons as indemnification.”

14          19.        The Policy’s PEFM&P Coverage Part provides “(B) Insured Entity

15   Reimbursement” coverage for “Loss on behalf of an Insured Entity for which such Insured Entity

16   has, to the extent permitted or required by law, indemnified the Insured Persons, which such

17   Insured Persons become otherwise legally obligated to pay, resulting from a Claim first made

18   during the Policy Period . . . against the Insured Persons for a Wrongful Act by the Insured Persons
19   which takes place during or prior to the Policy Period.”

20          20.     The Policy’s PEFM&P Coverage Part provides “(C) Insured Entity Liability”

21   coverage for “Loss on behalf of an Insured Entity, which such Insured Entity becomes legally

22   obligated to pay, resulting from a Claim first made during the Policy Period . . . against such

23   Insured Entity for a Wrongful Act by the Insured Entity which takes place during or prior to the

24   Policy Period.”

25          21.     The Policy defines “Claim” in relevant part as “a civil proceeding . . . for civil

26   damages or other civil relief, first made upon receipt by an Insured of a written notice of a

27   complaint or similar pleading.”

28
                                                   4
                                               COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 47 of 162 Page ID #:47




 1          22.     The Policy defines “Loss” in relevant part as “Damages and Defense Costs.”

 2          23.     The Policy defines “Insured Person” in relevant part as “Manager,” including the

 3   “President” of the “Insured Entity.”

 4          24.     The Policy defines “Insured Entity” in relevant part as the “Named Entity,” Somera

 5   Capital Management LLC.

 6          25.     The Policy defines “Wrongful Act” in relevant part as “any actual or alleged error,

 7   misstatement, misleading statement, act, omission, neglect or breach of duty,” including “in the

 8   rendering of Professional Services.”

 9          26.     The Policy defines “Professional Services” in relevant part to include “consulting,

10   advisory, management, or administrative services.”

11          27.     Based on the above policy language and definitions, there is coverage for the

12   Underlying Lawsuit.

13   Twin City’s Shifting Coverage Positions

14          28.     Somera timely tendered the Underlying Lawsuit to Twin City for coverage.

15          29.     In correspondence dated February 2, 2018, Twin City acknowledged that “the

16   PEFM&P Coverage Part affords coverage” for the Underlying Lawsuit. A true and correct copy

17   of that correspondence is attached hereto as Exhibit B.

18          30.     However, Twin City’s February 2, 2018, letter then asserted that two exclusions
19   operated to exclude coverage afforded by the PEFM&P Coverage Part.

20          31.     The First Exclusion—Section IV. Exclusions Applicable to All Insuring

21   Agreements, Paragraph (B) Exclusions without Exceptions, as amended by Endorsement No. 3—

22   provides that the Insurer shall not pay Loss in connection with any Claim: “based upon, arising

23   from, or in any way related to an Insured engaging in business relating to real property

24   management, including, without limitation, engaging in any activities in the capacity of, giving

25   advice in connection with or rendering or failing to render professional services as a property

26   manager, real estate broker, or advisor in connection with the management of real property.”

27          32.     The Second Exclusion—Section V. Exclusion Applicable to Insuring Agreement

28
                                                  5
                                              COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 48 of 162 Page ID #:48




 1   (C), as amended by Endorsement 6—provides that “Pursuant to Section V., ADVANCEMENT

 2   AND ALLOCATION OF DEFENSE COSTS, AND Section VI., ALLOCATION OF

 3   DAMAGES, of the Common Terms and Conditions, the Insurer shall not pay Loss under Insuring

 4   Agreement (C) in connection with any Claim based upon, arising from, or in any way related to

 5   any actual or alleged breach of contract or agreement other than that portion of such Loss which

 6   would have attached even in the absence of such contract or agreement, or that directly results

 7   from: (A) the organizational, management, monitoring or advisory documents of an Insured Entity,

 8   including but not limited to, a partnership agreement, limited partnership agreement, operating

 9   agreement, limited liability company agreement, other advisory, monitoring and/or management

10   agreement or subscription agreement; (B) a contract for Professional Services. . . .” Twin City

11   asserted that Part B of the Second Exclusion applied to bar coverage, despite the fact that an

12   exclusion for Professional Services wouldn’t make any sense in a professional liability policy.

13          33.     In correspondence dated May 11, 2018, Somera explained to Twin City that neither

14   the First Exclusion nor the Second Exclusion applied.          A true and correct copy of this

15   correspondence is attached hereto as Exhibit C.

16          34.     Specifically, Somera explained that the First Exclusion for “property management”

17   did not apply, “because the Postcard Properties lawsuit does not even allege property management

18   services of any kind.”
19          35.     Somera also explained that the Second Exclusion could not apply to Mr. Brown, as

20   by its express terms it “states that it only applies to Coverage Part C, ‘Insured Entity Liability’

21   coverage for Somera as an entity, not Coverage Parts A and B, which cover ‘Insured Person’

22   liability and thus protect Mr. Brown.” Somera further explained that the exception for “Loss which

23   would have attached in the absence of [a] contract or agreement” applied to Somera as an entity,

24   as “the Complaint alleges several ‘common counts’ that do not sound in contract.”

25          36.     In response to Somera’s May 11, 2018 letter, in correspondence dated June 19,

26   2018, Twin City “withdr[ew] its coverage denial as to Mr. Brown and acknowledge[d] coverage

27   for him in accordance with this reservation of rights.”        A true and correct copy of this

28
                                                   6
                                               COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 49 of 162 Page ID #:49




 1   correspondence is attached hereto as Exhibit D.

 2          37.     However, Twin City continued to incorrectly deny coverage for Somera on the

 3   basis of the Second Exclusion for certain contractual liability, asserting that this exclusion still

 4   applied to “‘Common Counts’ alleged in the Complaint [that] may have arisen in the absence of

 5   Somera’s alleged contracts or agreements.”

 6          38.     In correspondence dated August 22, 2018, Somera provided Twin City with black

 7   letter California case law which made clear that “a common count cause of action is specifically

 8   available ‘where no contractual relationship is involved.’” Thus, the Second Exclusion for certain

 9   contractual liability could not apply. A true and correct copy of this correspondence is attached

10   hereto as Exhibit E.

11          39.     Furthermore, in correspondence dated September 21, 2018, Somera noted that by

12   its express terms, the Second Exclusion contained an exception for the “contract[s] for Professional

13   Services” at issue in the Underlying Lawsuit. Somera thus explained to Twin City that “the policy

14   language provides coverage for Somera directly resulting from a contract for Professional

15   Services, and does not exclude coverage as” Twin City contends. A true and correct copy of this

16   correspondence is attached hereto as Exhibit F.

17          40.     Nonetheless, despite being presented with ample evidence that the Second

18   Exclusion is wholly inapplicable, in correspondence dated October 5, 2018, Twin City continued
19   to wrongfully “stand by [its] denial of coverage as to Somera.” In so doing, Twin City essentially

20   asserted that the exception to the Second Exclusion didn’t matter. Twin City also asserted that it

21   would only advance “25% of the Defense Costs on a current basis that Somera submits to Twin

22   City for payment,” purportedly based on an allocation of the “relative legal exposure of Somera

23   and Mr. Brown.” A true and correct copy of this correspondence is attached hereto as Exhibit G.

24          41.     Twin City’s allocation is entirely arbitrary and ignores that California Supreme

25   Court precedence requires an insurer to pay all defense costs in an action that involves insured and

26   uninsured parties and/or claims, except defense costs that can be allocated solely to claims that are

27   unequivocally not subject to coverage.

28
                                                    7
                                                COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 50 of 162 Page ID #:50




 1          42.     Twin City has already rescinded its improper denial of coverage for Mr. Brown,

 2   which caused Somera to unnecessarily incur costs fighting for coverage to which it is entitled.

 3   Twin City’s determination that the claims against Somera are not even potentially entitled

 4   coverage and, further, that a whopping 75% of the defense costs are solely attributable to such

 5   claims, is merely another attempt to deny Somera the bargained-for coverage. The claims against

 6   Somera are at least potentially covered given the common counts alleged in the Underlying

 7   Lawsuit and the “Professional Services” exception to the Second Exclusion. Twin City’s

 8   acknowledgment of coverage for Mr. Brown obligates it to advance the entire defense costs.

 9                                     FIRST CAUSE OF ACTION

10           (Breach of Contract – Against Twin Fire Insurance Company and Does 1-5)

11          43.     Somera realleges and incorporates by reference herein each allegation contained in

12   paragraphs 1 through 42 above.

13          44.     Defendants had duties under the Policy, the law, and insurance industry custom and

14   practice to, among other things, pay for a full defense of the Underlying Lawsuit. Defendants were

15   likewise obligated to conduct a thorough investigation of all bases that might support Somera’s

16   claim for coverage.

17          45.     Defendants breached their duties under the Policy by, among other things, failing

18   to pay for a full defense of the Underlying Lawsuit; asserting grounds to avoid or limit coverage
19   that they knew were not supported by, and are contrary to, the terms of the Policy, the law, industry

20   custom and practice, the parties’ course of dealings, and the facts; failing to conduct an adequate

21   investigation of the Underlying Lawsuit and asserting grounds to avoid coverage based on their

22   inadequate investigation; failing to fully inquire into possible bases that might support coverage

23   for the Underlying Lawsuit; and by giving greater consideration to their own interests than they

24   gave to Somera’s interests. Demonstrative of Defendants’ failures, the initial letter denying

25   coverage referred to the Underlying Lawsuit as a proceeding in Denver Colorado with what

26   appears to be the case number of a proceeding in Denver Colorado.

27   As a direct and proximate result of Defendants’ breach of contract, Somera has suffered, and

28
                                                    8
                                                COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 51 of 162 Page ID #:51




 1   continues to suffer, damages in an amount in excess of the Court’s jurisdictional limits. When the

 2   precise amount of Somera’s damages are known, it will assert those damages accordingly.

 3                                      SECOND CAUSE OF ACTION

 4    (Breach of the Covenant of Good Faith and Fair Dealing – Against Twin City and Does 1-

 5                                                       5)

 6           46.     Somera realleges and incorporates by reference herein each allegation contained in

 7   paragraphs 1 through 42 above.

 8           47.     In breach of the implied covenant of good faith and fair dealing, Defendants did the

 9   things and committed the acts alleged above for the purpose of consciously withholding from

10   Somera the rights and benefits to which it is entitled under the Policy and without considering

11   Somera’s interests at least to the same extent as Defendants considered their own interests.

12           48.     As a direct and proximate result of Defendants’ acts, Somera has been damaged in

13   an amount in excess of the Court’s jurisdictional limits. The actual amount of damages has not

14   yet been precisely ascertained. When the precise amount of Somera’s damages are known, it will

15   assert those damages accordingly.

16           49.     Defendants’ acts are inconsistent with Somera’s reasonable expectations, and are

17   contrary to established claims practices and legal requirements, and constitute bad faith.

18           50.     Pursuant to the holding in Brandt v. Superior Court, 37 Cal. 3d 813 (1985), Somera
19   is entitled to recover all attorneys’ fees that it reasonably has incurred, and is incurring, in its efforts

20   to obtain the benefits of the coverage that Defendants wrongfully have withheld, and are

21   withholding, in bad faith, plus interest. The total amount of these attorneys’ fees is currently

22   unknown. When the precise amount of Somera’s damages are known, it will assert those damages

23   accordingly.

24           51.     Defendants’ conduct is despicable and has been done with a conscious disregard of

25   Somera’s rights, constituting oppression, fraud, and/or malice. Defendants engaged in a series of

26   acts designed to deny wrongfully the benefits due under the policies. Specifically, Defendants, by

27   acting as alleged above, in light of the information, facts, and law to the contrary, consciously

28
                                                       9
                                                   COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 52 of 162 Page ID #:52




 1   disregarded Somera’s rights and forced it to incur substantial financial loss, without sufficient

 2   assistance from it, thereby inflicting substantial financial damage on Somera. Defendants ignored

 3   Somera’s interests and concerns, with the requisite intent to injure, and acted fraudulently, within

 4   the meaning of California Civil Code 3294. Therefore, Somera is entitled to recover punitive

 5   damages from Defendants in an amount sufficient to punish and to make an example of them and

 6   in order to deter similar conduct.

 7                                    THIRD CAUSE OF ACTION

 8                      (Negligence – Against Swett & Crawford and Does 6- 10)

 9          52.     Somera realleges and incorporates by reference herein each allegation contained in

10   paragraphs 1 through 42 above.

11          53.     Swett and Crawford held itself out to Somera as having the knowledge, skill and

12   authority to obtain insurance that would protect Somera against professional services risks.

13          54.     If Twin City prevails on its no coverage position, the Defendants would have been

14   negligent in procuring insurance coverage for Somera. Indeed, Swett & Crawford was tasked with

15   procuring a policy that would protect Somera against professional services risks and Twin City

16   contends that the Policy excludes disputes arising from contracts for professional services.

17          55.     As a direct and proximate result of Defendants’ negligence, Somera has suffered,

18   and continues to suffer, damages in an amount in excess of the Court’s jurisdictional limits. When
19   the precise amount of Somera’s damages are known, it will assert those damages accordingly.

20                                   FOURTH CAUSE OF ACTION

21          (Negligent Misrepresentation – Against Swett & Crawford and Does 6-10)

22          56.     Somera realleges and incorporates by reference herein each allegation contained in

23   paragraphs 1 through 42 above.

24          57.     Defendants represented to Somera that they would obtain insurance that would

25   protect Somera against personal services risks.

26          58.     If Twin City prevails on its no coverage position, then Somera will have been

27   harmed by its reasonable reliance on Defendants’ representations.

28
                                                  10
                                               COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 53 of 162 Page ID #:53




 1           59.    As a direct and proximate result of Defendants’ negligent misrepresentations,

 2   Somera has suffered, and continues to suffer, damages in an amount in excess of the Court’s

 3   jurisdictional limits. When the precise amount of Somera’s damages are known, it will assert those

 4   damages accordingly.

 5                                    FIFTH CAUSE OF ACTION

 6     (In the Alternative, Declaratory Relief – Against Swett & Crawford and Does 6-10)

 7           60.    Somera realleges and incorporates by reference herein each allegation contained in

 8   paragraphs 1 through 42 above.

 9           61.    Somera and Defendant Swett & Crawford have had, and continue to have, an

10   ongoing special relationship for many years. Somera relied upon Swett & Crawford to procure

11   insurance to protect its special needs as a boutique real estate investment firm. Indeed, Swett &

12   Crawford held itself out as having expertise in brokering insurance coverage for real estate

13   companies.

14           62.    Prior to the issuance of the Policy, Somera had requested that Defendant Swett &

15   Crawford procure insurance coverage to protect against professional services risks.

16           63.    Defendant Swett & Crawford assumed the duty to use reasonable care, diligence,

17   and judgment in procuring the insurance coverage needed by Somera to protect its business

18   interests.
19           64.    Somera had a reasonable expectation that it would be covered for professional

20   services risks of the nature alleged in the Underlying Lawsuit.

21           65.    Defendant Swett & Crawford also assumed the duty to fully explain to Somera the

22   key terms of the Policy prior to its issuance, and Somera reasonably relied on its explanation.

23   However, at no point prior to the issuance of the Policy did Swett & Crawford ever suggest that

24   the kinds of professional services risks alleged in the Underlying Lawsuit would not be covered

25   under the Policy.

26           66.    Twin City asserts, and Somera disputes, that the Policy does not provide coverage

27   for Somera for the Underlying Lawsuit.

28
                                                  11
                                               COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 54 of 162 Page ID #:54




 1               67.   If Twin City prevails on its no coverage assertions, then Defendant Swett &

 2   Crawford will not have satisfied its duties to Somera.

 3               68.   An actual and justiciable controversy exists between Somera, on the one hand, and

 4   Defendants Swett & Crawford and Does 6-10, on the other hand, as to Defendants’ obligations in

 5   the alternative event that the Court finds no coverage under the Policy. Somera seeks a judicial

 6   declaration as to its rights and obligations against Defendant Swett & Crawford in connection with

 7   insurance coverage for the Underlying Lawsuit.

 8                                        PRAYER FOR RELIEF

 9                                 ON THE FIRST CAUSE OF ACTION

10               1.    For damages, plus pre- and post-judgment interest, according to proof at the time

11   of trial;

12                               ON THE SECOND CAUSE OF ACTION

13               2.    For damages, plus pre- and post-judgment interest, according to proof at the time

14   of trial;

15               3.    For reasonable attorneys’ fees incurred in obtaining the benefits due under the

16   Policy, plus interest;

17               4.    For punitive damages.

18                                    ON THE THIRD CAUSE OF ACTION
19               5.    For damages, plus pre- and post-judgment interest, according to proof at the time

20   of trail;

21                                   ON THE FOURTH CAUSE OF ACTION

22               6.    For damages, plus pre- and post-judgment interest, according to proof at the time

23   of trail;

24
                                      ON THE FIFTH CAUSE OF ACTION
25
                 7.    For a declaration in accordance with Somera’s contentions stated above; and
26
                                          ON ALL CAUSES OF ACTION
27

28
                                                    12
                                                 COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 55 of 162 Page ID #:55




 1       8.     For such other, further, and/or different relief as may be just and proper.

 2

 3

 4   DATED:   December 14, 2018                KASOWITZ BENSON TORRES LLP

 5
                                               By:     /s/ Kirsten C. Jackson
 6

 7                                                     Kirsten C. Jackson
                                                       Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              13
                                           COMPLAINT
 Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 56 of 162 Page ID #:56




                                  DEMAND FOR JURY TRIAL
 1
         Plaintiff hereby demands a trial by jury in this action.
 2

 3   DATED:   December 14, 2018                 KASOWITZ BENSON TORRES LLP

 4
                                                By:     /s/ Kirsten C. Jackson
 5
                                                        Kirsten C. Jackson
 6
                                                        Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               14
                                            COMPLAINT
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 57 of 162 Page ID #:57




                            EXHIBIT A
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 58 of 162 Page ID #:58


      I   Craig S. Granet, State Bar #071020
          FELL, MARKING, ABKIN, MONTGOMERY,
   2      GRANET & RANEY, LLP
          222East Canillo Street, Suite 400
   3      Santa B arbar a, California 93 I 0 I -2 I 42
          (80s) 963-07ss
   4
          Attorneys for Plaintiff
   5


   6


   7
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
   8

                                    FOR THE COUNTY OF SANTA BARBARA
   9
                                                ANACAPA DIVISION
  l0

  ll      POSTCARD PROPERTIES, LLC, A                           Case No. l7CY0436l
          Califomia limited liability company,
  l2
                                 Plaintiff,                     FIRST AMENDED COMPLAINT FOR
  l3                                                            BREACH OF \ryRITTEN CONTRACT,
                    VS.                                         ON COMMON COUNTS, FOR BREACH
  l4                                                            oF ORAL CONTRACT, FOR FRAUD
          SOMERA CAPITAL MANAGEMENT, LLC,                       AND FOR DECLARATORY RELIEF
  t5
                           liability company;
          a Califomia limited
                                                                Assigned Judge:
  t6      DAVID A. BROWN; and DOES ONE                          The Honorable Colleen K. Sterne
          through TV/ENTY, inclusive,
  l7
                                 Defendants.
  l8

  l9

 20
                   COMES NOV/ Plaintiff POSTCARD PROPERTIES, LLC, a California limited liability
 2t
          company (hereinafter referred to as "Postcard"), by and through its attorneys, Fell, Marking,
 22
          Abkin, Montgomery, Granet & Raney, LLP, and, for causes of action against Defendants, alleges
 23
          as   follows:
 24


 25
                                              GENERAL ALLEGATIONS
 26
                    l.    Defendant SOMERA CAPITAL MANAGEMENT, LLC, is a California limited
 27
          liability company, with its principal place of business in Santa Barbara, California (hereinafter
 28




                   FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                        FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 59 of 162 Page ID #:59


       I   referred to as ooSomera"). Somera and DOES ONE through TEN are hereinafter referred to as
   2       the o'Somera Defendants."
   3               2.         Defendant DAVID A. BROWN (hereinafter referred to as'oBrown") is an
   4       individual residing in Santa Barbara, Califomia, and, at all times relevant hereto, was the
   5       President of Somera.
   6               3.         The true names and capacities of Defendants DOES ONE through TWENTY are
   7       unknown to Postcard, and Postcard will amend this First Amended Complaint to allege such
   8       names and capacities as soon as they are ascertained.

   9               4.         Postcard is informed and believes and thereupon alleges that Defendants are and
  l0       were the agents, servants, employees, employers, partners, co-venturers, or, in some manner,
  il       agents or principals, or both, for each other, and were acting within the course and scope of their
  t2       agency and employment in performing the acts hereinafter alleged. The acts and conduct herein
  l3       alleged of each of the Defendants were known to, authorized by, and ratified by each of the other
  l4       Defendants.
  t5               5.        The matters that are the subject of this action are the developments of two hotel
  16       projects, one in Pismo Beach, California (the "Pismo Beach Project") and the other in Avila
  l7       Beach, California (the "Avila Beach Project").
  t8               6.       The development of the Pismo Beach Project is being done by an entity known as
  l9       SCM Pismo Pier Partners, LLC (hereinafter referred to as "Pismo Pier Partners"). Postcard is an
 20        investor in Pismo Pier Partners and has, to date, invested $149,380.00 in Pismo Pier Partners,
 2l        and, as a result, Postcard has an ownership interest in Pismo Pier Partners based upon that
 22        investment.
 23               7.        The development of the Avila Beach Project is being done by an entity known as
 24        SCM Avila Beach Partners, LLC (hereinafter referred to as "Avila Beach Partners"). Postcard is
 25        an investor in   Avila Beach Partners and has, to date, invested $50,000.00 in Avila Beach
 26        Partners, and, as a result, Postcard has an ownership interest in Avila Beach Partners based upon
 27        that investment.
 28




                                                              2
                  FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS"
                       FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 60 of 162 Page ID #:60


      I                                           FIRST CAUSE OF ACTION
  2                                       FOR BREACH OF \ryRITTEN CONTRACT
  3                                       AGAINST THE SOMERA DEFENDANTS
  4               8.         Postcard incorporates by this reference each and every allegation contained in
  5       Paragraphs 1 through 7 of this First Amended Complaint as fully as set forth at length herein.
  6               9.        In early 2012, Postcard located    a   privately-owned site for a potential hotel
  7       development in Pismo Beach, California (hereinafter referred to as the "Pismo Beach Property").
  8       While Postcard had the knowledge and experience required to get that hotel approved and built,
  9       Postcard did not have the capacity to finance the development and construction of that project.
 10       Postcard then approached the Somera Defendants with that opportunity, and the Somera
 ll       Defendants agreed to go forward with Postcard on that project.

 t2               10.       In or about December 2012, Postcard and the Somera Defendants entered into an
 t3       oral agreement that, among other things, the Somera Defendants would enter into escrow to
 t4       purchase the Pismo Beach Property; Postcard would be primarily responsible for the project

 t5       management and developer services required to entitle and construct the hotel; and Postcard and

 t6       the Somera Defendants would share the project management and developer services fees

 l7       generated by the project.

 18               I   1.    Escrow on the Pismo Beach Property closed on or about December 28,2012.
 t9       Thereafter, Postcard continued its project management and developer services for the Pismo

 20       Beach Project, which included, but was not limited to, the following: identifuing third party

 2t       project consultants and vendors, negotiating and managing their contracts, coordinating their

 22       work efforts with other project team members, and managing their efforts consistent with the
 ¿J       project schedule, budget and quality standards; developing the predevelopment project budget

 24       and scheduling and managing the resultant work plan; interfacing with numerous public

 25       agencies,   utility districts   and vendors, and other project stakeholders to advance the planning

 26       effort and entitlement strategy; creating sustainable relationships with key governmental officials
 27       so as to impact positively entitlement outcomes; and keeping the Somera Defendants             fully
 28




                                                                   3
                 FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                      FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 61 of 162 Page ID #:61


      l   informed of and participating with the Somera Defendants on all significant developments
   2      through weekly meetings and otherwise.
   3                12.       During this period, Postcard and the Somera Defendants determined to
   4      memorialize their oral agreement with a written agreement. On or about January 31,2074,
   5      Postcard and the Somera Defendants entered into a written agreement regarding the development
   6      of the Pismo Beach Project (hereinafter referred to as the "Pismo Beach Project Agreement"). A
   7      copy of the Pismo Beach Project Agreement is attached hereto as Exhibit "A" and is
   8      incorporated herein by this reference.
   9                13.      Among other things, the Pismo Beach Project Agreement provides (a) that,
  l0      pursuant to Section 1(a), Postcard is to receive 650/o of allProject Management Fees and

  il      Developer Services Fees paid on the project; and (b) that, pursuant to Section 3(a), Postcard is to
  t2      receive   35o/o   of the Somera Defendants' interest in and to the Somera Defendants' Managing
  l3      Member Subordinated Cash Flow and Profits Interest payments.
  t4                14.      Postcard has performed all obligations to the Somera Defendants pursuant to the

  l5      Pismo Beach Project Agreement, except those obligations Postcard was prevented or excused

  l6      from performing.
  l7                15.      Pursuant to Section 1(a) of the Pismo Beach Project Agreement, the Somera

  l8      Defendants agreed to diligently pursue payment of the Project Management Fees and Developer

  t9      Services Fees due to Postcard pursuant to said Agreement.

 20                 16.      Commencing within the last four years, and continuing thereafter, the Somera

 21       Defendants breached the Pismo Beach Project Agreement by, among other things, failing to

 22       diligently pursue the payment of the Project Management Fees and Developer Services Fees due
 23       to Postcard pursuant to said Agreement.

 24                 17.      Postcard suffered damages legally (proximately) caused by said breaches by the

 25       Somera Defendants of the Pismo Beach Project Agreement in an amount in excess         of
 26       $252,000.00, according to proof, including, but not limited to, damages for the nonpayment of all

 27       sums due to Postcard.

 28




                                                             4
                    FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COLINTS,
                         FOR BREACH OF ORAI- CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 62 of 162 Page ID #:62


   I                                     SECOND CAUSE OF ACTION
   2                ON COMMON COUNTS AGAINST THE SOMERA DEF'ENDANTS
   3             18.   Postcard incorporates by this reference each and every allegation contained in
   4   Paragraphs 1 through 11 of this First Amended Complaint as fully as set forth at length herein.
   5             19.   Within the last four years, in connection with the Pismo Beach Project, the
   6   Somera Defendants became indebted to Postcard in an amount in excess of $252,000.00,

   7   according to proof, for work, labor, services and materials rendered at the special instance and
   8   request of the Somera Defendants and for which the Somera Defendants promised to obtain
   9   payments for Postcard. Said amount is due and unpaid despite Postcard's demand.

  l0

  ll                                      THIRD CAUSE OF ACTION
  l2                ON COMMON COUNTS AGAINST THE SOMERA DEFENDANTS
  l3             20.   Plaintiff incorporates by this reference each and every allegation contained in
  14   Paragraphs 1 through 11 of this First Amended Complaint, as fully as though set forth at length

  15   herein.

  l6             21.   Within the last four years, in connection with the Pismo Beach Project, the
  l7   Somera Defendants became indebted to Postcard in an amount in excess of $252,000.00,

  l8   according to proof, on an open book account for money due. Said amount is due and unpaid

  19   despite Postcard's demand.

 20


 2l                                      FOURTH CAUSE OF ACTION
 22                 ON COMMON COUNTS AGAINST THE SOMERA DEFENDANTS
 23              22.   Postcard incorporates by this reference each and every allegation contained in

 24    Paragraphs   I through   11 of this First Amended Complaint as fully as set forth at length herein.

 25              23.   Within the last four years, in connection with the Pismo Beach Project, the
 26    Somera Defendants became indebted to Postcard in an amount in excess of $252,000.00,

 27    according to proof, on a book account which was stated in writing by and between Postcard and

 28    the Somera Defendants. Said amount is due and unpaid despite Postcard's demand.


                                                          5
                 FIRSTAMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                      FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 63 of 162 Page ID #:63


      l           24.        Pursuant to Section 1717.5 of the    Civil Code, Postcard is entitled to recover
   2      reasonable attomeys' fees from the Somera Defendants.

   3


   4                                            FIFTH CAUSE OF ACTION
   5                                      FOR BREACH OF ORAL CONTRACT
   6                                     AGAINST THE SOMERA DEFENDANTS
   7             25.         Postcard incorporates by this reference each and every allegation contained in
   8      Paragraphs      I through   13 of this First Amended Complaint as   fully   as set forth at length herein.

   9             26.        In or about May 2013, Postcard located an approximately 22-acre bluff-top site
  l0      for a potential high-end resort hotel development in Avila Beach, Califomia (hereinafter referred
  1l      to as the'oAvila Beach Property"). As with the Pismo Beach Project, while Postcard had the
  l2      knowledge and experience required to get that hotel approved and built, Postcard did not have
  l3      the capacity to finance the development and construction of that project. Postcard then

  l4      approached the Somera Defendants with that opportunity, and the Somera Defendants agreed to

  15      go forward with Postcard on that project. In or about the Fall of 2013, the Somera Defendants

  r6      opened an escrow to purchase the       Avila Beach Property.
  t7             27   .     In or about mid-February 2014, with the close of escrow on the Avila Beach
 t8       Property scheduled only about two weeks later on February 28,2014, Brown, on behalf of the
 t9       Somera Defendants, and Dana Severy (hereinafter referred to as "Severy"), on behalf             of
 20       Postcard, met in the conference room of the offices of the Somera Defendants. During that

 2t       meeting, Brown, on behalf of the Somera Defendants, made an offer to Severy, on behalf               of
 22       Postcard, that the Somera Defendants and Postcard proceed with the Avila Beach Project on the

 23       same basis as the parties had agreed for the Pismo Beach Project as reflected in the Pismo Beach

 24       Project Agreement, which had just been agreed to about two weeks earlier. Severy, on behalf of

 25       Postcard, accepted that offer (hereinafter referred to as the "Avila Beach Project Agreement").

 26              28.        Escrow on the Avila Beach Property closed on or about February 28,2014.

 27       Thereafter, Postcard performed its project management and developer services for the Avila

 28       Beach Project, which included, but was not limited to, the following: identifying third party


                                                              6
                 FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COLINTS,
                      FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 64 of 162 Page ID #:64


       I   project consultants and vendors, negotiating and managing their contracts, coordinating their
   2       work efforts with other project team members, and managing their efforts consistent with the
   3       project schedule, budget and quality standards; developing the predevelopment project budget
   4       and scheduling and managing the resultant work plan; interfacing with numerous public
   5       agencies,   utility districts and vendors, and other project stakeholders to advance the planning
   6       effort and entitlement strategy; creating sustainable relationships with key govemmental officials
   7       so as to impact positively entitlement outcomes; and keeping the Somera Defendants       fully
   8       informed of and participating with the Somera Defendants on all significant developments
   9       through weekly meetings and otherwise.
  t0               29.      Among other things, the Avila Beach Project Agreement, as with the Pismo
  ll       Beach Project Agreement, provides (a) that, pursuant to Section 1(a), Postcard is to receive 65Yo

  l2       of all Project l\4anagement Fees and Developer Services Fees paid on the project; and (b) that,
  l3       pursuant to Section 3(a), Postcard is to receive 35%o of the Somera Defendants' interest in and to

  l4       the Somera Defendants' Managing Member Subordinated Cash Flow and Profits Interest

  l5       payments.

  l6              30.       Since the period of performance by Postcard pursuant to the Avila Beach Project

 t7        Agreement was indefinite, and since the ownership interest provided by the Avila Beach Project
 l8        Agreement provided for ownership in a limited liability company and did not involve the sale of
 t9        any interest in real property, the Avila Beach Project Agreement is not subject to the Statute   of
 20        Frauds. However, even     if it were, the Somera   Defendants would be estopped from asserting it as

 21        a defense to the enforcement of the   Avila Beach Project Agreement. During the approximately
 22        20 months between in or about mid-February 2014 and October 2015, Postcard, in reliance on

 23        the Avila Beach Project Agreement, changed its position by performing the services set forth in

 24        Paragraph 28 above for the benefit of the Avila Beach Project with the full knowledge of and

 25        participation by the Somera Defendants, and, at no time during that period, did the Somera

 26        Defendants ever indicate to Postcardthat it did not intend to be bound by the terms of the Avila

 27        Beach Project Agreement. As a result, given that change of position by Postcard, and the

 28        services it provided during those approximately 20 months, it would suffer unconscionable


                                                               7
                  FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS.
                       FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 65 of 162 Page ID #:65


       I   injury were the Avila Beach Project Agreement not enforced. Moreover, without such
      2    enforcement, the Somera Defendants, having accepted the benefits of those services provided by

           Postcard, would be unjustly enriched.

   4               31.     Postcard has performed all obligations to the Somera Defendants pursuant to the
   5       Avila Beach Project Agreement, except those obligations Postcard was prevented or excused
   6       from performing.
   7               32.     Pursuant to the Avila Beach Project Agreement, among other things, Postcard was
   8       to provide project management and developer services for the Avila Beach Project.
   9               33.     In or about October 2015, and continuing thereafter, the Somera Defendants
  l0       breached the   Avila Beach Project Agreement by, among other things, terminating Postcard from
  ll       its involvement in the Avila Beach Project and thereby preventing Postcard from continuing to
  l2       provide project management and developer services for the Avila Beach Project. In addition,
  t3       said actions by the Somera Defendants constituted a breach of the implied covenant of good faith

  l4       and fair dealing in the   Avila Beach Project Agreement.
  15               34.     Postcard suffered damages legally (proximately) caused by said breaches by the

  l6       Somera Defendants of the Avila Beach Project Agreement in an amount in excess          of
  17       $1,000,000.00, according to proof, including, but not limited to, damages for the nonpayment of
  l8       all sums due to Postcard.
  t9

 20                                           SIXTH CAUSE OF ACTION
 2t                     ON COMMON COUNTS AGAINST THE SOMERA DEFENDANTS
 22                35.     Postcard incorporates by this reference each and every allegation contained in

 23        Paragraphs   I through 11 and 26 through 28 of this First Amended Complaint     as   fully   as set forth

 24        at length herein.

 25                36.     Within the last two years, in connection with the Avila Beach Project, the Somera
 26        Defendants became indebted to Postcard in an amount in excess of $500,000.00, according to

 27        proof, for work, labor, services and materials rendered at the special instance and request of the

 28




                   FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COTINTS,
                        FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 66 of 162 Page ID #:66



      I   Somera Defendants and for which the Somera Defendants promised to obtain payments for
   2      Postcard. Said amount is due and unpaid despite Postcard's demand.
   3


   4                                      SEVENTH CAUSE OF ACTION
   5                               FOR FRAUD AGAINST ALL DEFENDANTS
   6              37.     Postcard incorporates by this reference each and every allegation contained in
   7      Paragraphs 1 through 1t and 26 through 28 of this First Amended Complaint as fully as set forth
   8      at length herein.

   9              38.     In or about mid-February 2014, Defendants made representations, either explicitly
  l0      or implicitly, of material facts to Postcard in connection with the Avila Beach Project; said
  lt      representations included, but were not limited to, the representations set forth in Parugraphs 27

  t2      and 37 above that the Somera Defendants would be bound by the oral agreement             with Postcard
  l3      for the development of the Avila Beach Project on the same basis as the Somera Defendants and
  t4      Postcard had agreed to in the Pismo Beach Project Agreement.

  l5              39.     The representations referred to in Paragraph 38 above were in fact false. With

  t6      respect to the specific representations set forth in Paragraph   27   and   37 above, the truth was that
  l7      the Somera Defendants did not intend to be bound by the oral agreement with Postcard for the

  l8      development of the Avila Beach Project on the same basis as the Somera Defendants and
 19       Postcard had agreed to in the Pismo Beach Project Agreement.

 20               40.    When Defendants made the representations to Postcard referred to in Paragraphs

 2l       27 and 37 above, Defendants knew those representations were false.
 22               41.    Defendants made the representations referred to in Paragraph 38 above with the

 23       intent to defraud and induce Postcard to provide work, labor, and services to the benefit of

 24       Defendants for the development of the Avila Beach Project. At the times Postcard acted,

 25       Postcard did not know that said representations were false and believed that they were true.

 26       Postcard acted in justifiable reliance upon the truth of said representations.

 27


 28




                                                            9
                 FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                      FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 67 of 162 Page ID #:67


   I          42.     In justifiable reliance upon the conduct of Defendants, Postcard was induced to

   2   act and proceeded with providing work, labor and services for 20 months, until the Somera

   3   Defendants terminated Postcard's work, labor and services on the Avila Beach Project.
   4           43.    While the initial misrepresentations referred to in Paragraph 38 above were made
   5   by Defendants more than three years before the filing of the Complaint in this action,
   6   such misrepresentations were not discovered by Postcard to be misrepresentations until in or

   7   about October 2015, Postcard could not with due diligence have discovered that such additional
   8   misrepresentations were misrepresentations until said time because Postcard had no way    of
   9   knowing and could not determine the true facts prior to said time, and because Defendants
  l0   concealed the true facts prior to said time. Moreover, as set forth in Paragraphs 30 and 37 above,
  ll   within the last three years, Defendants have continued to make such misrepresentations to
  t2   Postcard that they intended to be bound by the Avila Breach Project Agreement by their

  l3   statements and conduct during their participation in the development of the Avila Beach Project

  l4   while knowing that Postcard was providing services under the belief that Defendants intended to
  l5   be bound by said Agreement.

  16           44.    As a result of Postcard's reliance upon the conduct of Defendants, Postcard has
  l7   suffered damages in an amount in excess of $500,000.00, according to proof, including, but not

  l8   limited to, damages for the value of the work, labor and services provided by Postcard for the
  l9   benefit of Defendants.

  20           45.    In doing the acts alleged in this cause of action, Defendants acted maliciously and
 2l    oppressively toward Postcard in that Defendants knew that they could induce Postcard to
 22    perform necessary work, labor and services on the Avila Beach Project by promising to be bound

 23    by an oral agreement with Postcard, because Postcard and the Somera Defendants had proceeded

 24    on that basis on the Pismo Beach Project, where the written Pismo Beach Project Agreement was

 25    not entered into until after Postcard had performed substantial work, labor and services on the

 26    Pismo Beach Project for more than a year. As a result of the foregoing, Defendants' actions

 27    constitute malice as conduct which was intended by them to cause injury to Postcard or

 28    despicable conduct carried on by them with a willful and conscious disregard of the rights or


                                                       10
              FIRST AMENDED COMPLATNT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                   FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 68 of 162 Page ID #:68



       I    safety of others, andlor Defendants' actions constitute oppression as despicable conduct
      2     subjecting Postcard to cruel and unjust hardship in conscious disregard ofPostcard's rights
      3     Postcard is therefore entitled to exemplary and punitive damages against Defendants in an
      4     amount according to proof.
      5


      6                                      EIGHTH CAUSE OF'ACTION
      7                            FOR FRAUD AGAINST ALL DEFENDANTS
      8            46.     Postcard incorporates by this reference each and every allegation contained in
      9    Paragraphs 1 through   l1   and 26 through 28 of this First Amended Complaint as   fully   as set   forth
  l0       at length herein.
  ll               47.    In our about February 2014, Defendants made promises, either explicitly or
  t2       implicitly, to Postcard about material matters in connection with the Avila Beach Project without
  l3       any intention of performing said promises; said promises included, but were not limited to, the

  14       promises set forth in Paragraphs 27 and 46 above that the Somera Defendants would be bound by

  l5       the oral agreement with Postcard for the development of the Avila Beach Project on the same

 l6        basis as the Somera Defendants and Postcard had agreed to in the Pismo Beach Project

 l7        Agreement.

 t8                48.    Defendants made the promises without any intention of perforrnance referred to in

 l9        Paragraph 47 above with the intent to defraud and induce Postcard to rely upon them and to

 20        provide work, labor and services to the benefit of Defendants for the development of the Avila

 2l        Beach Project. At the times Postcard acted, Postcard was unaware of the intention of Defendants

 22        not to perform said promises. Postcard acted in justifiable reliance upon said promises.

 ¿J               49.     In justifiable reliance upon the conduct of Defendants, Postcard was induced to

 24        act and proceeded with providing work, labor and services for 20 months, until the Somera

 25        Defendants terminated Postcard's work, labor and services on the Avila Beach Project.

 26               50.     While the initial promises without any intention of performance referred to in
 27        Paragraph 47 above were made by Defendants more than three years before the filing of the

 28        Complaint in this action, such promises without any intention of performance were not


                                                           ll
                  FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                       FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 69 of 162 Page ID #:69



       I   discovered by Postcard to be such promises until in or about October 2015. Postcard could not
      2    with due diligence have discovered that such additional promises without any intention of
      3    performance were such promises until said time because Postcard had no way of knowing and
   4       could not determine the true facts prior to said time, and because Defendants concealed the true
   5       facts prior to said time. Moreover, as set forth in Paragraphs 30 and 46 above, within the last
   6       three years, Defendants have continued to make such promises to Postcard that they intended to
   7       be bound by the   Avila Breach Project Agreement by their statements and
   8       conduct during their participation in the development of the Avila Beach Project while knowing
   9       that Postcard was providing services under the belief that Defendants intended to be bound by
  l0       said Agreement.
  ll               51.    As a result of Postcard's reliance upon the conduct of Defendants, Postcard has
  l2       suffered damages in an amount in excess of $500,000.00, according to proof, including, but not

  l3       limited to, damages for the value of the worko labor and services provided by Postcard for the
  l4       benefit of Defendants.
  l5              52.     In doing the acts alleged in this cause of action, Defendants acted maliciously and
  t6       oppressively toward Postcard in that Defendants knew that they could induce Postcard to

  l7       perform necessary work, labor and services on the Avila Beach Project by promising to be bound

  l8       by an oral agreement with Postcard, because Postcard and the Somera Defendants had proceeded
  t9       on that basis on the Pismo Beach Project, where the written Pismo Beach Project Agreement was

 20        not entered into until after Postcard had performed substantial work, labor and services on the
 2l        Pismo Beach Project for more than a year. As a result of the foregoing, Defendants' actions

 22        constitute malice as conduct which was intended by them to cause injury to Postcard or

 23        despicable conduct carried on by them with a willful and conscious disregard of the rights or

 24        safety of others, andlor Defendants' actions constitute oppression as despicable conduct

 25        subjecting Postcard to cruel and unjust hardship in conscious disregard ofPostcard's rights.

 26        Postcard is therefore entitled to exemplary and punitive damages against Defendants in an

 27        amount according to proof.

 28




                                                           l2
                  FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COLINTS,
                       FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 70 of 162 Page ID #:70



       I                                           NINTH CAUSE OF ACTION
   2                  FOR DECLARATORY RELIEF AGAINST THE SOMERA DEFENDANTS
   3                  53.    Postcard incorporates by this reference each and every allegation contained in
   4       Paragraphs     I through 17 and 25 through 34 of this First Amended Complaint             as   fully   as set forth

   5       at length herein.
   6                  54.    An actual controversy has arisen and now exists between Postcard and the Somera
           Defendants in that Postcard contends, and the Somera Defendants deny, the following:
   8                         (a)    That Postcard has ownership interests in Pismo Pier Partners pursuant to
   9                  both (1) Its Managing Member Subordinated Cash Flow and Profits Interest pursuant to
  l0                  Section 3 of the Pismo Beach Project Agreement       ,   and   (2) Its investment in Pismo Pier
  ll              Partners in the amount of $149,380.00, which may in the future be increased; and
  t2                         (b)    That Postcard has ownership interests in Avila Beach Partners pursuant to
  l3              both (1) Its Managing Member Subordinated Cash Flow and Profits Interest pursuant to
  l4              the Avila Beach Project Agreement; and (2) Its investment in Avila Beach Partners in the

  l5              amount of $50,000.00, which may in the future be increased.

  l6              55.       Postcard desires   a   judicial determination that it    has those ownership interests in

  17       Pismo Pier Partners and in Avila Beach Partners.

  l8                  56.    Such a declaration is necessary and appropriate at this time in order that Postcard

  l9       may ascertain the nature and extent of its ownership interests in Pismo Pier Partners and in Avila
 20        Beach Partners.

 2t

 22               WHEREFORE, Postcard prays judgment against Defendants and each of them as

 23        follows:
 24                          1.     With respect to the First Cause of Action, against the Somera Defendants,
 25               for damages in an amount in excess of $252,000.00, according to proof;
 26                         2.      With respect to the Second Cause of Action, against the Somera
 27               Defendants, for damages in an amount in excess of $252,000.00, according to proof;

 28




                                                                  l3
                  FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COTINITS,
                       FOR BREACH OF ORAL CONTRACT" FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 71 of 162 Page ID #:71


       I
                      3.   With respect to the Third Cause of Action, against the Somera Defendants,
      2    for damages in an amount in excess of $252,000.00, according to proof;
      3               4.   With respect to the Fourth Cause of Action, against the Somera
      4    Defendants, for damages in an amount in excess of $252,000.00, according to proof;
      5               5.   With respect to the Fifth Cause of Action, against the Somera Defendants,
      6    for damages in an amount in excess of $1,000,000.00, according to proof;
      7               6.   With respect to the Sixth Cause of Action, against the Somera Defendants,
      8    for damages in an amount in excess of $500,000.00, according to proof;
   9               7.      V/ith respect to the Seventh Cause of Action, against all Defendants,   as

  l0       follows:
  ll                       (a)    For damages in an amount in excess of $500,000.00, according to
  t2                              proof; and
  13                       (b)    For exemplary and punitive damages in an amount according to
  14                              proof;
  l5               L       V/ith respect to the Eighth Cause of Action, against all Defendants,   as

  l6       follows:
  t7                       (a)    For damages in an amount in excess of $500,000.00, according to

  l8                              proof; and
 t9                        (b)    For exemplary and punitive damages in an amount according to

 20                               proof;

 21               9.       With respect to the Ninth Cause of Action, against the Somera
 22        Defendants, for a declaration as follows:

 23                        (a)    With respect to the Pismo Beach Project, that Postcard has
 24                               ownership interests in Pismo Pier Partners pursuant to both (1) Its
 25                               Managing Member Subordinated Cash Flow and Profits Interest

 26                               pursuant to Section 3 of the Pismo Beach Project Agreement; and

 27                               (2) Its investment in Pismo Pier Partners in the amount of

 28                               $149,380.00, which may in the future be increased; and


                                                       l4
           FIRST AMENDED COMPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 72 of 162 Page ID #:72



       I
                                   (b)    With respect to the Avila Beach Project, that Postcard has
      2
                                          ownership interests in Avila Beach Partners pursuant to both   (l)   Its
      3
                                          Managing Member subordinated cash Flow and profits Interest
      4                                   pursuant to the Avila Beach Project Agreement; and (2) Its
      5
                                          investment in Avila Beach Partners in the amount of $50,000.00,
      6                                   which may in the future be increased;
      7                    10.     For interest on all amounts due at the maximum rate allowable;
      8                    II.    For Postcard's costs of suit, including reasonable attorneys' fees, incurred
      9             herein, in an amount according to proof; and
  l0                       12.    For such other and further relief as the Court may deem proper.
  ll
  t2                                                     FELL, MARKING                  KIN, MONTGOMERY,
  l3
                                                           G              &             , LLP

  t4
           Dated:    NovemberSt,zotl                    By:
  15                                                                 ct


  16
                                                                              s   for    tiff
  l7

 t8

 t9

 20


 2l

 22


 23


 24


 25


 26


 27


 28




                                                           l5
                    FIRST AMENDED CO MPLAINT FOR BREACH OF WRITTEN CONTRACT, ON COMMON COUNTS,
                         FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY RELIEF
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 73 of 162 Page ID #:73




                            EXITIBIT A

                            EXTTIBIT A

                           EXTTIBIT A

                           EXI{IBIT A
                           EXITIBIT A
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 74 of 162 Page ID #:74




                                    Son¡ena Capåtaå lVlanagemlent, LLC
                                      f.15 W, Canøn Ferdido Stneet
                                         Sar¡ta Earbara, CA 93L01




      Janwarg 33-,2&14



      tana Severy
      Fostcard Froperties
      L77 El Pasee
     Santa Sarbara, CA931*L

              RE:                     Førtnerso L[-C Frolít SPFíts ønd Fee Skar"tng bettarcen
                       SCî{l Fismø FÊer
                       Sømerø Cøpítøl Manøgennenl     Føsteørd Frøpertíes" snd Pøsteørd Management
                       Campøny

      Ðear Dana

     This leTler, when countersigned by Postcard Froperåies, LLC i'"Fostcard Propei'ties") and
     Pastca¡-d f\4anagement Cornpany, LLC {"Føstcard Martagernent Car*pand'\, is our agreement
     regarding the participaticn of Postcard Fnoperties in ihe profits of 5Clr4 Flsrns Pier Fartners, L[-C
     {tåre "Ccmpany"} and,rhe alìoæteon¡ and distributíon of tertâ¡n fees payable to Somera Capita[
     Management {$CM"i by the Carnpany, pursuãnt to thE Cornoao'rt's Ûperating Agreement.

              1.   F¡'l¡iect Mar¡agernqr'¡t and Ðeveleper Services Fees and Seryiçes.

                       {a}SCM wiiÍ pay to Fostcard Prope;'ties 55% *f all Frøiect ft/lanagement Fees
     and Ðeveleper Seruices Fees wîthln 3t days following actual receipt by SCî/l {collectively"
     "?Õstcard's Develcprnent Fees"). SCM agrees tc diligentãy pt¡rsue pa¿rnent eif íts Proiecl
     ManaEernent Fees and teve[oper Services Fees in acc*rdance wlth the prajected payrnent
     schedule attached hereto äs Exhíb¡t A).

                       lbj    The contempiated ?raieú.Managen'tent Fee is 3.25% sf Froject l-{ard
     Costs.


                    {c} Theterrn "Prajec| úard Costs" rnearrs the cast of all ¡-naterials,labør,
      equzpm*nt {including r|'JAC equiprnent, eievato¡'s and çtker equipment incorporated into the




                                                                                        EXrrrBrI:þ"
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 75 of 162 Page ID #:75




      Dana Seve:'y
      ianuary 3L,2&i4
      Page 2



       real prùperf¡ irrtþr1emen*,;j, maÇhínerr¡, andr appliances fiecessarV tç c:arfiPieîe cûnstructíon af
      ihe hoZei tr bê ffinsÈ rutted at 6fr'! Cypress Street, ?isrna Øeach, Califarnia {the "fuatel"} and
      includes, withouZ l¡rnitatls:x, lhe general cØn:traüC,t'sfee and tl'tÊ cost of th¡e general
      çÐnïr3g¡sr'sgeneralc¡¡nditiÐnsrte{,eçsãrytøcorr,pleile allsite workand off-site work, parking
      ladiities, and builúings, and irzstall all harå.scape ar¡d landscaging of the råæt*l pr*per,ty. "Fraiejt
      l{ard Costs" do not inciude thirCt pafu design arñ engineeringcønsultailt casts andturnitrsre ,
      fixiui'es ¿r# ettuir¡nenttkaf.v,¡ill be p*rrkasea and; used in canr'ëúlÛn with the i"'[otel's
       operartan atïer tønslructíon is cornpleteC,

                        {d}   The conterrtplated Developer Services tee is 3ú/a at all costs inc¡"li"ned to
      cÐnstruct t?te lloteJincluding hardscape andlandscaping tasts,'sçÈ excludtrg the ccst of land,
      land acqulsitianloanintere{r, reai properi4taxesaftribur.ab\ei,ral*e*øTel, a¡rCthe Ðeveloper
      Servlces Fee.

                        í.ej     in cor':slderaiion   far   pa4rrreftÈ.   al Foslrard's Develapment   Fees, Fostcand
      Properiies wili be requiredto praviúe prøjet''. managenllent ar'¡d deveioper sertices as descríbed
      in fhe Sccpe of Froject ir4anager*ent and Develeprnerrt Serv¡ces aftached heretc as ãxhibit E.

                        {f}      SCM    will pr,ovlde all arsaunting si.:ppûrt and services ;'eq',;ired t* compi}e,
      monitcr, reptrt, and úocurnent the F.lctef's financiaå ccndition and per€*r'ntartce and related
      f¡nar-rcial ¡*atiers necessary t* ctrr.çly wit!'r ancí satidy the repor:Ëâng reÇuirerner¡ts of the
      Cor:':par-ly, ienciers, and iax authsrities. 5C$4 wíll aisa be responslbie for the processing and
       pa4{*e{",T. of all pa.Vabìes, inclueiin gîa:xes, r"elated ts ihe !-lotel, artd will obtain and maintain
      insurance clerage:'equired by the Carapany and/cr its lenders.

                        1C1       triothing setfçrLhherein will preciude ihe Cor:'rp any frar*seliing the
      pr*iect at any.iirie     incf udir':g prior io ccn'ipåeiing cs*strcjúian cf the t-{oteã'


               Z" Prqpeitv lvÎanagçment and É.sset Yúariagercent Feesgf"tci Serilices

                        iaj      A-t suchtirne as Stlvll arú Fostcard îVlanager*ent Company Ceenn
       âpprapriare    pràar t* the date the    t{otel i.s úÞen ta íhe publit fsr business, SCfvi and Pestcard
       Marrageraent ConrËran¡¡ vyil! for¡rr ?f\fid, LLC., a Califørnia limited liabitÏtV ctmpany {"P&4Û"}, to
      provide pr"operty at"ld asset rrtanagerî\ent servlces f*r the åiote[. PMC will he cru¡'red 5t% by
      PosTcard lúanagement Conrpany ane 5t%by SCM *r art affiliale of SCM, but at all tir¿res SCM or
      its affiålate wilf þe ihe h/tanager et antr respo*sibie for al! declsisns made by FMC sc tkat?MC
      vsiÌ! be con-tralied by SChri sc as tc b* an þÍísli¿ie *f SCM as defirred in the Secu¡t"itíes het sf L*3a"
      Si,rbject tc SClvl"s autharity as the w,anagíng rrter''lber oî Zhe Carnçtan'g ani as pr*'tided ín
       paragrap?r Zirf¡, t?,e C'empan1, vç'ill retain Fli4C io præviae p!"operty and esset åîanagernent
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 76 of 162 Page ID #:76




      Ðana Severy
      January 31",2*3,4
       ?age 3



      se!'vices fçr the Hotei anú'will pay al! Prøpe'ny ldianagerc*ent Fees,           a!å   Assei lt1anagenrefit Fëes
       arld iftænti\re fee,s, t! any, fu ?fttt.


                              ibj
                             within 3* deysfstlo\Ningattuat reÇeipt'hy ?hll{ *f ?røperty Management
      Ëees, Asset *Jlenagen'r'nt Fees ør inceniivetees, É any {PFr4C beingabligatedtø diligently pursue
      paymerÊ of such fees), and af.ter rezaining reasanabie reserue s lar anticigazed expenses, Ftulc
      shall distrîbute\ü%of su¡chfeesto PaETffir{} ManagernentCornpar,'y andst%af suchfeesto
      SCf\¡1   or its affiliate.

                               {.c} ih¡e conienn çtiated Praper*¡ hñanagernent Fee ís 3% af the Campany's
      grcss     reì/er"r   *e frarn the'eiotel.

                             {d}     ihe   contei"r'¡ plated Å.sset Managesîlent Fee is lYa of    the Cornpanfs gicss
      revenue fro¡'¡'¡ tl¡e Hot*i.


                     {e} T!'re Ope;"ating Agreerler¡i af FMC shalÍ provide Êhat Festcard
     s4anagement CûíEpany and SClvT ar its affiiiate shail each respectiveiy undertake the senrrices,
     obfigations, responsibilitíes and fur¡ctisi'¡s in each partt's capatity as a n-¡ernber of FfulC as
     described in the Scope cf Property and Ê.ssei lúartagernent Se;'r.ices attacF¡ed lreretc as Ëxlrihit
     C as required ia enable FfvTC tc prcvtde propertv ínanagement and asset îfiai-¡ãger*ent
                                                                                                     services
     Éo   ihe   l-lotel.


                      {+ Nathi*g set forËh hereinwill preclude the Cornpany from selling the
      project at any time includirtg príar te ceiwnefic?ng cperatÍons at Ëhe l-*otei, or preclude SCfu!,
                                                                                                         as
     the managrng rnen'lLrer cf thre Cornpany,frarn decidirrgthat it is in the best interesÈs of the
      Ccrnpany to subcaniraú. sesxe part ar ati ihe pr*perfy mârlagement services to a third party
     ather than Pfv4C tf 9CM determines that PrytC is nar. qualf,ied, rr daes net psssess si.¡fficlei.:t
     experience ar¡d ¡"esources, t* pt-ouide the praperty rÍTartegenTent services in a rnanner aneJ witl.¡
     ihe skifls expected by a passive in';estor in a hoiel pr*peftv.

                3'   &4anaging &4ernþer Sirbordinated cash Ficw ar,d          prrfits interest"

                   ie,j SCt* shaf I he rontraúwally abllgated to pãy td) ?estcaîú Froperties, within
     3* days*f reæiçtfrçmthe Campany,Slt/ø cf SCf/f's interest trt andir SCM's ldlanagíng ft/len¡ber
     Subcrdínated Cach Flow and prafíts lnterest ?ã{ffei}ts.

                   {b} SC[i* shal! use ãts best efforis tr rÊport the tax c!¡aracierizatisn of such
    rpaymenls ias ariina*¡ ir:corne ar capita! gairtl ta Pçstcard Fr*periies from
                                                                                     SCfVi as the sôrne tax
    characier as 5Ch4 reþarts its recaipT of suak pavrneftts f r*m the t*mparty, pr*vídea acceptance
    of such charac|.erizatlcln by the EnTernal ?,et¡enue Sen¡ice tar irtcçrne tax fturpûses carrnc¡t be
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 77 of 162 Page ID #:77




       Dana Severy
       Sanwan¡     31,2Ai4
       Page 4




      assureC by               furtherprøviúed when repcrting such Ða4rfier\ts tor leaerai inc*me tax
                      SClrfr., anú.

      ?ur?f;.ses, SCM   will direct its' {ertifie* Fubilc &ccreuntants {"Ç?As"i it Ç?taîaçteríze payrrtenrs ia
      ?aslcard' Proçerties as beirrg of f he same ckaracter as StÍ{tr rep*r|.s such 'payments frar* the
      Çompany. Shouldthe CFÀs deterrnineingøaüfaiîhThat surhrepaftii,rgwitt likely a-esult in a
      disallowance øf surhtharaú.errzatíartbylhelnr,ernai Reven¡,ieService, Slf¡ltand pcsicard
      Prope:'ties vvilt accept the CPAs deter;^ninatior i.

                Ã,.       Additional Pravisions.

                       tal Føstcard Properties and ?a*-card, *f,a*ager*ent Cørr.tpany acknowledge
      and agree that SCfrÍ, as fVnanagin gldternber of zhe Campany, hes essume d terzain duties,
      inciuding as a fiduclary,+"ûthe C*rnpany, ar'dihatin carryingout ihese duties, is solely
      responsible fcr all desisions relatingîe Campany activities, provided, however, SCM wili not
      agree tû a reduclion irz ?rajer,lt. Managernent Fees ar tleveiaper Services Fees with¿:ut the
      wrillen consÊnt ol Fcstcars Frcpertíes, which cÕnsent wíîl rtøtbe unr*asÐnably wiihheíci, and
      SCM wilf n*t agree to a reduciion in Fncperty lllanagement Fees, Åsset fvlanager*ent Fees cr
      any íncentlve fees wlthout firsi consu?tíng with Pcstærc F:-operties.

                         {bi          ?astcard P:'operties and ?østcarC l#anagernenT Cornpany agree tå"iat they
      have    authffiiY ta *blígare, binC or otheru¿íse encur¡ber t*e Campanv sr SCfr4, cr ts interfere
             rzø
     vvith SCf'l's perfo:"rnance çf íts duties pursuant ia the Cornpany AperatingÅgreerner.it or
     ctherugise assur*ed *y SCM with respÊct to the !-¡rte!, the Compa:"r V $ any reiated activitîes.


                       {c} if Fostcard Prtp€riies does not cure afailure tc perfoi:nr the serylces
      described in the Scape of id?areagernent anci Deueloprnent Seryices attached hererc as Êxhibit Ð,
      or íf Tastcard Management Car*pany does rtet cúre a faíla:rz tø pei-torr* the serølces ít ls ic
      þe{î$Y'r1as described in the Scope af Froperfy and þ.sset gV?anageme*t Se¡"uíces attached hereto
      as Exhíbit C, wiThin 2î days after being nçtífief in writing of suc!: faliure hy SCIW, Faï¡rí¡e¡rt of
      the fees far such se¡"vices desci'ibecj in para.grapl.ls L or 2, asrhe case nray be, may be
      suspendec by 5Ûfú during the contînu aïísr¡ of sc,Jch faill¡r* and,, it Evenitsallv pa.çabie, shait be
      reda.¡ced þr¡ an! ¿osts incurred by the Carnpany* or 5CP*4 as e c"esL¡lt c! Ðçstcard ProperÊles'or
      Fostcanci ÍViarage;rienT Cürn?ands nonper.fcr!fiancÊ, artd in the event That stsch fees are
     susperrded îar a peri*ú of thnee consecutive months, tlT e abligationt* pay sucÊi íees shall be
     dFscharged and SCM shall har¡e na further ahligati*nto pây such fees. lt ?*siærd fr/lanagernent
     Cornpany's failr¡re t* pertarmthe servíces as *escribeci in ïhe ørecedirzgsentence due soiely tc
     the pf"rysical or rnental dlsabillty of Dana Severry pneventing himfrarn substanfia{ly perf*rming
     the serr¿ices reüuired, the three Trzønth period s"eferred ts in ihe precedir,g sentence shagi be
     eyåended to six mcnTþs.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 78 of 162 Page ID #:78




        Dana Severy
        iânûãry 33.,7Ð14
        Page 5




                        {d}    Shouid a despr.*e arlse out tt ar conçer*angthe provãsions st tk¡s te&er
        agrÉâ$rent' the parties agree tû particípate in ca¡'ifídentíal meútatian cøndw&eú
                                                                                            by a wediætør
        rnvtuaÍly selected bv S3kli end ?*stcavd Properties tc seek tø resslve
                                                                                 suxk dispuîe.

                        iei      The $efinitsafis ol Frø¡eú.1úa*agernentFees, ûeveloper Serriices Fees,
        Prcpenty lüa*ager*ent F*es, Asset Mlanagemeffit Fëeå Mana
                                                                              ,èngwernbergubortine+"eó {-ash
        Flou¡ artd P{t,flæ lnteresl as used herein, shali be tfre sa¡.,.ie as tnã
                                                                                  cef¡n¡tîo*s of se¡cf"¡ ter,,ns wt
       fortå¡ in the cømpany tperaiÊngfugrærnenttixaå ScM å'¡as
                                                                          deiìçerer! lc yeu, except tc Ëhe exter,t
       st a*anîlict' between such terr¡¡s il'l Éhe compant/s ûpera úng Agreement andas defined
                                                                                                               îzevain,
       the definâtion herern sþ,aII røntret.

       lf the abar¡¿ rrrf,,eæ wÉY, your approval, please sigrr where      pro*ded '*elow.

       SincereÍy,
       Somera Capital ltaæagement,          L.LC
       î, {alilorwia tôræitd   LâabeÊhtç   Campeny




       Fresident



                                                         RãåD AltD 116lËãÞTû:

                                                         FosÈcard



                                                     *þ¡:


                                                                                   Ç*mpany,LLC,
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 79 of 162 Page ID #:79




                                                      E ft!íEWT
                                                                  *p,"
                                                       ?age   !   of 2

           Fnotocon fon ttne Favrmer¡t øf tfue Fg?fiect lvlanaEefiÉent Fee anri Deve5sper ServËÇFs Fee


      Payu'*er"zt af thePrejeú.*,lùanagemenlFes ar'¡d DeveloperSerulces Fee {cailef.ively,the"Fees"I
      shall be paid int*afty-one {33"} instalhnents,   thirty {3fr} øf w?¡ich shaål be in eq*al õrñÕunts paid
       ånthefi¡"sthusinessd,ay of the month.camrutencingLJpør'thefirstbusiness dayc'f tkemanth
       ath¿r an arthiterl' has been au+,harized in wi'itirrg by itW anö ?*sïcard PraperLies t* compiete
      the Schematic Design documents íør the å-ittel. The thirtr¡-ftrx 13tr't'tr and lir¡al payrfient of Fees
       wíNl be paíd as pravided in paragraph idj fueløw. Based up*n The hatel r*ørn co¡..¡nt of Lt&
       rooms ancJ the croieú.ed attendant crnstruct¡sr, and related úevei*pr*ent costs, the parties
       agreefhat an estirnated prøjecl rnanagement fee sf *389"232 {t*e "?raietted Froject
       Managemen'l. Fee"j and developer seruices tee sf *574,9a8 {the "Frajecaed Ðevei*per Se¡"vices
       Fee" j are reasonable gaød faíTh prûjeãt¡rns {these fees being ceif ecËively relerreü ta as the
      "Prcjected Fees"|, it being acknawledgedthatva*atiøn ¡?ì costs af canstr**ion as projected
      wífl alter rhe aw.ot¡nt sf the ?roieúed Fees. .fu such, the r*onthly payment pratacat of the first
      thirty payntents of Fees tc Fastcard Prcperties shallbe as folls\nrs:

      f$389,732 Projected Froject åVlanageme *t Fee less a Resei"øe Sudget rf $353,997 ãmount +
      5S¡q,qZg Frojected Developer Servlces Fee] = #6L*,-L53:"rrultiplied by Postcard Praperties 8E%
      share = 939&,599 divided bir 3G n'lonths = 513,220 Projected Fees payable month!y to postcard
      Preiperties

         {ai Upon completion af detaiied cûntractôr pricing af !a}the cornpleted Schematic Ðesign
             docurnents and {b} the ccrnpleted f,anstr¡.¡clion Docurnenis, the totaÍ and rilrílihll¡
               paynient øf Frøjected Fees shali be adjusted {decreasecÍ or íncreased} to refiect rf"le
               change in prcjectecj construction anC reÉated cosrs ¿;pon ',¡vlrich Pi-*ject F#anagerner:t
               Fee anej teveloper Seruices Fee are basei.


         {b} lt ts undersiood anú agreedby SC?,ß and Postcand Fr"opertíes that some project
             mã!Ìageiïent services and acrivities {such as ccnstruction suBervis?an} ,ray be províded
             by uni'elatedZfuird pãrt¡es, and îhat payrneil'r. to sucl'¡ ¡,;nrelated third parties r¡r,ill be
             æade fro¡'n the $353,997 Reserve ßudget, Ëher-eby reducing lhe":inal fhi:'ry-f¡rst i3l-sti
             payment øf Fees ctherwÎse çtayable by îhe arnÐunts p.aid such unreiateC third parties tc
             perfarr't such project rûanage,r*ent serr/ices and actír-¡lties.

         {e}   Fr..rrthe:' , prøieú. !'}'ianageffient reiaied neirnbursaþie expenses {e.g. printirtg,lravel
               üutg¡de Santa *arbara C*unt'¡'¡ inc,)rred by 5CFr4 ãrtd 7úELtarC Fraper;ies wil[ alsc be
               paid aut sf tbe Resec-ve Fudget.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 80 of 162 Page ID #:80




                                                   EXÞ{/ï&ÍT"A"
                                                   Tage 2 af 7


         {d} ttiter allir4ateL irnpr*vemeftls have bee* corrtpleted, and upon determlr¡atnøn st tke f¡nal
             aâual Pr*ject !'{ard Costs and those applicable !'iotei project costs utilized te caÍculate
            the Ðevebper Services Fee, SClVl and Fostcard Properties will detenmir¡e t!'¡e aúualtCItal
             Froject Ma*agernent Fee ancÊ Developer Services Fee and Posicard Properties shali be
             paicì the finaithím14irst {3ts} payment subjectia recanciliãtion as follows. SCf\I a¡-¡d
            tÍre Carnpany shall ¡'econcíle beïween eaeh øtþ'*er anv üverpêyffrent ar underpayment af
            tfre appiicable Fees as follows: {ii if the Prajeúed Prøject Management Fee anál*r
            ?roje&.ed tevelaper Services Fee paid t6 SCM aftd PÕstcard Properties exceeds the
            act¡"¡al total Fees, then SCîú and Vøstaard ?raperties w¿ll rernít" iheir respective prc rata
            ?fftiÕns of any overpayff:'ent arftörÅnts to the Cømpany within th¡rty {30} days of si:ch
             åeterntinatíçn and, wriiten natice thereof and liíl rf the FraSe*ed Prøger:t Managernent
            Fee and/or ?rojec,:eó, Ðeveløper Senvices Fee paid to SCIú and Fcsicard Froperties is åess
            than the actuai tstal Fees" then the Company shalt pæy SCîvl arzy shartfall in tlre Fee
            amount within Thirty {3t} da'fs of such deterrnination and written nttice thereof and
            SCM shali prompt2y r-:pon receipt of the shcrtf,all ar*ount frsr* the Çompany pat¡
            Postcard Fropertães its pro rata share of the shertfail in The Fee amcunt.
            Fiotwitirstanding the loregaing, in all events t?¡efir,¿t ãhiniy-first 13L"3 pavment shalí be
            paid Postcard Properlies within three {3} rnonths of the issuance sf ihe Flote['s
            Certificate of tcc*pancy by the City of Piswto ßeach.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 81 of 162 Page ID #:81




                                                                           EXI.{ÍtsûT     "8"
                                                                            ?age    3-   of 3

      Scrt pe   øf   P   r   cjeú,   ldt an   agem   eni   an   dt   ev eloTt m   ent   5e :-vi ce s


      "Praieci.*Åartaget'*entand DeveloprnenTsewices" pravtdeíît'Tke Company b\/ Psstca$d
      Pr*perties, LLC {i,ke "teveïtpr*eftt î\Åanage{'} pursuantT* paragraph l of the letter agreement
      betwe*n PosT.mrd Praperties, LLC, Pasîcard h(anagextenË Compan y, LLt and Sørnera Capitai
      fv?anagerzrent to which this Exkifui| "B" is attached shail be subject at all times tc the full
      cversíghf apprcval and c*ntral hy Son'rera Capitatt Managen'tent and shall include the following

          ia)    Perlsrrn ar'çjt/or direcT on behaif af 5Cft4 Pîsrnø Pter ?artners, LLC l,the "{*rnpanl} at
                the Cornpanf s ccst all entitle¡'nent, plannin g, anü design actlvities and consti'c.; &isn af
                on-site end øff-site irmprovements required før an approxircately fuÕ$-raonr hote!
                project at 68X Cypr*ss Street in Pisma *eaeh, San Luis tbispo Caun*¡, Cafuîernia {the
                "ProieÇt"|, all tn accardance with the darnpany approved schedule, budgeî., Çcritracts,
                plans and specrfiætíons, incf ucTing the following:


                {r}            Supe;-ulse anü coordinãtethe acÈivíties øf architætts, engineers, conslructioi'l
                               tn?ftãg€TS, aäûrn€Ys, anü øîher pi-ofessional csnsultants tc faciiitate the
                               eni?ties'nent, planning, desig*, and construction oíthe Fraie&.;
                iíri           {}n behalf of the Can'æan{ t*r Car*pant's appraval ancl execs¡ï¡sn, negûtiate any
                               necessary agreerilents witfi pulzlit bodies, utility companies, and utllity d¡str¡cts
                               relating tG acc€ss, traffic controf, utility services, fiood controi, anci other rnaTlers
                               afiecting the ?raiecia.;
                íitî|          keview and recor,rmend for approva! by the Campany {with proposed
                               modifications, !f any) prelinrlnary and tinal plar^rs and specifications reiating ta
                               the Project's site and off-site irnprovements for compllance with establlshed
                               design and budget criLeria;
                {'vi           lrt caordination with the ccnstructicn nranager i*sv¡ew cclntraÇr.and sub-contract
                               bÌds receivedtrør* general ÇÐrltraci..Ørs and sub-contractors on all¡:hases of
                              csnstruclion ln acccrdance wãth the avplimb'te ÇansLrr)ú¡rrÌ crnträcts {the
                              Çornpany shatrf spec;fy whether tt Ltse güa;'aÉ?teed n':exirnurn price or ot!'ler
                              crniract for:"n);
                {v}           slegotîate for the tarr.ryan{s appnoval and execut! r¡n, and rnce execuied,
                              adrainíster all ta*tractual docurnents relatËng ta planning, desrgrt, er:tltlernent,
                              and cor:structiCIn ef the Fro.lect, lncluding the reviein¡ *Í all prøgress payrnents
                              L,efore they are processed f*r payrrient by the Çarwpany
                {vi}          Establish tanstruüian schedule in colìaborat¡ûn vú¡th generat centractors and
                              otþ¡ers f*rthe Çoretpan¡'s wrítïen apprcval, and coørúinate with constnuction
                              rnãnager and others tr heïp e#eú. cornpllance wrf.h ilte scheduie;
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 82 of 162 Page ID #:82




                                                 EXHüËüT "ts',
                                                  Tage 2 of 3


             {v¡¡}   tbiair', reiriew and pnesent ia the {ornpany f or appraval e:çi*ence of insilrar¡ce
                     from the ge*eral. conTractors and subcantraú-r¡rs as is requlreú, by ïhe company
                     ar i,slenders and in acr,ordance wrth The conslru¡úi*n cantraús;
             {vüii !¿1a¡r'tain e cenzral tantrol'file oî all design, engzneering, artd c*n*r,r.¡ctisn
                     docurneyrts, induding ccniraús, plans and sþerifiætians;
                     Cøardina-te with the csy=,struæiøn rnar\eger and aihers tû seek to assure
                     ctJnstrúcÍiçn of tfue improvements car.,'Ìmence irt ait{rret¡ mafiner andzhereafter
                     diligently proreedtcr x*rnpleti*n,in a goad and workmanlike ræanner in
                     accordance wt'thtf.e Ccwz'pa*y agprcved píans and speciticati*ns;
            L,\      lülaintaín alt cantraús and sub-cr,ntrac.sfør labor and rtaterials relating to the
                     ?rajeci.før rnspeúron by the com-¡;anv úpún the company's written request, a'*d
                    províde c*py aî san¡e ts lhe Conrpany;
            ix¡)    Promptíy upon carïpletion al a*y portion of the v.nçtravernents at the ?rojec1,
                    cause the sarne tr be inspecied by each apgroprøate gcvernrfientar, bady,
                    ccordinate the corre&íon cf any ciefects ar¡d rjeficiencles with the constructiarr
                    manager which i'nay be discicsed bv any such inspectio*, and cause tc be duly
                    issuecj all Ilcenses, cerïificates øf occupancy, peffie¡ts and aulh¡rizations
                    necessary for tlie flrral appr*val of anry such vrtørk;
                   At the car*parzy's wr"Ìfien reqi;est and as e Frojec[ cost, obtaln bonds lraçt alt
                   rontractsrs identifief in s¿:ch request and fu;"nish to the Cempany bsnds
                   røherein Project cantractsrs are the orlncipa[s a¡'rd the Corvrpany is the oblige,
                   and in insiances i¡¡hene an icjentified ccntrac'iortailsta fu¡"nish â requested bûrrd
                   *st¡fu tl're Co*tpany and nequest t*e Campany's direction wheti:er to continue to
                   reiain such non-bonded c¡nzra€tor. Such bonds shal[ ccver thÊ faiihfut as-¡d fuli
                   perfor"mance af the Prøjett contracts, the payrr,ent af ali obligatiorrs arlsing ilrere
                   iJnder, ancËthe lien-free conr¡:ietiori of tlre Fr*ject crntracËs and lmpreveffients.
                   The bonds shall"ne on farrns anci wãthr ä siJrety acceptabie tc the cornpaily; and
                   Pr*vide tke Carnpany with a written manthl'y ?roie*.',;pdate report ihat
                   ít;mr*arízes tlne sËatæ artd prøgress of the Fraject írt Terms of planning, ciesigri,
                   e*tltlernent, ar¡d ca'nstruciion act¡v;t¡es wltn respec t.* scheciule ,'Ðudget, anri
                   ouaiity cnitería"

        {b} Where legal asslstairce is needed îc ass?st in the 'íu¡"therance of the tcmpany s pLanrttng,
            entttiement, dëstgn, ând tatlsf.:t\iction objectiues for t!':e Frcject, The ûevelopínefiT.
            l$,anager shaf I retais"r c*¿¡nsel úesígnated or approved by the Cornpany as a Frcject cost.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 83 of 162 Page ID #:83




                                              Ðfi.{lgÍT'8"
                                               Fage 3 øt 3


         {c} þ,¡ttw¡thstanding anythtnghereînto the contrart¡,the Deveiopment Manager shall not
             a?Prô\te or permit any change arder ar ot?ter deviatiçntrom Ëhe Ë-lotel budget where
             the cost is Two Thousand Five Hundred Ðollars lçZ.,StA.W\ rr mrre.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 84 of 162 Page ID #:84




                                                       EXyLtWtr   "g'
                                                        ?age L af 3

                                  Scage   af Praperty a¡rciÂsset ldlanagen"tent Services

        "Propertt¡ and Åsset \Var:agement. Seraices" prøvideü by ?astcarú
                                                                                f.úanager-*ent Campany as a
       member aÍ Pî{lC w?th respect tü the appr*xirnatety t*E-røon. høtel âî
                                                                                      ïgTCypress Street in
       Pismo Beach, San ü-uis Obis'p* C*unlt¡, Cal¡f*rnia        "#otel"i
                                                            {The          pursuant     îa paragraph 2 al r"he
       le1rzer agreæmentbetween Pas1rardt ?rúperTíes, LLC, P*sïcard
                                                                          Manager*ent Compan y, LLÇ. and
      Sornera Capital r\ßana3e{rtent i"scldt*} to vuhich thís Êxhib¡t "C" is
                                                                              ãftaÇ,ked sfuall be subjec at all
      t¡rûes ia the full averstglet, appraval artd csntra't by iar,-era Capital
                                                                                 ?,llanagement and shall
      incl ude the'f al\owi*g:


          {a} Sales & [vfarketin I
              tii     ln corrjurictisn with SCs4 identif y suitafule canúidates and facilítate
                                                                                               ti'le hirine of   a
                      Director of Sales & Merketing;
              tä\ R.eview af annuaÍ Saies & î+ttarketrngPîan and reiated budget prepared by
                      Gerreral l{lanager and Director of Sales 9,. Marketing;
              {t¡i} fieview af annuaf advei'lising plan anC related buaget preparedby €eneral
                      hftanager ay:d Dir*ctor of Sales ?rt hrtarketing;
              tivj In conjunclgon with SCM identlfu and evaluat e candióazeadve*lsirrg agencies;
             {v} Review of website design óevelapedby pr*vider se,iec,.ed by Fostcae-d
                     Managenrent Company and SCf\d;
             iv¡)    Beview   af periodic sales and n'rarketing activ¡Ty repo!-ts coræpiåed hy General
                     [t4anager and Direcfor of Safes & lt4arketing;
             {vä} ln conjunctisn wíth SCM evaluate all capetal îrnpr*ver*ent pr*jects pi-cpased by
                     tirector of Safes & Marketirig;
             {viii) visit and inspect the l-iotel msnt¡'rly and pariicip ate in reguíar sajes & maa"keti*g
                    update rneeï¡ngs wsth Direú,<¡r of Saies & îv8arketís¡g scheduåed auringrnanîhiy
                    visit;

        {b) tperations
            {Î}     In caniunttion w?tfi SCM icJe*tify suitahle candidates and tacilitate the hí;^ing
                                                                                                      cf a
                    Generaf lúanager" ãirect+r cf fiur*an Rescurces, ar"tü Øîher senio¡. inãnage¡nent
                    positionrs;
            i ¡¡]   Review øf inittal standard îÅatel ageratíanat pracï?ces and pretacals
                                                                                          developed
                    bt¡ âeneral l{tanager and periadøc updaies iherete;
            (tiù    Evafuate in canlutrecltian wsrh scM ínitial F&B rnen* cømpiied, by
                                                                                       Ger:erai
                    fVlanagei' and per"iodic u¡rdates theretc;
            {¡v}    Review initral en:lpio{ee rfia{'waË and guicÍeli*es, ancË *.aff irainirtg reginien
                                                                                                       and
                    arogramlsJ developed by üe-¡erai Manager artd, úzrerj¿*r of l4t¡rxar, ftes*urces;
           ii/l     Evalua?.e   staff unttarrn options prøpøsed bv Go-neral *,franager;
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 85 of 162 Page ID #:85




                                                                 çr<I4EglT'nA"
                                                                 Page 2 of 3

               {vi}     F.eview tinancial repÐrts prepareCt by Generai Nlâanager;
               {viíi,   Review of initíal S-Year eperationai Budget grepareú btr,
                                                                                  General Manager ared
                        updates ihereto;
               lvîüj    ftevíew of inittai S-year caçita|Plansptrepared by 6ene¡-ai
                                                                                    *lìanagerand upciates
                        thereto;
               {ix}     fvleet wíth General hltanager rnûnthly far busíness update
                                                                                         tn   ¡¡ateÊ aperatiøæs;

         {c} &cc*unting
              {i}       Review   ú   financialu repÕrr.s cornpiled   by Generai h/lanager ané sctú;

         {d} Furchasing & Capttal improverrients
             {t} Êvaluattøn cf FF&E ';pgrade anð, capit61impr*venzent prsjects incåuding
                    landscaping enhancernents prcpased by Generai îúanager
                                                                                     and/ør Ðirec'.cr cf
                   Sales 8¿ ftÍarkeiing;
             {¡t} ln conjunction with SCilll identify and er,¡aiwake candidatedestgn" architecruraË,
                   engineering and centractingtirrrrsfor Company approvecf ægi-calpnojects;
                                                                                                      and
             triil Candryct' periodic site vísfts to !-åctel ïa reviewtlte prcgr-esr of dgn¡fa;ni capetal
                   improvement projects;

     ?îÐ?erlv and Asset lvlanagernerut Sev-sices provided by scM
                                                                 as a rnember of pctd are tåre
     fcilowing:

        {t}   Prøvide all acco¿¡nting suppûrt and ser,vices requlrec!    ît con*pite,ntonùlor, track,reporl,
                  senølce, and doc¡"¡rnent thre f-loie!'s financíaÍcondrlion and perforrr,ance, cash flow
                  requirernenrts, accounts payable, accounts receivabie, generai
                                                                                        iedger, fsocj &
                  beverage c*sting, inventory i"ßãnãgement & purrchas¡nrg, i-naintenãnce
                                                                                                  &.warkørder
                  rßarìagernent, payrall and henefits, and related financ¡al
                                                                                niefie;"s necessary to satisfy
                 the reporting requirerrients cf the Conrpan y, PCIV,lenders, tax ã¡Jthorit¡es,
                                                                                                        anc
                 other gûvÊrnrnen'ta| agencåes or entities;
        {íi} Procure and rxaintaln a!! insl¡rance cÐverage required by zhe tarnpanyandr/or its
                 lenders as a li*tel cast;
       {iñE} Procure   and r*aintain arf insura fice .çveftge required by Fcfid;
       {ìv} Frocess and pay al! invsices {or e,abar aftd ffiakeriais associated with the
                                                                                              *peraäons of
                the !-totel and any ircproverrrents ihereto as a f-iote! cost;
       {v) As a l'{otel cost, pnoces s and 'pay all r*aÍ ftrrlpert1 taxâs, assess!*rienis, and levies
                                                                                                        irnpcsed
                by gøvernrnentalbødies, âgÊncles, and e¡'¡tifies witn respect
                                                                                     ialher{otei;
       {vl} cøntraú aúminisl.ratie¡r of ai[ loans frøm lenders and prÕcess arrd payaii
                                                                                                annor.;nts due
                and pr"cuide any other ir$armatian required under said lcails
                                                                                      as a !-fatel cost; aneÌ
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 86 of 162 Page ID #:86




                                                  EXtftts[T oC,
                                                  Fage 3. of Z

         {víi}   conrpile and subrryrit all financíal rnrørrnatiion regardrngPCM
                                                                                  necessary to satisfii the
                 reporting requirements of tax a*th¡orities and any
                                                                        otlrãr governrnental agencies cr
                 entities.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 87 of 162 Page ID #:87



  1                                       PROOF OF SERVICE

  2   Postcard Propertíes, LLC; SB,SC Cøse No. 17CV04361
  a
  J    STATE OF CALIFORNIA, COLINTY OF SANTA BARBARA

  4           I am employed by the law firm of Fell, Marking, Abkin, Montgomery, Granet & Raney,
      LLP, in the County of Santa Barbara, State of California. I am over the age of 18 and not a
  5   party to the within action. My business address is 222 East Carrillo Street, Fourth Floor, Santa
      Barbara, California 93 101 -21 42.
  6
           On November 300 2017,1 served the document described as FIRST AMENDED
  7   COMPLAINT FOR BREACH OF \TRrTTEN CONTRACT, ON COMMON COUNTS,
      FOR BREACH OF ORAL CONTRACT, FOR FRAUD AND FOR DECLARATORY
  8
      RELIEF on the interested parties in this action by placing a n original I true copy thereof
      enclosed in a sealed envelope addressed as follows:
  9
             A. Barry Cappello, Esq.
             V/endy Welkom, Esq.
 10          CAPPELLO & NOEL LLP
             831 State Street
 11          Santa Barbara, CA 93101
 12   I      BY MAIL
 13           t I deposited such envelopes in the firm's mailing system. I am "readily familiar"
      with the firm's practice of collection and processing correspondence for mailing with the U.S.
 t4   Postal Service. Under that practice, in the ordinary course of business it would be deposited
      with the U.S. Postal Service in Santa Barbara, Califomia, on that same day, with first class
 15   delivery postage fully prepaid. I am awarc that on motion of the party served, service is
      presumed invalid if postal cancellation date or postage meter date is more than one day after
 t6   date of deposit for mailing in affidavit.

 T7   tr     (BY PERSONAL SERVICE) by delivery of such envelope by hand to the offices of the
      addressee.
 18
      !      (BY EMAIL-PDF TRANSMISSION) I transmitted the document to the email address
 l9   as indicatedabove. This transmission included a PDF attachment of the foregoing document(s).

 20   n (BY OVERNIGHT DELIVERY SERVICE) I deposited such envelope in a box or
      other facility in Santa Barbara, California, regularly maintained by Federal Express, in an
 21   envelope or package designated by Federal Express, addressed as indicated above, with
      overnight delivery fees paid.
 22
      I      (STATE) I declare under penalty of perjury, under the laws of the State of California,
 23   that the above is true and correct.

 24          Executed on November 30, 2017, at Santa Barbara, California.

 25
               Susie Hernandez
                                                                         Signature
 26

 27

 28


                                             PROOF'OF SERVICE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 88 of 162 Page ID #:88




                             EXHIBIT B
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 89 of 162 Page ID #:89




    February 2, 2018


    VIA E-MAIL ONLY
    joe@josephcolelaw.com                                                                          Vullnet Kolari, Esq.
                                                                                                   Claims Consultant
                                                                                                   Telephone (212) 277-0442
    Mr. Joseph Cole                                                                                Facsimile (844) 823-3673
                                                                                                   vullnet.kolari@thehartford.com
    Cole Law
    1470 East Valley Road, Suite T
    Montecito, CA 93108



                      Re:      Policyholder: Somera Capital Management, LLC
                               Insurer:      Twin City Insurance Company
                               Policy:       The Hartford Private Equity Choice Policy
                               Policy No:    72 DB 0240050-17
                               Matter:       Postcard Properties, LLC
                               Ref. No.:     17416872_____________________________


    Dear Mr. Cole:

    Hartford Financial Products is responsible for the handling of matters reported under The
    Hartford Private Equity Choice Policy No. 72 DB 0240050-17 (“Policy”) on behalf of Twin City
    Insurance Company (“Twin City”). This letter follows our previous correspondence, which
    acknowledged receipt of an October 23, 2017 email correspondence from Christine DeLeon of
    Sullivan Curtis Monroe that contained a copy of the Complaint titled Postcard Properties, LLC
    v. Somera Capital Management, LLC and David A. Brown, filed in the District Court, City and
    County of Denver, Colorado, Case No. 2017CV031974 (the “Complaint”).

    This letter shall also serve to acknowledge receipt of the First Amended Complaint (“FAC”),
    submitted by Wendy D. Welkom of Cappello & Noel, LLP on December 7, 20171.

    We understand that you are acting as the authorized representative of Somera Capital
    Management, LLC (“Somera”) and any other Insureds2 under the Policy. If you are not please
    direct us to the appropriate contact.


    1
      Per Section III of the Common Terms and Conditions, Claims Made and Interrelationship of Claims, the
    Complaint and the First Amended Complaint are deemed to be a single Claim made no later than October 17, 2017.
    Twin City, however, specifically reserves its rights to interrelate this matter to an earlier Claim should it later be
    determined that one was made prior to September 28, 2017.
    2
      Terms in bold but not otherwise defined herein have the meaning assigned to them in the Policy.


                                                                                                   Claims Department
                                                                                                   Hartford Financial Products
                                                                                                   277 Park Avenue
                                                                                                   16th Floor
                                                                                                   New York, NY 10172
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 90 of 162 Page ID #:90



    February 2, 2018
    Page 2

    This letter addresses coverage for Somera and Mr. Brown. Based upon our review of the FAC
    and as explained in further detail below, we regret to inform you that there is no coverage for this
    matter due to the professional services exclusion, Endorsement No. 3 and breach of contract
    exclusion, Endorsement No. 6. If you or the Insureds disagree with this analysis, we invite you
    to provide us with any materials or information that would support a contrary conclusion.

        A. Brief Alleged Facts

    Plaintiff, Postcard Properties, LLC (“Postcard”), an alleged project manager and developer,
    alleges it approached Somera with two separate opportunities to acquire land and build hotels
    located in Pismo Beach, California and Avila Beach, California, respectively. According to
    publicly available information Plaintiff and Somera, as hotel development firms, launched two
    joint-ventures to acquire, develop and manage the hotels in these two locations.

    The parties allegedly agreed to build the first hotel in Pismo Beach California, after Plaintiff first
    approached Somera in early 2012 for the opportunity and for which oral agreements were not
    reduced in writing until January 31, 2014 (“Pismo Beach Agreement”). According to the
    Agreement, the parties agreed to create an LLC, which ultimately was known as SCM Pismo
    Pier Partners, LLC (“Pismo Pier LLC”), with each party having 50% ownership in the LLC and
    Somera being the Manager3. The Agreement provides for an allocation and distribution of
    Project Management and Developer Services Fees and Services between Somera and Plaintiff,
    which among other things, entitles Plaintiff to 65% of all Project Management Fees and
    Developer Services Fees paid on the project and 35% of “Somera Defendants’ interest in and to
    the Somera Defendants’ Managing Member Subordinated Cash Flow and Profits Interest
    payments.” Plaintiff alleges Somera failed to pursue these payments. Plaintiff purportedly also
    invested $149,380 in Pismo Pier LLC.

    Plaintiff alleges that Somera breached the Agreement by among other things, failing to
    “diligently pursue the payment of the Project Management Fees and Developer Services Fees”
    due to Plaintiff within the last four years of filing of the Complaint, thus causing it damages in
    excess of $252,000. Moreover, Plaintiff alleges that the defendants also became indebted to
    Postcard for damages as a result of “work, labor, services and materials” performed/provided at
    the request of Somera.

    Similarly to the Pismo Beach project, Plaintiff avers that the parties entered into a verbal
    agreement to build the second hotel in Avila Beach. Specifically, Plaintiff alleges that in
    February of 2014 Mr. Brown, “on behalf of the Somera Defendants” verbally agreed to build the
    second hotel under the “same basis as the parties had agreed for the Pismo Beach.” Based on the
    parties prior agreements and acts, Somera created SCM Avila Beach Partners, LLC (“Avila
    Beach”), with Plaintiff investing $50,000.

    3
      According to the Operating Agreement of SCM Pismo Pier Partners, LLC, Somera, as Managing Member owns
    30% of the “Percentage Interests” in the company and will be paid certain fees, including “additional standard fees
    for entitling the hotel project, supervising construction and managing the hotel, including, without limitation, a
    development fee of three percent (3%).”
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 91 of 162 Page ID #:91



    February 2, 2018
    Page 3



    Plaintiff alleges Somera breached its verbal agreement for the Avila Beach project by
    terminating it from the “project” and as such “preventing” it from continuing to provide project
    management and developer services, causing it damages in excess of $1M. Similarly to Pismo
    Beach, Plaintiff alleges it performed “work, labor, services and materials rendered” at the request
    of Somera and as such it is owed $500,000. Plaintiff alleges that Somera’s modus operandi is to
    induce it to perform substantial work before the agreements could be reduced to writing and that
    such conduct is willful and oppressive thus entitling Plaintiff to “exemplary and punitive
    damages”.

    For causes of action, Plaintiff asserts breach of oral and written contracts and Fraud. Plaintiff
    also seeks declaratory relief from the court, seeking a determination of the ownership interest in
    the hotels and rights of “managing member subordinated cash flow and profits interest” for each
    entity.

        B. The Policy

    The Policy is a claims made and reported policy issued to Somera for the Policy Period
    February 21, 2017 to February 21, 2018. The Policy affords coverage under a Private Equity
    Fund Management and Professional Liability Coverage Part (the “PEFM&P Coverage Part”) and
    a Private Equity Employment Practices Liability Coverage Part 4. The Combined Aggregate
    Limit of Liability under the Policy is $2 million in the aggregate for all Liability Coverage Parts.
    We have reviewed this matter and based on the allegations only the PEFM&P Coverage Part
    appears to be applicable, which has a Limit of Liability of $2 million, subject to a $250,000
    Retention, as the Private Equity Employment Practices Liability Coverage part or the Elective
    Coverages are not potentially applicable. The Limit of Liability includes and is depleted by
    Defense Costs.

    The PEFM&P Coverage Part affords coverage pursuant to the following Insuring Agreements:

           (A) Insured Person Liability
               The Insurer shall pay Loss on behalf of the Insured Persons, which such Insured
               Persons become legally obligated to pay, resulting from a Claim first made during
               the Policy Period or Extended Reporting Period, if applicable, against the Insured
               Persons for a Wrongful Act by the Insured Persons which takes place during or
               prior to the Policy Period, except for Loss that the Insured Entity pays to or on
               behalf of the Insured Persons as indemnification.

           (B) Insured Entity Reimbursement
               The Insurer shall pay Loss on behalf of an Insured Entity for which such
               Insured Entity has, to the extent permitted or required by law, indemnified the

    4
      The Policy also provides certain Elective Coverages, selected and provided to Somera, such as Employment
    Practices Liability and Third Party Liability, Insuring Agreement B; and Private Equity Fiduciary Liability Coverage
    Part, none of which are applicable to this matter given the allegations.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 92 of 162 Page ID #:92



    February 2, 2018
    Page 4

              Insured Persons, which such Insured Persons become otherwise legally
              obligated to pay, resulting from a Claim first made during the Policy Period or
              Extended Reporting Period, if applicable, against the Insured Persons for a
              Wrongful Act by the Insured Persons which takes place during or prior to the
              Policy Period.

          (C) Insured Entity Liability
              The Insurer shall pay Loss on behalf of an Insured Entity, which such Insured
              Entity becomes legally obligated to pay, resulting from a Claim first made during the
              Policy Period or Extended Reported Period, if applicable, against such Insured
              Entity for a Wrongful Act by the Insured Entity which takes place during or prior
              to the Policy Period.

    In addition, Section III, Outside Directorship Liability, of the PEFM&P Coverage Part provides, in
    relevant part:

            (A) Portfolio Company Capacity Outside Directorship Liability
                Subject to the terms, conditions, definitions and exclusions applicable to this
                Coverage Part, coverage is afforded for a Wrongful Act by the Insured Persons
                which takes place while such person was or is serving in a Portfolio Company
                Capacity provided that as of the date such Insured Person first began or begins
                serving in such Portfolio Company Capacity, he or she was not aware of any
                facts or circumstances that could reasonably be expected to give rise to a Claim
                against an Insured Person for such service. Any such coverage shall be
                specifically excess of, and will not contribute with, any Portfolio Company
                Indemnification and Insurance and the Portfolio Company Outside
                Directorship Liability Retention in Item 5 of the Declarations. However,
                Wrongful Acts that occur after such Insured Person ceases serving in such
                Portfolio Company Capacity shall not be covered hereunder.

        C. COVERAGE ANALYSIS

    Twin City recognizes that the allegations in the FAC have not been proven and you should not
    interpret the following discussion as a suggestion by us that any of the allegations have any legal
    or factual merit. The following coverage analysis is based only upon the unsubstantiated
    allegations against the Insureds and is not intended to be exhaustive or exclusive. Based upon
    the information currently available to Twin City, the Policy affords no coverage for this matter
    for the following reasons:

    First, Section IV. of the PEFM&P Coverage Part, Exclusions Applicable to All Insuring
    Agreements, B, Exclusions without Exceptions, as amended by Endorsement No.3, provides that
    the Insurer shall not pay Loss in connection with any Claim:
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 93 of 162 Page ID #:93



    February 2, 2018
    Page 5




    Here, the allegations of the FAC are based upon, arise from and directly relate to Somera’s
    business of managing the two hotels. In its role as supervisor and manager of the hotels, Somera
    is alleged to have had Plaintiff perform work and failed to pay Plaintiff for same, despite
    repeated requests for payment. Moreover, Plaintiff alleges that Somera failed to “diligently
    pursue the payment of the Project Management Fees and Developer Services Fees due to
    Postcard”, as contemplated by the Pismo Beach Agreement. As the Claim is based upon and
    arises out of allegations of professional services there is no coverage for this matter pursuant to
    the aforementioned Policy provision either for Somera or Mr. Brown.

    Second, we also draw your attention to Section V., of PEFM&P Coverage Part, Exclusions
    Applicable to Insuring Agreement (C), as amended by Endorsement No. 6; the Twin City shall
    not pay Loss under Insuring Agreement (C):




    Here, Plaintiff alleges that Somera has breached its contracts (verbal and written) with Plaintiff.
    As the Claim against Somera is also based upon, arises from and alleges breach of contract(s) or
    agreement(s), there is no coverage for Somera based on the aforementioned Policy language.
    We note that subparts A and B of the exclusion also apply in this instance as Somera manages
    SCM Pismo Pier Partners, LLC and SCM Avila Beach Partners, LLC and Plaintiff seeks to
    enforce its rights pursuant to the limited partnership agreement and/or operating agreements for
    these entities; and which also appears to trigger subpart B of the exclusion (a contract for
    Professional Services).

        D. RESERVATION OF RIGHTS

    Because the Complaint is fully excluded from coverage for the reasons discussed above, we have
    not sought to set out herein all potential coverage issues and defenses. Twin City expressly
    reserves all rights available under the Policy, at law and in equity, whether or not specifically
    referenced herein, including but not limited to the right to deny coverage upon any additional
    terms, conditions, exclusions, endorsements and other provisions of the Policy, including
    statements, declarations, and omissions made in connection with the application(s) therefore, as
    may be found to be applicable. No subsequent action, if any, that may be taken by Twin City is
    to be construed as a waiver of any position set forth in this letter or any rights otherwise available
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 94 of 162 Page ID #:94



    February 2, 2018
    Page 6

    to it pursuant to the Policy, at law and/or in equity. Twin City recognizes that the Insureds
    similarly reserve their rights.

    While we hope you would first contact us if you have any concerns regarding Hartford’s
    coverage position, you may be able to have this matter reviewed by the California Department of
    Insurance. Its contact information is:

                       State of California Department of Insurance
                       Claims Services Bureau
                       300 South Spring Street, 11th Floor, South Tower
                       Los Angeles, CA 90013
                       800-927-4357 (inside CA)
                       213-897-8921 (outside CA)

    Please do not hesitate to call me, should you have any questions or wish to discuss this matter
    further. My contact information is as follows:

                       Vullnet Kolari, Esq.
                       The Hartford
                       277 Park Avenue, 16th Floor
                       New York, NY 10172
                       Phone: 212-277-0442
                       Email: Vullnet.Kolari@thehartford.com

    Very truly yours,
    TWIN CITY FIRE INSURANCE COMPANY

    By:


    Vullnet Kolari, Esq.



    cc:
            Christine DeLeon cdeleon@sullicurt.com
            Julie Lubin jlubin@someracapital.com
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 95 of 162 Page ID #:95




                             EXHIBIT C
     Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 96 of 162 Page ID #:96

                                      K¡sowrrz              BeNSoN TonRES LLp
                                                   2(J^29 CENTURY PARK EAST                                          ATLANTA
                                                                                                                    HousroN
                                                              SUITE 2OOO                                              MrRv¡
       JERoLD OSHTNSKY
               (424) 2.AA-79(J3                                                                                     NEW YORK
DTRECT D|AL:
 DTRECT FAX:   (3tO) 943-3579                   LOS ANGELES, CALIFORNIA             90()67                          NfwARK
  J OsH r NSKY@KAsowttz. coM                              (424) 28A-7900                                         SAN FRANctsco
                                                                                                                 SrLtcoN VALLEY
                                                        FAXi (424) ZAA-79.c-1                                   WASHTNGToN DC




                                                                                     May 11, 2018




           Vullnet Kolari, Esq.
           The Hartford
           277 ParkAvenue, 16th Floor
           New York, NY 10172
           Vul I net. Ko lan@thehartford. com

                     Re:       Policyholder: Somera Capital Management, LLC
                               Insurer: Twin City Insurance Company
                               Policy: The Hartford Private Equity Choice Policy No. 72 DB 0240050-17
                               Matter: Postcard Properties, LLC v. Somera Capital Management, LLC
                                             and David A. Brown (Santa Barbara Superior No. 2017CV031974)
                                             (the " Pos tcard Properlies" Lawsuit)
                               Ref.   No.:      17416872

          Dear Mr. Kolari

                 We are coverage counsel for Somera Capital Management,LLC (ooSomera") and David A.
          Brown. We write to respond to your February 2,2018, correspondence denying coverage for the
          Postcard Properties lawsuit based solely on two inapplicable exclusions set forth in l)
          Endorsement No. 3 to the Policy and 2) Section V of the Private Equity Fund Management and
          Professional Liability Coverage Part of the Policy. As described in greater detail below, neither
          exclusion applies to preclude coverage for defense costs, or liability, if any. In providing this
          response, we do not set out all our disagreements with the o'facts"l as stated in your letter, but will




          I In fact, we note that many of these oofacts" are
                                                             simply wrong. For instance, this lawsuit was not filed in the "District
          court, City and County of Denver, Colorado." Similarly, the parties do not each have a 50olo ownership in Pismo Pier
          LLC.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 97 of 162 Page ID #:97

   Kasowrrz                BTNSoN TonRES LLP
   Vullnet Kolari, Esq.
   The Hartford
   May I1,2018
   Page2



   focus instead on why your rationale for denying coverage is not supported by the policy language
   or the complaint.

   I.         The Exclusion Set Forth      in Endorsement No. 3 Does Not Applv to the Poslcørd
              Properties Lawsuit

              Endorsement No. 3 recites that it excludes coverage for Loss in connection with a Claim
   that is:

              Based upon, arising from, or in any way related to an Insured engaging in business
              relating to real property management, including, without limitation, engaging in
              any activities in the capacity of, giving advice in connection with or rendering or
              failing to render professional services as a property manager, real estate broker, or
              advisor in connection with the management of real property.

   This exclusion plainly does not apply because the Postcard Properties lawsuit does not even allege
   property management services of any kind. Rather, the Hartford appears to improperly conflate
   property management services (which are the subject of Endorsement No. 3) with construction
   project management services (which are the subject of the Postcard Properties lawsuit and are
   nowhere excluded in the Policy). However, the two types of services are unrelated.

           While the term property management is not defined in the Policy, the term is commonly
   understood to include helping owners advertise rental properties, qualify tenants, collect rent, and
   maintain properties. Indeed, other insurance policies have defined the phrase in terms of "physical
   maintenance of property," "solicitation, evaluation, and securing of tenants," "management of
   tenant relations, collection of rent and processing evictions," and oopersonnel administration and
   record keeping, including tax filings, in connection with a managed property." See, e.g.,
   Vierramoore, Inc. v. Continental Casualty Co., No. 940 F.Supp.2d 1270, 1273 (8.D. Cal. 2013).
   Importantly, these policies have distinguished property management from construction project
   management. Id.

              By   contrast, construction project management entails ensuring construction            and
   development is on-time and on-budget. Before construction begins, the project manager may be
   responsible for site selection and due diligence (as Plaintiff Postcard Properties claims to have
   done), securing zoning and entitlements, selecting project team members, and creating a schedule
   and budget. Once the project is underway, the project manager is the owner's representative on-
   site, scheduling contractors, processing payments and managing change orders. Indeed, other
   policies have defined construction project management in these terms. See, e.9., Vienømore,No.
   2:12-Iv-01926-MCE-EFB, Dkt. No. 19-l (E.D. Cal. Dec. 14, 2012) (contrasting "property
   manager services" with 'oconstruction manager" services, as the latter entails "services in
   connection in the construction, reconstruction and renovation of real property," including
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 98 of 162 Page ID #:98

   K,tsowrrz BUrvSoN TonRES                                  LLP
   Vullnet Kolari, Esq.
   The Hartford
   May 11, 2018
   Page 3




   "management of facility construction, reconstruction and renovation plans," "development and
   management of construction, reconstruction and renovation contracts and subcontracts," and
   "development of loss control and risk management plans in connection with the construction,
   reconstruction or renovation").

          The Complaint plainly does not relate to property managemen|but rather to construction
   project management: Postcard Properties alleges that it is owed fees as the party allegedly
   "responsible for the project management and developer services required to entitle and construct
   [aJ hotel." tf 10. Specifically, the Complaint alleges that Postcard Properties' construction project
   managemen / services included :

              Identifying third party project consultants and vendors, negotiating and managing
              their contracts, coordinating their work efforts with other project team members,
              and managing their efforts consistent with the project schedule, budget and quality
              standards; developing the predevelopment project budget and scheduling and
              managing the resultant work plan; interfacing with numerous public agencies,
              utility districts and vendors, and other project stakeholders to advance the planning
              effort and entitlement strategy; creating sustainable relationships with key
              governmental officials so as to impact positively entitlement outcomes; and
              keeping the Somera Defendants fully informed . . . on all significant developments
              through weekly meetings and otherwise.

   See J[fl   11,28. These services are not property managemenl services as that term is commonly
   understood. That they are not property management sewices is further demonstrated by the fact
   that Endorsement No. 3 describes property managemenl services as often being performed by a
   "real estate broker." Here, it is clear that none of the actions described in the Complaint would
   ordinarily be performed by a real estate broker. Because the Complaint contains no allegations
   relating to property mqnqgement,the exclusion set forth in Endorsement No. 3 does not apply.

   IL         The Exclusion Set Forth In Section V of the Private Equitv Fund Manasement and
              Professionel Liehilifv Coverape Parf        Not Annlv to the Postcørd Prooerties
              Lawsuit

           Neither does the exclusion set forth in Section     V apply. Section V provides in relevant
   part that:

              Pursuant  to Section V., ADVANCEMENT AND ALLOCATION OF DEFENSE
              COSTS, and Section VI., ALLOCATION OF DAMAGES, of the Common Terms
              and Conditions, the Insurer shall not pay Loss under Insuring Agreement (C) in
              connection with any Claim based upon, arising from, or in any way related to any
              actual or alleged breach of contract or agreement other than that portion of such
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 99 of 162 Page ID #:99

   K¡sowrrz BnrvsoN TonRES LLp
   Vullnet Kolari, Esq.
   The Hartford
   May 11,2018
   Page 4




             Loss whích would høve attached even                  ín the    absence     of such contrøct or
            øgreement, or that directly results from:

            (A) the organizational, management, monitoring or advisory documents of an
            Insured Entity, including but not limited to, a partnership agreement, limited
            partnership agreement, operating agreement, limited liability company agreement,
            other advisory, monitoring and/or management agreement or subscription
            agreement;

            (B)   a contract   for Professional Services,

           As a preliminary matter, Section V expressly states that it only applies to Coverage Part C,
   'olnsured Entity Liability''coverage for Somera as an entity, not Coverage Parts A and B, which
   cover "Insured Person" liability and thus protect Mr. Brown. Because by its express terms Section
   V cannot apply to Mr. Brown, the Hartford is plainly mistaken in applying this exclusion to deny
   him coverage.

            Neither does Section V apply to the Somera entity. Section V's exclusion for contractual
   liability has an important exception: the exclusion does not apply to "such Loss which would have
   attached even in the absence of such contract or agreement." The Hartford completely ignores
   that the Complaint alleges several "common counts" that do not sound in contract. Indeed, to
   recover under a common count, "a party need not prove the existence of a contract," but merely
   must show o'the circumstances were such that the services were rendered under some
   understanding or expectation of both parties that compensation therefor was to be made." E.J.
   Franks Construction, Inc. v. Sahota,226 Cal.App.4th 1 123,1,127-28 (2014). By pleading common
   counts, Plaintiff asserts that liability would attach even in the absence of a written or oral contract.
   Thus, Section V does not apply.2

                                                     *        *         *

            In conclusion, we request that the Hartford immediately withdraw its blatantly incorrect
   denial of coverage. It is abundantly clear that the facts alleged in the complaint potentially give
   rise to coverage and therefore require the Hartford to defend Somera and Mr. Brown, including by


   2
      In any event, the contraçt claims do not "dírectly resulf' from a "limited partnership agreement" or a "contract for
   Professional Seryiçes" as the Hartford claims. The Hartford cites the SCM Pismo Pier Partners, LLC and SCM Avila
   Beach Partners, LLC partnership agreements as the basis for its coverage denial, ignoring that the breach of contract
   causes of action do not "directly result from" those agreements, but rather purportedly from the January 3l,2Ol4
   "Pismo Beach Project Agreement" and a separate oral agreement. Neither do the contract claims'odirectly result from
   . . . a contract for Professional Services," which are defined as professional services "provided by an Insured." Because
   PlaintiffPostcard Properties does not allege that Somera breached a contractfor Somera provide professional services,
   this exclusionary language is inapplicable for this further reason, as well.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 100 of 162 Page ID #:100

    Kasowrrz               BTNSoN TonRES LLp
    Vullnet Kolari, Esq.
    The Hartford
    May 11,2018
    Page 5




    advancing defense fees and costs. See, e.g., Oknda v. MGIC Indem, Corp., 823 F.2d 276, 283
    (finding duty to advance defense costs where "the underlying lawsuits alleged several distinct acts
    potentially covered by the MGIC policy"); Acacia Research Corp. v. National (Jnion Fíre Ins. Co.
    of Pittsburgh, Pa., Case No. SACV 05-501 PSG (MLGx), 2008 WL 4179206, *11 ("Given the
    broad scope of Defendant's duty to advance defense costs, Defendant was required to advance
    defense costs for potentially covered claims."). We request a prompt meeting or conference call
    to discuss these issues, and to seek Hartford's agreement to pay for the defense of the Postcard
    Properties case. Please respond within fifteen (15) days, as required by California Fair Claims
    Settlement Practice Regulation Section 2695.5.

                                                                Very truly yours,


                                                                                CI¿f\t*.sb
                                                                J      Oshinsky

    cc: David L. Cousineau, Esq
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 101 of 162 Page ID #:101




                             EXHIBIT D
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 102 of 162 Page ID #:102




     June 19, 2018

     VIA E-MAIL ONLY
     jOshinsky@kasowitz.com
                                                                                                         Vullnet Kolari, Esq.
                                                                                                         Claims Consultant
     Mr. Jerold Oshinsky                                                                                 Telephone (212) 277-0442
     Kasowitz, Benson, Torres, LLP                                                                       Facsimile (844) 823-3673
                                                                                                         vullnet.kolari@thehartford.com
     2029 Century Park East
     Suite 2000
     Los Angeles, CA 90067


                          Re:      Policyholder: Somera Capital Management, LLC
                                   Insurer:      Twin City Insurance Company
                                   Policy:       The Hartford Private Equity Choice Policy
                                   Policy No:    72 DB 0240050-17
                                   Matter:       Postcard Properties, LLC
                                   Ref. No.:     17416872_____________________________

     Dear Mr. Oshinsky:

     As you know Hartford Financial Products is responsible for handling matters on behalf of Twin
     City Insurance Company (“Twin City”) that are reported under The Hartford Private Equity
     Choice Policy No. 72 DB 0240050-17 (“Policy”) issued to Somera Capital Management, LLC
     (“Somera”). This letter follows up on our prior communications, including our coverage denial
     letter of February 2, 2018 with respect to Insureds1 Somera and David A. Brown and responds
     to your May 11, 2018 letter regarding the suit filed against Somera and Mr. Brown, titled
     Postcard Properties, LLC v. Somera Capital Management, LLC and David A. Brown, filed in the
     Superior Court, Santa Barbara County, California, Case No. 17CV04361 (the “Complaint”).23
     This confirms that Twin City withdraws its coverage denial as to Mr. Brown and
     acknowledges coverage for him in accordance with this reservation of rights.

     Of course, if you or the Insureds have any questions or comments regarding our coverage
     analysis, we would be happy to discuss further and we invite you to provide us with any
     additional materials or information for our consideration.


     1
       Terms in bold, but not otherwise defined herein, have the meaning assigned to them in the Policy.
     2
       On December 7, 2017, Twin City received a copy of the First Amended Complaint (“FAC”), submitted by Wendy
     D. Welkom of Cappello & Noel, LLP. Per Section III of the Common Terms and Conditions, Claims Made and
     Interrelationship of Claims, the Complaint and the First Amended Complaint are deemed to be a single Claim made
     no later than October 5, 2017. Twin City, however, specifically reserves its rights to interrelate this matter to an
     earlier Claim should it later be determined that a Claim was made prior to October 5, 2017.
     3
         For ease of reference, all references in this letter to “Complaint” are based on the allegations in the FAC.


                                                                                                         Claims Department
                                                                                                         Hartford Financial Products
                                                                                                         277 Park Avenue
                                                                                                         16th Floor
                                                                                                         New York, NY 10172
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 103 of 162 Page ID #:103



     June 19, 2018
     Ref. No. 17416872
     Page 2 of 14

         A. Brief Alleged Facts

     Plaintiff, Postcard Properties, LLC (“Postcard”), a purported project manager and developer,
     alleges it approached Somera with two separate opportunities to acquire land and build hotels
     located in Pismo Beach, California and Avila Beach, California, respectively.4

     According to the Complaint, the parties allegedly agreed to build the first hotel in Pismo Beach,
     after Plaintiff first approached Somera in early 2012 for the opportunity and for which an oral
     agreement was not reduced in writing until January 31, 2014 (the “Agreement”). Per the verbal
     understanding, Postcard was to help Somera purchase the Pismo Beach Property; be the primary
     party responsible for the project management and development of the hotel, i.e., to “entitle and
     construct the hotel”; and for Plaintiff to share in the project management and developer services
     fees generated by the project.

     According to the Agreement, the parties agreed to create an LLC, which ultimately was known
     as SCM Pismo Pier Partners, LLC (“Pismo Pier LLC”), with each party having 50% ownership
     in the LLC and Somera being the Managing Member5. The Agreement provides for a certain
     allocation and distribution of profits between Plaintiff and Somera, related to Pismo Pier LLC,
     specifically: (a) the Project Management and Developer Services Fees and Services between
     Somera and Plaintiff, which among other things, entitles Plaintiff to 65% of all Project
     Management Fees and Developer Services Fees paid on the project and (b) 35% of “Somera
     Defendants’ interest in and to the Somera Defendants’ Managing Member Subordinated Cash
     Flow and Profits Interest payments”.6

     Plaintiff alleges that Somera breached the Agreement by among other things, failing, within the
     last four years of filing of the Complaint, to secure payment of these fees and interest payments
     on behalf of Postcard. Moreover, Plaintiff alleges that the defendants also became indebted to
     Postcard for damages as a result of “work, labor, services and materials” performed/provided at



     4
       According to publicly available information, Plaintiff and Somera, as hotel development firms, launched two joint-
     ventures to acquire, develop and manage the hotels in these two locations.
     5
       According to the Operating Agreement of SCM Pismo Pier Partners, LLC, Somera, is the Managing Member and
     owns 30% of the “Percentage Interests” in the company, while the remaining seventy percent (70%) is owned by
     others. The Operating Agreement also states Somera will be paid certain fees, including “additional standard fees
     for entitling the hotel project, supervising construction and managing the hotel, including, without limitation, a
     development fee of three percent (3%).” We also understand from attorney Wendy Welkom, Postcard has a .96%
     ownership interest in SCM Pismo Pier Partners, LLC, via its $149,380 contribution and a 1.23% ownership interest
     in SCM Avila Beach Partners, LLC via its $50,000 contribution.
     6
       According to the January 31, 2014 Agreement, Somera is “contractually obligated” to pay Plaintiff within 30 days
     of receipt from SCM Pismo Pier Partners, LLC’s “35% of [Somera’s] interest in and to [Somera’s] Managing
     Member Subordinated Cash Flow and Profits Interest payments” in SCM Pismo Pier Partners, LLC. The Operating
     Agreement of Pismo Pier Partners, LLC indicates that Somera’s ownership in the company is thirty-percent (30%).
     Accordingly, it appears from the Agreements that Postcard is seeking 35% of Somera’s “Subordinate Cash Flow and
     Profits Interest payments, from Somera’s 30% interest in SCM Pismo Pier Partners, LLC.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 104 of 162 Page ID #:104



     June 19, 2018
     Ref. No. 17416872
     Page 3 of 14

     the request of Somera7. Lastly, Plaintiff also alleges that it has an ownership interest in Pismo
     Pier LLC, either through subsection 3 of the Agreement or via its investment in the company
     through its $149,380 capital contribution.

     With regard to the Avila Beach project, as with the Pismo Beach project, Plaintiff alleges that the
     parties entered into a verbal agreement to build a hotel. Specifically, Plaintiff alleges that in
     February of 2014 Mr. Brown, “on behalf of the Somera Defendants” verbally agreed to build the
     second hotel under the same basis as the parties had agreed for the Pismo Beach Project. Based
     on the parties’ prior agreements and acts, Somera created SCM Avila Beach Partners, LLC
     (“Avila Beach”), with Plaintiff investing $50,000.

     Plaintiff alleges Somera breached its verbal agreement for the Avila Beach project by
     terminating it from the project and as such “preventing” it from continuing to provide project
     management and developer services, causing it damages in excess of $1M. As with the Pismo
     Beach project, Plaintiff alleges it performed “work, labor, services and materials rendered” at the
     request of Somera and as such it is owed $500,000. Plaintiff also alleges that Somera’s modus
     operandi is to induce it to perform substantial work before the agreements could be reduced to
     writing and that such conduct is willful and oppressive thus entitling Plaintiff to “exemplary and
     punitive damages”.

     For causes of action, Plaintiff asserts breach of oral and written contracts and Fraud. Plaintiff
     also seeks declaratory relief from the court, seeking a determination of the ownership interest in
     the hotels and rights of “managing member subordinated cash flow and profits interest” for each
     entity.

         B. The Policy

     The Policy is a claims made and reported policy issued to Somera for the Policy Period
     February 21, 2017 to February 21, 2018. In relevant part, the Policy affords coverage under a
     Private Equity Fund Management and Professional Liability Coverage Part (the “PEFM&P
     Coverage Part”)8. The Combined Aggregate Limit of Liability under the Policy is $2 million in
     the aggregate for all Liability Coverage Parts. We have reviewed this matter and based on the
     allegations only the PEFM&P Coverage Part appears to be applicable. This coverage part has a
     Limit of Liability of $2 million, subject to a $250,000 Retention. The Limit of Liability includes
     and is depleted by Defense Costs.

     The PEFM&P Coverage Part affords coverage pursuant to the following Insuring Agreements:

            (A) Insured Person Liability
     7
       Purportedly, the “work, labor, services and materials” referenced in the FAC relate to Plaintiff’s work as the
     Project Manager and Developer of the hotel.
     8
       The Policy also provides certain Elective Coverages, selected and provided to Somera, such as Employment
     Practices Liability and Third Party Liability, Insuring Agreement B; and Private Equity Fiduciary Liability Coverage
     Part, none of which are applicable to this matter given the allegations.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 105 of 162 Page ID #:105



     June 19, 2018
     Ref. No. 17416872
     Page 4 of 14

               The Insurer shall pay Loss on behalf of the Insured Persons, which such Insured
               Persons become legally obligated to pay, resulting from a Claim first made during
               the Policy Period or Extended Reporting Period, if applicable, against the Insured
               Persons for a Wrongful Act by the Insured Persons which takes place during or
               prior to the Policy Period, except for Loss that the Insured Entity pays to or on
               behalf of the Insured Persons as indemnification.

           (B) Insured Entity Reimbursement
               The Insurer shall pay Loss on behalf of an Insured Entity for which such
               Insured Entity has, to the extent permitted or required by law, indemnified the
               Insured Persons, which such Insured Persons become otherwise legally
               obligated to pay, resulting from a Claim first made during the Policy Period or
               Extended Reporting Period, if applicable, against the Insured Persons for a
               Wrongful Act by the Insured Persons which takes place during or prior to the
               Policy Period.

           (C) Insured Entity Liability
               The Insurer shall pay Loss on behalf of an Insured Entity, which such Insured
               Entity becomes legally obligated to pay, resulting from a Claim first made during the
               Policy Period or Extended Reported Period, if applicable, against such Insured
               Entity for a Wrongful Act by the Insured Entity which takes place during or prior
               to the Policy Period.

        C. COVERAGE ANALYSIS

     Twin City recognizes that the allegations in the Complaint have not been proven and by
     referencing them we make no suggestion that they have any legal or factual merit. The
     following coverage analysis is based only upon the unsubstantiated allegations against the
     Insureds and is not intended to be exhaustive or exclusive.

     First, we also draw your attention to Section V, of the PEFM&P Coverage Part, Exclusions
     Applicable to Insuring Agreement (C), as amended by Endorsement No. 8, which states that
     Twin City shall not pay Loss under Insuring Agreement (C):

            in connection with any Claim based upon, arising from, or in any way related to any
            actual or alleged breach of contract or agreement other than that portion of such Loss
            which would have attached even in the absence of such contract or agreement, or that
            directly results from:

                            (A) the organizational, management, monitoring or advisory documents of
                                an Insured Entity, including but not limited to, a partnership
                                agreement, limited partnership agreement, operating agreement,
                                limited liability company agreement, other advisory, monitoring
                                and/or management agreement or subscription agreement); and
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 106 of 162 Page ID #:106



     June 19, 2018
     Ref. No. 17416872
     Page 5 of 14



                            (B) the rendering of or failure to render Professional Services.

     Initially, Section V. of the PEFM&P Coverage Part, Exclusions Applicable to Insuring
     Agreement (C), as amended, applies only to Somera. In our letter dated February 2, Twin City
     did not intend to imply that the foregoing contract exclusion applied to Mr. Brown (in fact, we
     indicated in our February 2 letter that the exclusion applied to Somera. For emphasis, this
     confirms our agreement that such exclusion does not apply to Mr. Brown.

     As to Somera, the Claim (i.e., the Complaint) is certainly based upon, arises from and is related
     to an “actual or alleged breach of contract(s) or agreement(s)” between Plaintiff and Somera.
     Further, and in response to your argument that the scope of the contract exclusion is somehow
     limited to “direct” contracts, to the contrary the plain language of the exclusion – and here we
     draw your specific attention to its broad preamble – states that “Twin City shall not pay Loss
     under Insuring Agreement (C) …in connection with any Claim based upon, arising from, or in
     any way related to any actual or alleged breach of contract or agreement…” The applicability of
     this entity exclusion applies to “any Claim” for alleged breach of contract or agreement and does
     not narrow the exclusion to instances of “direct” contracts as you suggest.

     More specifically, in the Complaint, Postcard alleges that the parties’ entered into an agreement:
     to purchase the Pismo Beach Property; that Postcard was supposed to be the primary party
     responsible for the project management and development of the hotel, i.e., to “entitle and
     construct the hotel”; and, in consideration thereof, Plaintiff would share in the project
     management and developer services fees generated by the project. Similarly, with respect to the
     Avila Beach project, the parties further agreed, verbally, that they would develop this second
     project on the same terms as Pismo Beach. That the Claim brought by Plaintiff is based upon,
     arises from or relates to the parties’ Agreement(s) (written or verbal) is plain on the face of the
     extant pleading.

     California Courts have broadly construed similar breach of contract exclusions. For example, in
     Oak Park Calabasas Condo. Assn. v. State Farm Fire & Casualty Co.,137 Cal. App. 4th 557 (Cal.
     Ct. App. 2006), the court held that a D&O policy was not designed and could not be used for the
     insured’s contractual obligations or situations where an insured intentionally attempts to shift the
     burden for a loss to its insurer by refusing to pay a voluntary obligation. Similarly, in August
     Entertainment, Inc. v. Philadelphia Indem. Ins. Co., 52 Cal. Rptr. 3d 908 (Cal. Ct. App. Jan. 8,
     2007), the court held that no coverage was available for a breach of contract claim based on both
     a policy exclusion and public policy. The court further recognized that a company’s decision not
     to honor a contract was not a loss resulting from a wrongful act within the meaning of the policy.

     Your letter of May 11 argues that the contract exclusion would not apply, even to Somera,
     because certain “Common Counts” alleged in the Complaint may have arisen in the absence of
     Somera’s alleged contracts or agreements. We disagree both as to your reading of the pleading
     and applicable case law. To begin with, each of the abbreviated “Common Counts” incorporate,
     by reference, the preceding breach of contract allegations both as regards the Pismo Beach
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 107 of 162 Page ID #:107



     June 19, 2018
     Ref. No. 17416872
     Page 6 of 14

     Project and Avila Beach Project. Furthermore, the alleged “indebtedness” to which Postcard
     refers in the Common Counts is attributed to the “work, labor and services” Postcard provided in
     connection with each project -- payment for which Somera “promised to obtain”. The
     allegations of the Common Counts appear to substantially overlap with and arise from the
     “project management and developer services” for which Somera allegedly promised to secure
     payment in the breach of contract counts. While the Common Counts are tersely drafted tag-
     alongs to the more detailed breach of contract counts, it is clear that the alleged liability of
     Somera arises from these purported agreements.

     Relevant insurance coverage cases consistently have interpreted broad form contract exclusions
     to also apply to related counts, even those that do not expressly sound in contract. For example,
     in Radianse, Inc. v. Twin City Fire Ins. Co., 2010 WL 3928620 (D. Mass. Oct. 6, 2010), the
     United States District Court for the District of Massachusetts, applying Massachusetts law, held
     that an insurer does not have a duty to defend claims for tortious interference with contractual
     relations and inducement of breach of contract pursuant to an exclusion for any claim "based
     upon, arising from, or in any way related to any liability under any contract or agreement." In so
     holding, the court rejected arguments that the exclusion did not apply because the insured's
     liability arose solely out of tort law and that the liability could have occurred absent the contract.

     Similarly, in Spirtas Co. v. Federal Ins. Co., 481 F. Supp. 2d 993 (E.D. Mo. 2007), the court held
     that a breach of contract exclusion applied to claims for breach of trust, conversion, and unjust
     enrichment where all of those claims “arose from” the contract. That decision was affirmed on
     appeal in Spirtas Co. v. Federal Ins. Co., 2008 U.S. App. LEXIS 6830 (8th Cir. Apr. 1, 2008).
     The court of appeals recognized that the term “arising from” had the same broad meaning as
     “arising out of” and concluded that all of the claims brought against the insured arose from the
     contractual relationship between the parties, even though some of the claims sounded in tort.

     In a more recent example, the United States Court of Appeals for the Seventh Circuit affirmed a
     trial court’s ruling that, under Illinois law, a contract exclusion applied to preclude coverage for a
     claim stemming from an insured’s failure to pay its contractor because all of the claimant’s
     causes of action arose from its contract with the insured. See, Altom Transp., Inc. v. Westchester
     Fire Ins. Co., 2016 WL 2956834 (7th Cir. May 20, 2016).

     The case arose when the insured sought coverage for defense costs and a potential settlement in
     connection with a claim brought by one of the insured’s contractors for failure to pay for his
     services. The contractor asserted various causes of action against the insured, including violation
     of statute, breach of contract, and unjust enrichment. The insurer denied coverage for the claim
     based, inter alia, on a breach of contract exclusion.

     In affirming the district court’s ruling in favor of the carrier, the appellate court explained that
     the “language of the policy is King,” and, as such, coverage for claims stemming from the
     insured’s contract with third parties was “unambiguously exclude[d].” According to the court,
     the claimant’s allegations against the insured, regardless of the legal theory asserted, “rest
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 108 of 162 Page ID #:108



     June 19, 2018
     Ref. No. 17416872
     Page 7 of 14

     fundamentally on the lease agreement under which [the claimant] was performing.” As a result,
     the policy’s contract exclusion applied. The appellate court further determined that the exception
     to the exclusion for claims the insured would have been liable for in the absence of a contract did
     not apply because the claims asserted by the claimant all depended on the content of the
     agreement.

     Here, but for the parties initial agreement to engage in the projects, Plaintiff would not have
     suffered any of the alleged damages, whether it is (a) the claimed money owed under Subsection
     1 of the Agreement; (b) the money and/or interest allegedly owed under Subsection 3 of the
     Agreement; or (c) the work performed by Postcard as the Project Manager or Developer of the
     hotels. Accordingly, Twin City shall not pay Loss of the Insured Entity (Somera) that arises
     from or is based upon any actual or alleged breach of contract or agreement, pursuant to Section
     V. of the PEFM&P Coverage Part, as amended.

     We have reviewed the case you cite in support of not applying the contract exclusion to Somera,
     E.J. Franks Construction, Inc. v. Sahota, 226 Cal. App. 4th 1123, 1127-28 (2014), and do not find
     it persuasive. Sahota stands for the proposition that California Business and Professions Code
     section 7031 would not bar a contractor corporation from pursuing quantum meruit damages
     because the predecessor sole proprietorship underwent a change in business entity status. We
     initially note that, unlike the cases cited above, the Sahota case is not an insurance coverage
     related decision regarding the scope of a contract exclusion in a professional liability policy.
     While we take no issue with the theoretical proposition that a quantum meruit claim may lie in
     the absence of an alleged breach of contract under California Business and Professions Code
     section 7031, this has limited immediate relevance. Rather, the issue is whether, under a
     professional liability policy that includes a broad form entity contract exclusion, breach of
     contract counts and other purportedly non-contract counts that arise therefrom are excluded. In
     our view, both the plain language of the text of the exclusion and directly relevant case law
     strongly support the application of the exclusion to Somera.

     Accordingly, Twin City respectfully reiterates its denial of coverage, to Somera alone, based
     upon the contract exclusion and reserves all rights accordingly.

     Second, under the PEFM&P Coverage Part, all Insuring Agreements require that a Claim first be
     made against the Insureds during the Policy Period, which pursuant to Item 3 of the
     Declarations Page is February 21, 2017 to February 21, 2018. Plaintiff alleges that “[w]ithin last
     four years” Somera defendants became indebted to Postcard in excess of $252,000 in connection
     with Pismo Beach Project and in excess of $500,000 in connection with the Avila Beach Project,
     but were not paid despite repeated demands. Please provide Twin City with copies of any and all
     prior demands made by Plaintiff. In the meantime, Twin City reserves its rights to deny
     coverage for this matter in the event a Claim is first made prior to the inception of the Policy
     Period.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 109 of 162 Page ID #:109



     June 19, 2018
     Ref. No. 17416872
     Page 8 of 14

     Third, Section II.B. DEFINITIONS, as amended by Endorsement No. 8 & 11 of the Policy,
     provides in relevant part, that Damages shall not include:

                    (i)     taxes, fines or penalties, other than:
                            (b) civil fines or penalties pursuant to Section 2(g)2(B) of the Foreign
                                Corrupt Practices Act (15 U.S.C. § 78dd-2(g)2(B)), or Section 11(1)(a)
                                of the United Kingdom Bribery Act of 2010, Chapter 23, where
                                insurable by law and otherwise covered under this Policy; and
                            (c) Excessive or Unnecessary Taxes imposed on a customer, client or
                                investor of an Insured Entity so long as such Excessive or
                                Unnecessary Taxes are part of a settlement or judgment against the
                                Insured for which such Insured is legally liable;
                    (ii)    non-monetary relief;
                    (iii)   "short-swing" profits made from the purchase or sale by an Insured of
                            securities of an Insured Entity or a Portfolio Company within the
                            meaning of Section 16(b) of the Securities Exchange Act of 1934;
                    (iv)    any principal, interest, fees or other monies representing an obligation,
                            whether characterized as monies committed, accrued, due or otherwise
                            owed, as a result of any actual or proposed (1) investment in, capital
                            contribution or loan to, a Portfolio Company or prospective Portfolio
                            Company; or (2) acquisition or sale of any ownership interest in a
                            Portfolio Company or its assets; provided however, this limitation on
                            Damages shall not apply to consequential damages flowing from (iv)(1)
                            or (iv)(2) of this definition;
                    (v)     costs associated with providing any accommodations required by the
                            Americans With Disabilities Act or any similar law; or
                    (vi)    amounts for matters uninsurable pursuant to applicable law, provided,
                            however, that the Insurer shall not assert that Section 11 or 12 Damages
                            constitute uninsurable loss, and subject to all other terms, conditions and
                            exclusions of this Policy, shall treat such actual or alleged violations of
                            Section 11, 12, and 15 of the Securities Act of 1933, as amended, as
                            Wrongful Acts covered under this Policy pursuant to the laws of any
                            applicable jurisdiction that does not prohibit coverage for such Section 11
                            or 12 Damages.
                    (vii)   Punitive damages are not insurable in California (See, Endorsement No.
                            11).

     Here, Plaintiff seeks, among other things, non-monetary relief, disgorgement and/or restitution
     and punitive damages. Such disgorgement or restitution is uninsurable as a matter of law. See
     Level 3 Communications, Inc. v. Federal Ins. Co., 272 F.3d 908, 911 (7th Cir. 2001) (“An insured
     incurs no loss within the meaning of the insurance contract by being compelled to return
     property.’); St. Paul Mercury Ins. Co. v. Foster, 268 F. Supp. 2d 1035 (C.D. Ill. 2003) (holding
     that restitutionary relief, which is relief intended to divest the insured of the net benefit of an
     unlawful act or the restoration of an ill-gotten gain, is uninsurable). Additionally, we note that
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 110 of 162 Page ID #:110



     June 19, 2018
     Ref. No. 17416872
     Page 9 of 14

     SCM Pismo Pier Partners, LLC’s appears to meet the definition of Portfolio Company, and as
     such, Twin City specifically reserves its rights with respect to subsections (iv) above.
     Accordingly, it appears that most if not all, of the recovery sought by the Plaintiff falls outside
     the definition of Damages. As such, Twin City shall not be liable for any such amounts or for
     any other damage or relief that falls outside the definition of Damages.

     Fourth, Section IV. of the PEFM&P Coverage Part, Exclusions Applicable to All Insuring
     Agreements, B, Exclusions without Exceptions, as amended by Endorsement No.3, provides that
     the Insurer shall not pay Loss in connection with any Claim:

             based upon, arising from, or in any way related to an Insured engaging in business
             relating to real property management, including, without limitation, engaging in any
             activities in the capacity of, giving advice in connection with or rendering or failing to
             render professional services as a property manager, real estate broker, or advisor in
             connection with the management of real property.

     The Operating Agreement for Pismo SCM Pismo Pier Partners, LLC’s indicates that the purpose
     of the company is to “develop, construct, own and manage the hotel on the Property”, with
     Somera as the Managing Member. To extent that the Complaint is based upon, arises from or in
     any way relates to an Insured engaging in business relating to real property management, Twin
     City reserves its rights pursuant to aforementioned Policy provision.

     Fifth, Section IV.D.2. of the PEFM&P Coverage Part, Exclusions Applicable to Damages but
     not Defense Costs, as amended by Endorsement No. 8, provides that the Insurer shall not pay
     Loss in connection with any Claim:

                          (2)   based upon arising from, or in any way related to the gaining of any
                                personal profit, remuneration or financial advantage to which such
                                Insured is not legally entitled if a final and non-appealable adjudication in
                                the underlying action or proceeding (other than a declaratory action or
                                proceeding brought by or against the Insurer) establishes such gain;
                                provided, however, that this exclusion shall not apply to Section, 11 or 12
                                Damages9;

     Here, Plaintiff alleges it provided work or services for which it has not been compensated. Twin
     City shall not be liable for any Loss to the extent that a judgment or other final adjudication
     establishes such profit, remuneration or advantage to which the Insured is not legally entitled.




     9
      Endorsement No. 9, deletes and replaces Section II.M, Definition of Section 11 and 12 Damages, to mean the
     portion of any judgment or settlement of a Claim allocable to alleged violations of Section 11, 12 and 15 of the
     Securities Act of 1933, as amended, arising from an offering of securities of a Portfolio Company.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 111 of 162 Page ID #:111



     June 19, 2018
     Ref. No. 17416872
     Page 10 of 14

     Sixth, Section IV.D.3. of the PEFM&P Coverage Part, Exclusions Applicable to Damages but
     not Defense Costs, as amended by Endorsement No. 8, provides that the Insurer shall not pay
     Loss in connection with any Claim:

                         (3)   based upon arising from, or in any way related to any willful violation of
                               any statute or regulation or deliberately fraudulent act or omission by an
                               Insured if a final and non-appealable adjudication in the underlying action
                               or proceeding (other than a declaratory action or proceeding brought by or
                               against the Insurer) establishes such an act or omission.

                               For the purpose of determining the applicability of exclusion (D)(3)
                               above, solely with regard to acts or omissions which are treated as a
                               criminal violation in a foreign jurisdiction that are not treated as a criminal
                               violation in the United States of America, the imposition of a criminal fine
                               or other criminal sanction in such foreign jurisdiction will not, by itself, be
                               conclusive proof that a deliberately criminal act occurred.

     Twin City reserves its rights under Section IV.D.3., as amended, to the extent that a judgment or
     final adjudication establishes such conduct.

     Seventh, pursuant to Section VI., of Common Terms and Conditions, as amended by
     Endorsement No. 9, which provides in relevant part:

                    If a Claim results in a settlement or judgment that includes both Damages and
                    amounts that do not constitute Damages, then the Insureds and the Insurer agree
                    to use their best efforts to fairly and reasonably allocate the amount of such
                    settlement or judgment on the basis of the relative legal exposures to the covered
                    damages and the noncovered amounts.

     As discussed above, coverage for this matter may be subject to certain limitations and exclusions
     and accordingly, Twin City reserves its rights to allocate pursuant to Section VI.

     Eighth, Section XII.C. of the Policy, Common Terms and Conditions, as amended by
     Endorsement No. 9, provides if Loss arising from any Claim is insured under any other valid
     and collectible insurance policy or policies, including, but not limited to, any insurance under
     which there is a duty to defend and/or whether or not such insurance is issued to or for the
     benefit of the Insured Entity, Insured Persons (other than in the event of personal umbrella or
     personal directorship liability insurance) or any Real Estate, then this Policy shall apply only in
     excess of the amount of any deductibles, retentions and limits of liability under such other policy
     or policies, whether such other policy or policies are stated to be primary, contributory, excess,
     contingent or otherwise, unless such other insurance is written specifically excess of this Policy
     by reference in such other policy or policies to this Policy's Policy Number. Please advise what
     other insurance may be available to the Insureds for this matter, including but not limited to any
     insurance issued to SCM Pismo Pier Partners, LLC, and SCM Avila Beach Partners, LLC.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 112 of 162 Page ID #:112



     June 19, 2018
     Ref. No. 17416872
     Page 11 of 14



     Ninth, pursuant to Section V.B., of Common Terms and Conditions, as amended by
     Endorsement No. 9, Twin City reserves its rights to allocate Defense Costs, pursuant to Section
     V.B., which provides in relevant part:

                    (A) Upon written request by any Insured, the Insurer shall advance Defense
                        Costs in excess of the applicable Retention amount, in defense of any Claim
                        covered by this Policy.

                           However if such Defense Costs are only partially covered by this Policy
                           because: (i) such Claim involves both Insureds and persons or entities
                           who are not Insureds, or (ii) such Claim is subject to one or more
                           ALLOCABLE EXCLUSIONS, as set forth in Section IV. (A) of each
                           Coverage Part; or (iii) a portion of such Claim is subject to one or more
                           exceptions to the exclusions listed in EXCLUSIONS WITH
                           EXCEPTIONS, as set forth in Section IV. (C) of each Coverage Part (or
                           Section V. EXCLUSION APPLICABLE TO INSURING AGREEMENT
                           (C) of the Private Equity Fund Management and Professional Liability
                           Coverage Part); or (iv) a portion of such Claim is for amounts that do not
                           constitute Damages, unless otherwise specified, then the Insureds and the
                           Insurer agree to use their best efforts to fairly and reasonably allocate such
                           Defense Costs on the basis of the relative legal exposures of the covered
                           and non-covered parties and/or the covered and non-covered portions of
                           such Claim and/ or such Defense Costs.

                           If the Insurer and the Insured(s) agree on the amount of Defense Costs
                           that constitute covered Defense Costs, the Insurer shall advance, excess of
                           any applicable Retention, Defense Costs on a current basis but no later
                           than sixty (60) days after the Insurer has received itemized bills for those
                           Defense Costs.

                                […]
                    (D) To the extent it is finally established that any such Defense Costs are not
                        covered under this Policy, the Insureds shall repay the Insurer for such
                        amounts not covered as Defense Costs. If the Insurer recovers any such
                        amounts paid as Defense Costs, such amounts less all costs incurred by the
                        Insurer to obtain such recovery shall be reinstated to the applicable Limit of
                        Liability, including the Combined Aggregate Limit of Liability for all
                        Coverage Parts, set forth in Item 5 of the Declarations.

        D. Defense Arrangements

     Section V.A., of the Common Terms and Conditions, provides that the Insured shall have the
     sole duty to defend Claims made against them. However, Twin City shall have the right to
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 113 of 162 Page ID #:113



     June 19, 2018
     Ref. No. 17416872
     Page 12 of 14

     effectively associate in the defense of any Claim and make any investigation it deems
     appropriate. In addition, per Section IX.B., of the Common Terms and Conditions, the Insureds
     shall not incur any Defense Costs, make any settlement or assume any liability or contractual
     obligation with respect to a Claim without the prior written consent of Twin City, such consent
     not to be unreasonably withheld. Twin City shall not be liable for any admission, assumption,
     settlement, stipulation, or Defense Costs to which it has not consented.

     Please note that Twin City’s consent to counsel is subject to our approval of the rates and
     number of personnel assigned to handle this matter. We understand that the Insureds – both
     Somera and Mr. Brown – have retained Wendy D. Welkom of Cappello & Noel, LLP to defend
     its interests in connection with the Complaint. As indicated above, pursuant to Endorsement No.
     9, Twin City reserves its rights to allocate Defense Costs between Mr. Brown, who is covered
     for this Claim, and Somera, which as discussed above, is not, based upon their respective
     relative legal exposure.

     Please provide Twin City with information regarding the attorney rates and the number of
     personnel that will be working on this matter at the firm. Twin City’s consent is also subject to
     counsel’s agreement to comply with the Hartford Financial Products Attorney Guidelines
     (“Guidelines”), a copy of which is enclosed with this letter.

     You will note that the Guidelines require an Initial Case Assessment and itemized Litigation Plan
     and Budget. Accordingly, we would request that a current case assessment be provided with
     respect to the covered Claim, i.e., Demand Letters, which assessment should include:

            1.      The factual basis of the claim and the nature of the allegations
                    against the Insured;
            2.      An assessment of liability;
            3.      An assessment of damages;
            4.      An estimate of the cost of defending the matter pre-suit; and
            5.      An opinion concerning resolution.

     In addition, please provide us with copies of defense counsel’s billing statements for the fees and
     expenses incurred in the defense of this matter.

     In order to monitor the Insureds satisfaction of the applicable $250,000 retention, please
     forward to us copies of all defense invoices.

        E. Request for Information

     In addition to the information and materials requested above, please keep us closely advised of
     any material developments in connection with the Complaint and provide us with the following
     information and materials, as available:

            1. a copy of any response to the Complaint;
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 114 of 162 Page ID #:114



     June 19, 2018
     Ref. No. 17416872
     Page 13 of 14



            2. copies of all documents and other information (not previously provided) regarding
               any allegations made by or on behalf of Plaintiff at any time regarding the contract in
               question, prior demands for payment, settlement negotiations, or settlement offers
               made by or to Plaintiff; and

            3. documents and other information regarding any post-Complaint settlement
               negotiations, mediations, or settlement offers and prompt notice of any settlement
               demands.

        F. Full Reservation of Rights

     In addition to the coverage issues and defenses set forth above, Twin City expressly reserves all
     rights available under the Policy, at law and in equity, whether or not specifically referenced
     herein, including but not limited to the right to withdraw from the defense and to deny coverage
     upon any additional terms, conditions, exclusions, endorsements and other provisions of the
     Policy, including statements, declarations, and omissions made in connection with the
     application(s) therefore, as may be found to be applicable. No subsequent action, if any, that
     may be taken by Twin City is to be construed as a waiver of any position set forth in this letter or
     any rights otherwise available to it pursuant to the Policy, at law and/or in equity. Twin City
     recognizes that the Insureds similarly reserve their rights.

     While we hope you would first contact us if you have any concerns regarding Hartford’s
     coverage position, you may be able to have this matter reviewed by the California Department of
     Insurance. Its contact information is:

                    State of California Department of Insurance
                    Claims Services Bureau
                    300 South Spring Street, 11th Floor, South Tower
                    Los Angeles, CA 90013
                    800-927-4357 (inside CA)
                    213-897-8921 (outside CA)

     Please do not hesitate to call me, should you have any questions or wish to discuss this matter
     further. My contact information is as follows:

                    Vullnet Kolari, Esq.
                    The Hartford
                    277 Park Avenue, 16th Floor
                    New York, NY 10172
                    Phone: 212-277-0442
                    Email: Vullnet.Kolari@thehartford.com
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 115 of 162 Page ID #:115



     June 19, 2018
     Ref. No. 17416872
     Page 14 of 14

     Very truly yours,
     TWIN CITY FIRE INSURANCE COMPANY

     By:


     Vullnet Kolari, Esq.



     cc:
            Christine DeLeon cdeleon@sullicurt.com
            Julie Lubin jlubin@someracapital.com
            Joseph Cole joe@josephcolelaw.com
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 116 of 162 Page ID #:116




                              EXHIBIT E
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 117 of 162 Page ID #:117
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 118 of 162 Page ID #:118
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 119 of 162 Page ID #:119
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 120 of 162 Page ID #:120
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 121 of 162 Page ID #:121
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 122 of 162 Page ID #:122




                              EXHIBIT F
   Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 123 of 162 Page ID #:123

                                    Kasowrrz BnNSoN TonRES LLp
                                                 2(.j^29 CENTURY PARK EAST                        AtlnNrn
                                                                                                  HousroN
                                                          SUITE 2OOO                                 MtAÌ'4t
       JERoLD OSHINSKY
                                                                                                  NEw YORK
DrREcr D|AL: (424) 2AA-79O3
 DTRECT FAX: (3 I O) 943-3579
                                              LOS ANGELfS, CALIFORNIA      90067                   NEWARK
  JOsH NSKY@KASow¡Tz.coM
       r                                               (424) ?AA-7900                          SaN FRnNcrsco
                                                                                               Str-rcoN VALLtrY
                                                     FAX: (424) zaa-79ot                       WASHTNcToN DC




                                                                      September 21,2018



           Anthony J. Fowler, Esq.
           Vullnet Kolari, Esq.
           The Hartford
           277 Park Avenue, 16th Floor
           New York, NY 10172
           Anthony. Fowler@thehartford. com
           Vul lnet. Ko lai@thehartford. com

                    Re:         Postcard Properties, LLC v. Somera Capital Managements, LLC, et al
                                Santa Barbara County Superior Court, Case No. l7CV0436l

           Dear Anthony and Vullnet:

                   Notwithstanding our recent discussions and The Hartford's apparently intransigent
           position on coverage for Somera, this letter constitutes one more attempt at obtaining your
           agreement to cover defense costs and liability (if any) for both Mr. Brown and Somera, before I
           need to kick this "upstairs" or elsewhere:

                                      A page of history is worth a volume of logic.
                                                                --- Oliver Wendell Holmes

                   There are two histories atplay here. The first history is that you will of course recall that
           The Hartford initially denied coverage for Somera and Mr. Brown based on Section V. Exclusion
           (C). Within two weeks of our response demonstrating the many problems with the letter's
           rationale, Anthony informed me verbally that The Hartford recognized its mistake and was
           agreeing to cover Somera and Mr. Brown. Nonetheless, a month later, The Hartford changed its
           position again, agreeing to cover Mr. Brown but not Somera. We have had innumerable
           communications since then over the continued mistakes in The Hartford's positions both
           regarding its obligation to cover Somera and its improper attempt to allocate costs between Mr.
           Brown and Somera.

                  The second history is my own, going back almost forty years in negotiations with The
           Hartford starting with the Keene case in Washington, D.C. in 1981. We almost always, if not
           always, have settled our differences. Here, though, The Hartford continues to refuse any
           coverage as to Somera and to insist that to the extent that The Hartford had an obligation to
           'oadvance" defense costs (which it clearly does), it will allocate even the advanced defense costs
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 124 of 162 Page ID #:124

     K¿.sowrrz BTrtSoN TonRES LLP
     Anthony J. Fowler, Esq.
     Vullnet Kolari, Esq.
     The Hartford
     September    2I,2018
     Page2


     between covered and allegedly non-covered claims, although you have never disclosed the
     allocation percentages you are considering. Those positions are effoneous as we have
     demonstrated in the past and further demonstrate below.

           Specifically regarding The Hartford's insistence that the operative exclusion applies to
     Somera, the policy language is controlling and is quoted in Vullnet's letter of February 2,2018

     V. EXCLUSION APPLICABLE TO INSURING AGREEMENT (C):

              Pursuant to Section V., ADVANCEMENT AND ALLOCATION OF DEFENSE
              COSTS, and Section VI., ALLOCATION OF DAMAGES, of the Common
              Terms and Conditions, the Insurer shall not pay Loss under Insuring Agreement
              (C) in connection with any Claim based upon, arising from, or in any way related
              to any actual or alleged breach of contract or agreement other than that portion of
              such Loss which would have attached even in the absence of such contract or
              agreement, or that directly results from:
              (A)    the organizational, management, monitoring or advisory documents of an
                     Insured Entity, including but not limited to, a partnership agreement,
                     limited partnership agreement, operating agreement, limited liability
                     company agreement, other advisory, monitoring andlor management
                     agteement or subscription agreement;
              (B)    a contract   for Professional Services, or
              (C)    any alleged breach of any express or implied promise to contribute or lend
                     money to a Portfolio Company or prospective Portfolio Company.l

            Vullnet goes on to state that the exclusion purportedly applies because "Somera manages
    SCM Pismo Pier Partners, LLC and SCM Avila Beach Partners, LLC and Plaintiff seeks to
    enforce its rights pursuant to the limited partnership agreement andlor operating agreements for
    those entities; and which also appears to trigger subpart 8". Keep in mind that this section of the
    policy covers "Professional Liability." Construed on its face, the three subparagraphs (A), (B)
    and (C) must be read as total exceptions to the exclusion. And they are clearly not exclusions.
    No other reading makes any sense. Thus, the policy language provides coverage for Somera
    directly resulting from a contract for Professional Services, and does not exclude coverage as
    The Hartford contended.


            I We have already debated the point that the exclusion does not apply to loss that would have
    attached anyhow in the absence of a contract or agreement. I will not repeat here our opposing positions
    on Common Counts, the Buss case and the Larger Settlement Rule, but we reserve our rights as to those
    issues.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 125 of 162 Page ID #:125

     Kasowrrz BnrvSoN TonRES                             LLP
     Anthony J. Fowler, Esq.
     Vullnet Kolari, Esq.
     The Hartford
     September 21,2018
     Page 3



            Somera's reading of the policy language is so clearly correct that any contrary reading,
    such as the one proffered by The Hartford in its February 2,2018 letter, would amply support a
    bad faith claim by Somera for Brandt fees and punitive damages.

            We are hopeful that The Hartford will once again do the right thing and honor coverage
    under its policy when plainly required to do so.

                                                         Sincerely,


                                                         Çr t'tl Oaa"^rp^,
                                                        Jelold Oshinsky

    cc:       David L. Cousineau, Esq.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 126 of 162 Page ID #:126




                             EXHIBIT G
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 127 of 162 Page ID #:127




     October 5, 2018

     VIA E-MAIL ONLY
     jOshinsky@kasowitz.com
                                                                                                     Vullnet Kolari, Esq.
                                                                                                     Claims Consultant
     Mr. Jerold Oshinsky                                                                             Telephone (212) 277-0442
     Kasowitz, Benson, Torres, LLP                                                                   Facsimile (844) 823-3673
                                                                                                     vullnet.kolari@thehartford.com
     2029 Century Park East
     Suite 2000
     Los Angeles, CA 90067


                         Re:      Policyholder: Somera Capital Management, LLC
                                  Insurer:      Twin City Insurance Company
                                  Policy:       The Hartford Private Equity Choice Policy
                                  Policy No:    72 DB 0240050-17
                                  Matter:       Postcard Properties, LLC
                                  Ref. No.:     17416872_____________________________



     Dear Mr. Oshinsky:

     Thank you for your September 21, 2018 letter to Twin City Fire Insurance Co. (“Twin City”),
     that invites Twin City to negotiate an agreement with Somera Capital Management, LLC
     (“Somera”) as it relates to the Allocation of Defense Costs1 and “liability (if any) for both Mr.
     Brown and Somera”. Please note that Twin City incorporates by reference its June 19, 2018
     reservation of rights letter (the “June 19 ROR”), however, briefly summarized, the June 19 ROR
     confirmed our denial of coverage for Somera on the basis of the contract exclusion provided at
     Section V. Exclusions Applicable to Insuring Agreement (C), as amended by Endorsement No.
     8. The June 19 ROR also confirmed that, subject to such reservation of rights, Mr. Brown is
     afforded coverage for Defense Costs.

     At the outset, in our view it would be premature at this juncture, in the absence of any potential
     settlement or judgment, to negotiate an Allocation of Damages under the Policy. On the other
     hand, we would be pleased to reach an agreement on a fair and reasonable Allocation of Defense
     Costs as more fully described below.

     Your letter asserts that Twin City has an obligation to advance Defense Costs on behalf of
     Somera. Having carefully reviewed your position, we must stand by our denial of coverage as
     to Somera.

     1
         Terms in bold, but not otherwise defined herein, have the meaning assigned to them in the Policy.


                                                                                                     Claims Department
                                                                                                     Hartford Financial Products
                                                                                                     277 Park Avenue
                                                                                                     16th Floor
                                                                                                     New York, NY 10172
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 128 of 162 Page ID #:128



     October 5, 2018
     Ref. No. 17416872
     Page 2 of 6



     The Policy’s Insured Entity Coverage provides the following:

             (C) Insured Entity Coverage

             The Insurer shall pay Loss on behalf of an Insured Entity, which such Insured Entity
             becomes legally obligated to pay, resulting from a Claim first made during the Policy
             Period or Extended Reporting Period, if applicable, against such Insured Entity for a
             Wrongful Act by the Insured Entity which takes place during or prior to the Policy
             Period.

     There is no coverage for Somera because its alleged liability is based upon alleged contracts, not
     any Wrongful Act. Plaintiff alleges that Somera failed to provide Plaintiff with the benefits
     allegedly promised in the purported contracts, or to pay for work Plaintiff allegedly performed,
     pursuant to those contracts. Based upon the terms of the Complaint, Somera’s obligations to the
     Plaintiff was not the result of any alleged Wrongful Act, but are based upon Somera’s allegedly
     pre-existing contractual obligations.

     Even if the Complaint were deemed to assert a claim against Somera based upon alleged
     Wrongful Acts, coverage would be excluded as to Somera.

     The Policy’s Section V. Exclusions Applicable to Insuring Agreement (C), as amended by
     Endorsement No. 8, states that Twin City shall not pay Loss under Insuring Agreement (C)2:

             in connection with any Claim based upon, arising from, or in any way related to any
             actual or alleged breach of contract or agreement other than that portion of such Loss
             which would have attached even in the absence of such contract or agreement, or that
             directly results from:

                               (A) the organizational, management, monitoring or advisory documents of
                                   an Insured Entity, including but not limited to, a partnership
                                   agreement, limited partnership agreement, operating agreement,
                                   limited liability company agreement, other advisory, monitoring
                                   and/or management agreement or subscription agreement); and

                               (B) the rendering of or failure to render Professional Services.

     This exclusion applies broadly to any Claim “based upon, arising from, or in any way related to
     any actual or alleged breach of contract or agreement”. (emphasis added) Accordingly, it
     applies to all of the claims asserted in the Complaint. All of the claims asserted are ultimately


     2
       Your September 21, 2018 letter quotes the exclusion as it appears in the main coverage form, not as the exclusion
     is amended in Endorsement 8.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 129 of 162 Page ID #:129



     October 5, 2018
     Ref. No. 17416872
     Page 3 of 6

     based upon the alleged contract. Even the claim for payment for work performed seeks payment
     for work that was performed pursuant to the alleged contracts.

     The exclusion’s lettered subparagraphs are not implicated.

     As you acknowledged in footnote 2 of your May 11, 2018, the Complaint does not directly result
     from a “limited partnership agreement”. The alleged contracts upon which Plaintiff’s claim is
     based are not the “organizational, management, monitoring or advisory documents of an Insured
     Entity”. The contracts on which the claims are based are simply contracts pursuant to which the
     plaintiff alleges that it provided project management and developer services for the two projects
     at issue.

     The alleged contracts and the related claims also do not involve “the rendering of or failure to
     render Professional Services”. Even assuming that the plaintiff’s project management and
     developer services could be characterized as “professional”, the policy defines Professional
     Services as services provided “by an Insured” – services provided to an insured do not qualify as
     Professional Services as defined in the Policy.

     You have suggested that the exclusion does not apply to “common counts” seeking payment for
     work allegedly performed by Plaintiff, because payment for work performed might be owed even
     in the absence of a contract. We disagree with your argument.

     First, all of the work performed is specifically alleged to have been performed pursuant to and in
     reliance upon the alleged contracts. But for the contracts, no work would have been performed.
     Accordingly, even the common counts, which are incorporated by reference to the breach of
     contract claims, are sufficiently related to the alleged contracts to be excluded from coverage by
     the exclusion, which explicitly applies to any Claim “based upon, arising from, or in any way
     related to” any breach of contract.

     Second, even without reference to the exclusion, a demand that the insured pay for services
     rendered, whether based upon contract, quantum meruit, or unjust enrichment, is uninsurable as a
     matter of law. An insured cannot purchase and benefit from services, and then expect its
     insurance carrier to pay for them.

     This discussion of coverage issues is not intended to be exhaustive. It is intended to respond to
     issues arising from your recent letter. Please refer to Twin City’s July 19, 2018 letter, which
     includes additional grounds for denying coverage in this matter.

     Although there is no coverage for Somera in this matter, and numerous coverage issues that may
     result in no coverage for Mr, Brown, Twin City has agreed to advance Defense Costs on behalf
     of Mr. Brown, subject to a full reservation of rights, as set out in our letter dated June 19, 2018.

     The Policy provides that if Defense Costs are only partially covered because the underlying
     claims involve both insured and uninsured parties or claims, then the Defense Costs should be
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 130 of 162 Page ID #:130



     October 5, 2018
     Ref. No. 17416872
     Page 4 of 6

     allocated based upon relative legal exposure. Because the Policy specifically provides that
     Defense Costs will be allocated on the basis of relative legal exposure, the Larger Settlement
     Rule and Buss are inapplicable. See, Commer. Capital Bankcorp, Inc. v. St. Paul Mercury Ins.
     Co., 419 F. Supp. 2d 1173.

     Accordingly, as we had indicated in our June 19 ROR, we are prepared to negotiate an allocation
     of Defense Costs, as provided under the Policy, based upon the premise that, subject to our
     continuing reservations of rights, the Policy provides coverage for Defense Costs of Mr. Brown,
     as an Insured Person, but not Somera as an Entity Insured.

     In this context, we respectfully draw your attention to Section V.(B) of the Common Terms and
     Conditions of the Policy, as amended by Endorsement No. 9, which expressly provides for an
     Advancement and Allocation of Defense Costs as follows:

                    (B) Upon written request by any Insured, the Insurer shall advance Defense
                        Costs in excess of the applicable Retention amount, in defense of any Claim
                        covered by this Policy.

                         However if such Defense Costs are only partially covered by this Policy
                         because: (i) such Claim involves both Insureds and persons or entities who
                         are not Insureds, or (ii) such Claim is subject to one or more ALLOCABLE
                         EXCLUSIONS, as set forth in Section IV. (A) of each Coverage Part; or (iii) a
                         portion of such Claim is subject to one or more exceptions to the exclusions
                         listed in EXCLUSIONS WITH EXCEPTIONS, as set forth in Section IV. (C)
                         of each Coverage Part (or Section V. EXCLUSION APPLICABLE TO
                         INSURING AGREEMENT (C) of the Private Equity Fund Management and
                         Professional Liability Coverage Part); or (iv) a portion of such Claim is for
                         amounts that do not constitute Damages, unless otherwise specified, then the
                         Insureds and the Insurer agree to use their best efforts to fairly and
                         reasonably allocate such Defense Costs on the basis of the relative legal
                         exposures of the covered and non-covered parties and/or the covered and non-
                         covered portions of such Claim and/ or such Defense Costs.

                         If the Insurer and the Insured(s) agree on the amount of Defense Costs that
                         constitute covered Defense Costs, the Insurer shall advance, excess of any
                         applicable Retention, Defense Costs on a current basis but no later than sixty
                         (60) days after the Insurer has received itemized bills for those Defense Costs.

     As you know, our June 19, 2018 letter set forth various exceptions and exclusions that are and/or
     may be applicable to the First Amended Complaint (the “Complaint”). That letter confirmed our
     denial of coverage for Somera and confirmed that coverage for Defense Costs is afforded to Mr.
     Brown, subject to the reservation of rights.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 131 of 162 Page ID #:131



     October 5, 2018
     Ref. No. 17416872
     Page 5 of 6

     Our review of the Complaint indicates that Somera is the target defendant with the greater
     “relative legal exposure”. For example, there are, as you know, nine (9) counts pled – each of
     which are pled against Somera – while only two (2) are pled against Mr. Brown (and even these
     two counts are also pled against Somera). Here is a list of the counts and defendant(s) against
     which and/or whom, each is pled.

            Cause of Action        Count                  Defendant(s)
            First                  Written K              Somera
            Second                 Common Count           Somera
            Third                  Common Count           Somera
            Fourth                 Common Count           Somera
            Fifth                  Breach of Oral K       Somera
            Sixth                  Common Count           Somera
            Seventh                Fraud                  Somera and Mr. Brown
            Eighth                 Fraud                  Somera and Mr. Brown
            Ninth                  Declaratory Relief     Somera

     Therefore, there are 9 counts pled against Somera, and 2 counts pled against Mr. Brown, for a
     total of 11 counts pled against any defendant in the action. In other words, of the total number of
     counts pled against the respective defendants, Mr. Brown is named in only 18% of the total while
     Somera is named in 82% of such total (and, as indicated, Somera is named in 100% of the 9
     counts pled).

     Beyond the relatively modest number of counts alleged against Mr. Brown, relative to Somera,
     we also note that the January 31, 2014 Letter of Agreement was allegedly entered between
     Plaintiff and Somera. While such agreement was signed by Mr. Brown, it was in his capacity as
     President of Somera. He is not, himself, a party to the agreement. It appears that Mr. Brown, as
     an individual, is named as a defendant because he purportedly promised Postcard that the second
     hotel, Avila Beach Project, will be built under the same terms and conditions as agreed to by the
     parties in their Letter of Agreement dated January 31, 2014, which agreement memorialized the
     parties oral agreement to construct, manage and developed the hotel known as the Pismo Pier
     Project.

     In light of these coverage issues (discussed more fully in our June 19, 2018 Letter) and Twin
     City’s Allocation provision, Section V.B., of the Common Terms and Conditions, as amended by
     End. No. 9, based upon the “relative legal exposure” of Somera and Mr. Brown, an allocation
     proposal of 18% or less of Defense Costs would appear warranted by the operative pleading.
     Nevertheless, and in an abundance of good faith, Twin City will agree to advance 25% of the
     Defense Costs on a current basis that Somera submits to Twin City for payment. Relatedly,
     please note that to date Twin City has not received any invoices for this matter. Accordingly, we
     ask that you please instruct Cappello & Noel, LLP to provide Twin City with copies of legal
     invoices for our review.
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 132 of 162 Page ID #:132



     October 5, 2018
     Ref. No. 17416872
     Page 6 of 6

     Please note that since this matter is subject to a $250,000 Retention and the agreed Allocation is
     applied within such Retention.

     While we hope you would first contact us if you have any concerns regarding Hartford’s
     coverage position, you may be able to have this matter reviewed by the California Department of
     Insurance. Its contact information is:

                    State of California Department of Insurance
                    Claims Services Bureau
                    300 South Spring Street, 11th Floor, South Tower
                    Los Angeles, CA 90013
                    800-927-4357 (inside CA)
                    213-897-8921 (outside CA)

     Please do not hesitate to call me, should you have any questions or wish to discuss this matter
     further. My contact information is as follows:

                    Vullnet Kolari, Esq.
                    The Hartford
                    277 Park Avenue, 16th Floor
                    New York, NY 10172
                    Phone: 212-277-0442
                    Email: Vullnet.Kolari@thehartford.com


     Very truly yours,
     TWIN CITY FIRE INSURANCE COMPANY

     By:


     Vullnet Kolari, Esq.



     cc:
            Christine DeLeon cdeleon@sullicurt.com
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 133 of 162 Page ID #:133




 1                                           PROOF OF SERVICE

 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
            I declare that I am over 1 8 years of age and not a party to this action. I am employed in the
 J   County of Los Angeles, State of California. My business address is 2029 Century Park East, Suite
     2000, Los Angeles, Califomia 90067 .
 4
              On May 9,2019,I served the document above on all interested parties in this action as
 5   follows:
 6    Stephen M. Hayes                                    Joyce Wang
      shayes@hayesscott.com                               jwang@ccplaw.com
 7
      Tyler R. Austin                                     Colin Munro
 8    TAustin@hayesscott.com                              cmunro@ccplaw.com
      Ryan Z.Keller                                       Demetrius Lambinos
 9    rkeller@hayesscott. com                             dlarnbrino s @ccplaw. com
      Hayes Scott Bonino & Ellingson                      Carlson Calladine & Peterson LLP
10    Guslani Simonson & Clause, LLP                      353 Sacramento Street, 16th Floor.
      999 Skyway Road, Suite 310                          San Francisco, CA 94lll
t1
      San Carlos, Califomia 94070
l2    Telephone: (650) 637-91 00                          Attorneys for CRC Insurance Service,Inc.
      Facsimile: (650) 637 -807 |                         (served as survivor company of merger with
13                                                        Defendant The Swett & Crawford Group, Inc.)
      Attorneys for Defendant
l4    Twin City Fire Insurance Company
15

T6       X   ny Mail: I placed the document(s) listed above in sealed envelope(s), wit\ postage
     thereon fiilly prepaid, for collection and mailing at Los Angeles, California, following or{inary
t7   business practices. I am readily familiar with the practices of Kasowitz Benson Torres LLP for
     processing ofcorrespondence, said practice being that in the ordinary course ofbusiness, -
18
     ðonesponãence is deposited in the United States Postal Service the same day as it is placed for
     processmg.
t9      X    gV Electronic Service (Email): Based on a court order or an agreement of the parties to
     accept seivice  by electronic transmission, I caused the document(s) to be sent to the persons at the
20   electronic service addresses listed above.

2l      I   nV Overnight Delivery: I enclosed the documents in an envelope or package provided by
     an ovèrnight deliveiy carrier and addressed to the persons listed above. I pfaced the envelope_ or
22   package fór collectión and overnight delivery at an office or a regularly utilized drop box of the
     overnight delivery carrier.
23      I    nV Personal Service: by causing personal delivery of the document(s) listed above to the
     person(s) at the address(es) set forth above.
24
             I declare under penalty of perjury that the foregoing is true and correct.
25
             Executed on May 9,2019 in Los Angeles, California.
26

27
                                                      Melissa Dejoie
28

                                            PROOF OF SERVICE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 134 of 162 Page ID #:134




                  EXHIBIT 4
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 135 of 162 Page ID #:135
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 136 of 162 Page ID #:136
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 137 of 162 Page ID #:137
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 138 of 162 Page ID #:138




                  EXHIBIT 5
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 139 of 162 Page ID #:139
             Pursuant to CRC 2.259 this document has been electronically filed by the
             Superior Court of California, County of Santa Barbara, on 5/8/2019


 1   Jerold Oshinsky (Cal. Bar No. 250771)
     j
                                                                         FILED
      oshinsky@kasowitz.com                                      SUPERIOR COURT of CALIFORNIA
 2   Kirsten C. Jackson (Cal. Bar No. 265952)                      COUNTY of SANTA BARBARA
 a
     kj ackson@kasowitz. com                                             05/09/2019
 J   Melissa Dejoie (Cal Bar. No. 308014)                         Darrel E. Parker, Executive Officer
     mdejoie@kasowitz.com                                           Chavez, Terri
 4                                                               BY________________________
     KASOWITZ BENSON TORRES LLP                                                          Deputy Clerk
     2029 Century Park East, Suite 2000
 5   Los Angeles, CA 90067
     Telephone : @2\ 288 -7 900
 6   Facsimile : (424) 288 -7 90 I

 7   Attorneys for Plaintiff
 I                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                              FOR THE COUNTY OF SANTA BARBARA
10                                           ANACAPA DIVISION
11       SOMERA CAPITAL MANAGEMENT, LLC,            A   CASE NO.: 18CV06147
         California Limited Liability Company,
t2
                               Plaintifï,               IPROPOSEDI ORDER GRANTING
13             vs.                                      PLAINTIFF'S EX PARTE
                                                        APPLICATION SEEKING LEAVE TO
t4       TWIN CITY FIRE INSURANCE COMPANY,              FILE FIRST AMENDED COMPLAINT
         an Indiana Corporation; THE SWETT &            TO ATTACH INADVERTENTLY
l5       CRAWFORD GROUP, INC., a Califomia              OMITTED EXHIBITS
         Corporation; and DOES 1 through 10,
I6
                               Defendants.              Date: May 9,2019
t7                                                      Time: 8:30 a.m.
                                                        Dept:4
18                                                      Hon. Donna D. Geck

r9

20

2t
22

23

24

25

26

27

28
     IPROPOSEDI ORDER GRANTING PLAINTIFF'S EX PARTE APPLICATION SEEKING LEAVE TO FILE
           FIRST AMENDED COMPLAINT TO ATTACH INADVERTENTLY OMITTED EXHIBITS
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 140 of 162 Page ID #:140




 I
2

 J   This matter came before the Court on Plaintiff s Ex Parte Application Seeking Leave to File First

4    Amended Complaint to Attach Inadvertently Omitted Exhibits. Upon considering Plaintiffs ex

 5
     pørte application, and the supporting Declaration of Melissa Dejoie, it appears to the satisfaction of
 6
     the Court that this is a proper case to grant Plaintiff leave to file a First Amended Complaint ex
 7
     parte.
 I
              IT IS ORDERED that Plaintiff s application for leave to file   a   First Amended Complaint, to
 9

10   attachExhibits A-G referenced therein, is GRANTED'

11


12                05/09/2019
     Date
l3                                                 Hon. Donna D. Geck
I4
l5
I6
t7
l8
19

20

2T

22

23

24

25

26

27

28
                                                                 SEEKING LEAVE TO FILE
      IPROPOSEDì ORDER GRANTING PLAINTIFF'S EX PARTE APPLICATION
              FIRST AMENDED COMPLAINT TO ATT ACH INADVERTENTLY OMITTED EXHIBITS
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 141 of 162 Page ID #:141




 1                                         PROOF OF SERVICE

2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
            I declare that I am over 1 8 years of age and not a party to this action. I am employed in the
 J   County of Los Angeles, State of California. My business address is 2029 Century Park East, Suite
     2000, Los Angeles, California 90067 .
4
            On May 8,2019,I served the document above on all interested parties in this action as
 5   follows:
 6    Stephen M. Hayes                                   Joyce Wang
      shayes@hayesscott.com                              jwang@ccplaw.com
 7
      Tyler R. Austin                                    Colin Munro
 8    TAustin@hayesscott.com                             cmunro@ccplaw.com
      RyanZ. Keller                                      Demetrius Lambinos
 9    rkeller@hayesscott.com                             dlarnbrinos@ccplaw. com
      Hayes Scott Bonino & Ellingson                     Carlson Calladine & Peterson LLP
10    Guslani Simonson & Clause, LLP                     353 Sacramento Street, 16th Floor.
      999 Skyway Road, Suite 310                         San Francisco, CA 94lll
11
      San Carlos, California 94070
t2    Telephone: (650) 637 -9100                         Attorneys for CRC Insurance Service,Inc.
      Facsimile: (650) 637-8071                          (served as survivor company of merger with
13                                                       Defendant The Swett & Crawford Group, Inc')
      Attorneys for Defendant
I4    Twin City Fire Insurance Company
15

t6          X    nV Mail: I placed the documenl(l) listed above in sealed. ^envelope(s), with postage
     thereon-fullyþrepaid, foi collection and m{Ìiig at Los Ange-fgg, California, following g$inryy
     Uusin"rs prãct'icei. I am readily familiar with tñe practices óf Kasowitz Benson Torres LLP for
                                      said_ practlce beirig that in. the- ordinary. course of business,
T7
     ûõ;;i"ã; of "ott.rpondence,"
18
     õ;*"rparãence is deposited in the Uriited States Põstal Service the same day as it is placed for
     pfocesslng.
19          X     nV Electronic Service (Email): Based on a court order or an¿greement of the parties
     to accep-t s.rui". by electronic tranÈmission, I caused the document(s) to be sent to the persons at
20   the eleCtronic service addresses listed above.

2t

22

23          I    gV Personal Service: by causing personal delivery of the document(s) listed above to
     the person(s) at the address(es) set forth above.
24
            I declare under penalty of perjury that the foregoing is true   and corect.
25
            Executed on May 8,2019 in Los Angeles, California'
26

27
                                                    Melissa Dejoie
28

                                           PROOF OF SERVICE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 142 of 162 Page ID #:142
        Pursuant to CRC 2.259 this document has been electronically filed by
                                                                          by the
        Superior Court of California,
                          California, County of Santa Barbara,
                                                      Barbara, on 7/31/2019



     Jerold Oshinsky (Cal. Bar No. 250771)
                                                                          FILED
                                                                  SUPERIOR COURT of CALIFORNIA
     joshinsky@kasowitz.com                                         COUNTY of SANTA BARBARA
     Kirsten C. Jackson (Cal. Bar No. 265952)                             08/01/2019
     kjackson@kasowitz.com                                         Darrel E. Parker, Executive Officer
     Melissa Dejoie (Cal Bar. No. 308014)
                                                                      Chavez, Terri
                                                                  BY________________________
     mdejoie@kasowitz.c0m                                                                Deputy Clerk
     KASOWITZ BENSON TORRES LLP
     2029 Century Park East, Suite 2000
     Los Angeles, CA 90067
     Telephone: (424) 288-7900
     Facsimile: (424) 288-7901

     Attorneys for Plaintiff

                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                               FOR THE COUNTY OF SANTA BARBARA
10                                           ANACAPA DIVISION
11    SOMERA CAPITAL MANAGEMENT, LLC,                   21   CASE N0.: 18CV06147
      California Limited Liability Company,
12
                               Plaintiff,                    STIPULATION TO CONTINUE
13           vs.                                             AUGUST 16, 2019 CASE
                                                             MANAGEMENT CONFERENCE
14    TWIN CITY FIRE INSURANCE COMPANY,
      an Indiana Corporation; THE SWETT &
15    CRAWFORD GROUP, INC, California   21                   Hon. Donna D. Geek
      Coxporation; and DOES      1   through 10,
16
                               Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
            STIPULATION TO CONTINUE AUGUST                   16, 2019 CASE    MANAGEMENT
                                                   CONFERENCE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 143 of 162 Page ID #:143



     I            Plaintiff Somera Capital Management, LLC ("Somera") and Defendant Twin City Fire
  2      Insurance Company ("Twin City") stipulate to continue the August 16,2019 case management

  3      conference.

  4               Somera and Twin City, and Swett, through their respective counsel, hereby stipulate and

  5      agxee   to the following:

  6               WHEREAS, Somera originally filed this suit on December 14,2018 seeking insurance

  7      coverage for a lawsuit filed against Somcra and its President, David A. Brown;

  I               WHEREAS, Somera named its insurer, Twin City, and the broker of the insurance

  9      policy, Swett,   as defendants;

 10               WHEREAS, Twin City filed its answer on January 22,2A19;

 11               WHEREAS, Swett has not yet appeared in this action, but does not oppose the proposed

 t2      continuance;

 13               WHEREAS, the parties wish to continue the case management conference in order to

 l4      continue informal discussions concerning a potential resolution of this dispute.

 15               Somera and Twin          Cify hereby STIPULATE to continue the case management
 16      conference until November L, 2019.

17

 18

 l9      DATED:        Iuly 30,2019              KASO''VITZ BENSON TORRES LLP
20
                                                  tï
2l
                                                                 C. Jackson
22                                                       Attorneys for Somera Capital Management, LLC

23
                                                 }TAYES SCOTT BONINO & ELLINGSON
24       DATED:        tAy fi",zotl

25

26                                                       Stephen
                                                         Attorneys for Twin City   Insurance Company
27

28
                  STIPULATION TO CONTINUE AUGUST 16,2019 CASE MANAGEMENT
                                                       CONFERENCE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 144 of 162 Page ID #:144




                                           [PROPOSED] ORDER

              In accordance with the attached Joint Stipulation of the parties, the Case Management

     Conference shall be continued from August 16, 2019, to November 1, 2019.




     IT IS   SO ORDERED.



     DATE: 08/01/2019
                                                               Hon. Donna D. Geek
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               STIPULATION TO CONTINUE AUGUST 16, 2019 CASE MANAGEMENT
                                               CONFERENCE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 145 of 162 Page ID #:145




                                             PROOF OF SERVICE

     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
           I declare that I am over 18 years of age and not a party to this action. I am employed in the
     County of Los Angeles, State of California. My business address is 2029 Century Park East, Suite
     2000, Los Angeles, California 90067.

              On July 29, 2019, I served the document above on all interested parties in this action   as
     follows:

      Stephen M. Hayes                                     Joyce Wang
      shayes@hayesscott.com                                jwang@ccplaw.com
      Tyler R. Austin                                       Colin Munro
      TAustin@hayesscott.com                               cmunro@ccplaw.com
      Ryan Z. Keller                                       Demetrius Lambinos
      rkeller@hayesscott.com                               dlambrinosgagccplaw.com
      Hayes Scott Bonino & Ellingson                       Carlson Calladine & Peterson LLP
10    Guslani Simonson & Clause, LLP                       353 Sacramento Street, 16th Floor.
      999 Skyway Road, Suite 310                           San Francisco, CA 94111
11
      San Carlos, California 94070
12    Telephone: (650) 637-9100                            Attorneys for Defendant The Swett & Crawford
      Facsimile: (650) 63 7—807]                           Group, Inc.
13
      Attorneys for Defendant
14
      Twin City Fire Insurance Company
15

16          By Mail: I placed the document(s) listed above in sealed envelope(s), with postage
     thereon fully prepaid, for collection and mailing at LOS Angeles, California, following ordinary
17   business practices. I am readily familiar with the practices of Kasowitz Benson Torres LLP for
     processing of correspondence, said practice being that in the ordinary course of business,
18
     correspondence is deposited in the United States Postal Service the same day as it is placed for
     processing.
19          By Electronic Service (Email): Based on a court order or an agreement of the parties to
     accept service by electronic transmission, I caused the document(s) to be sent to the persons at the
20   electronic service addresses listed above.

21
         [I   By Overnight Delivery: I enclosed the documents in an envelope or package provided by
     an overnight delivery carrier and addressed to the persons listed above. I placed the envelope or
22   package for collection and overnight delivery at an ofﬁce or a regularly utilized drop box of the
     overnight delivery carrier.
23       I:   By Personal Service: by causing personal delivery of the document(s) listed above to the
     person(s) at the address(es) set forth above.
24
              I declare under penaity of perjury that the foregoing is true and correct.
25
              Executed on July 29, 2019 in Los Angeles, California.
26
                                                             /5/ Melissa Deioz'e
27                                                     Melissa Dejoie

28
                STIPULATION TO CONTINUE AUGUST 16, 2019 CASE MANAGEMENT
                                     CONFERENCE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 146 of 162 Page ID #:146



                     Pursuant to CRC 2.259 this document has been electronically filed by the
                     Superior Court of California, County of Santa Barbara, on 10/15/2019

        I   Jerold   Oshinsþ (Cal. Bar No.250771)
    2
            joshinsþ@kasow    itz. com
            Kirsten C. Jackson (Cal. Bar N o. 265952)
                                                                           FILED
                                                                   SUPERIOR COURT of CALIFORNIA
            kjackson@kasowitz. com                                   COUNTY of SANTA BARBARA
    J       Melissa Dejoie (Cal Bar. No. 308014)
            mdejoie@kasowitz.com                                           10/16/2019
    4       KASOWITZ BENSON TORRES LLP                              Darrel E. Parker, Executive Officer
            2029 Century Park East, Suite 2000                         Chavez, Terri
                                                                   BY________________________
    5       Los Angeles, CA90067                                                          Deputy Clerk
            Telephone: (424) 288-7900
    6       Facsimile: (424) 288-7901

    7       Attorneys for Plaintiff

    I                         SUPERIOR COURT OF THE STATE OF'CALIFORNIA
    9                                 FOR THE COUNTY OF SANTA BARBARA
   10                                               ANACAPA DIVISION
   1l        SOMERA CAPITAL MANAGEMENT, LLC,                A   CASE NO.: 18CV06147
             California Limited Liability Company,
   l2
                                      Plaintiff,                STIPULATION TO CONTINUE
   13                 VS                                        NOVEMBER 1,2019 CASE
                                                                MANAGEMENT CONFERENCE
   l4       TWIN CITY FIRE INSURANCE COMPANY,
            an Indiana Corporation; THE SWETT &
   l5       CRAWFORD GROUP, INC., a Califomia                   Hon. Donna D. Geck
            Corporation; and DOES I through 10,
   t6
                                      Defendants.
   t7

   t8

   t9

   20

   2t

   22

   23

   24

   25

   26

   27

   28
                 STIPULATION TO CONTINUE NOVEMBER I,2019 CASE MANAGEMENT
                                        CONFERENCE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 147 of 162 Page ID #:147




        I            Plaintiff Somera Capital Management, LLC ("Somera") and Defendant Twin Cfu Fire
    2       Insurance Company ("Twin            Cfy")     stþulate     to continue the   November 1, 2019      case

    J       management conference.

    4                Somera and Twin     Cþ,    and Swett, through their respective counsel hereby stþulate and

    5       agree to the following:

    6               WHEREAS, Somera orþinally filed this suit on December 14,2018 seeking insurance

    7       coverage for a lawsuit frled against Somera and its President, David         A. Brown;
    8               WHEREAS, Somera named its insurer, Twin City, and the broker of the insurance

    9       policy, Swett, as defendants;

   l0               WHEREAS, Twin City filed its answer on January 22, 2019;

   ll               WHEREAS, Swett has not yet appeared in this action, but does not oppose the proposed

   t2       continuance;

   l3               WHEREAS, Somera and Twin                Cþ     have frled competing motions for summary
   t4       judgment and adjudication that are currentþ noticed for November 8,2019, and December 21,

   l5       20191, respectively, and, in the interest of judicial effrciency and limiting costs, seek to

   l6       continue the case management conference, to January 31, 2020.

   17               Somera and       Twin Ciry hereby STIPULATE to continue the case management
   l8       conference until January 31,2020.

   19

   20

   2t       DATED:         October   15,2019         KASOWITZ BENSON TORRES LLP
   22

  LJ
                                                             Kirsten
  24                                                                     for       Capital Management,   LLC
  25

  26

  27
            ' Twin City has moved to consolidatethese motions to December2l,20l9
  28
                  STIPULATION TO CONTINUE NOVEMBER I,2019 CASE MANAGEMENT
                                         CONFERENCE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 148 of 162 Page ID #:148




                                                 HAYES SCOTT BONINO & ELLINGSON
        1
            DATED:
                                                                     rÑ
                        October 15,2019
    2

    3                                            B
                                                                r Austin
    4                                                   Attorneys for Twin City Fire Insurance Company

    5

                                                 IPROPOSEDì ORDER
    6

    7
                    In accordance with the attached Joint Stþulation of the parties, the Case Management

    I       Conference shall be continued from November    l,   2019 to January 31,2020.

    9

   10

   l1       IT IS SO ORDERED

   12
            DATE:    10/16/2019
   l3
                                                                           Hon. Donna D. Geck
   14
                                                                            Donna D. Geck
   l5

   16

   t7

   18

   l9
   20

   2t

   22

   23

   24

   25

   26

   27

   28
                 STIPULATION TO CONTINUE NOVEMBER 1,2019 CASE MANAGEMENT
                                                     CONF'ERENCE
Case 2:20-cv-04277-DMG-MRW Document 1 Filed 05/12/20 Page 149 of 162 Page ID #:149




        I                                          PROOF OF'SERVICE

    2       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                   I declare that I am over 18 years of age and not a party to this action. I am empþed in the
    J       County of Los Angeles, State of California. My business address ß 2029 Century ParkEast, Suite
            2000, Los Angeles, Califomia 90067.
    4
                      On October 15, 2019,I served the document above on all interested parties in this action as
    5       follows

    6        Stephen M. Hayes                                    Joyce Wang
             shaye s@haye sscott. com                            ¡vvang@ccplaw.com
    7
             Tyler R. Austin                                     Colin Munro
    I        TAustin@haye      s   sc ott.   com                 cmunro@ccplaw.com
             RyanZ. Keller                                       Demetrius Lambinos
    9        rke ller@haye sscott. com                           dlambrinos@ccplaw. com
             Hayes Scott Bonino & Ellingson                      Carlson Calladine & Peterson LLP
   l0        Guslani Simonson & Clause, LLP                      353 Sacramento Street, l6th Floor.
             999 Sþway Road, Suite 310                           San Francisco, CA 941I I
   ll        San Carlos, California 94070
   t2        Telephone: (650) 637-9100                          Attorneys for Defendant The Swett & Crawford
             Facsimile: (650) 637 -807 I                        Group, Inc.
   13
             Attorneys for Defendant
   t4        Twin City Fire Insurance Company
   l5

   16
                I     By   Mail:
                              I placed the document(s) listed above in sealed enveþe(s), with postage
            thereon   fulþ
                         prepaid, for collection and mailing at Los Angeles, California, following ordinary
   l7       business practices. I am readiþ familiar with the practices of Kasowitz Benson Torres LLP for
            processing of correspondence, said practice being that in the ordinary course of business,
   l8       correspondence is deposited in the United States Postal Service the same day as it is placed for
            processng.
   l9           I   By Electronic Service (Email): Based on a court order or an agreement of the parties to
            accept service by electronic transmission, I caused the document(s) to be sent to the persons at the
   20       electronic service addresses listed above.

   2l          !   ByOvernightDelivery: Ienclosedthe documents in anenvelope or packageprovided by
            an overnþht delivery carrier and addressed to the persons listed above. I placed the envelope or
            packagg for collection and overnight delivery at an office or a regularþ utilized drop box of the
   22
            overnþht delivery carrier.
  23           E   ByPersonalservice: bycausing personal delivery of the document(s) listed above to the
            person(s) atthe address(es) set forth above.
  24
                    I declare under penaþ of perjury that the foregoing is true and correct.
  25
                    Executed on October 15,2019 in Los Angeles, California.
  26

  27

  28
                    STIPULATION TO CONTINUE NOVEMBER 1,2019 CASE MANAGEMENT
                                          CONF'ERENCE
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 150          PageIDI #:150
                                                                              of 162 Page      of 13




         THE $UPERIOR COURT OF CÁ.LIFORNIA
         COUNTY OF SANTA BARBARA

       TENTATIVE RULING

       Judge Donna Geck
       Department 4 SB-Anacapa
       1100 Anacapa Street P.O. Box 21107 Santa Barbara, CA 93121-1107

       CIVIL LAW & MOTION
        Somera Capital Management, LLC vs Twin City Fire Insurance Company et al

       Case No:         1$CV06147
       Hearing Date: Fri Jan 10, 2020 9:30
       Nature of Proceedings: Motion for Summary Adjudication; Motion for
       Summary Judgment
       Tentative Ruling: 1. The court denies defendant Twin City Fire Insurance
       Çgmpany's Motion for Summary Judgment or, in the Alterñative, Summary
       Adjudication.
       2. The court grants plaintiff Somera Capital Management, LLC's motion for
       gqmryqry adjudication as to defendant Twin City Fire Insurance Company's
       24th Affirmative Defense. The court orders Twin City Fire lnsurance
       Company's 32nd Affirmative Defense stricken from the answer.

        Background: This is an insurance coverage action that plaintiff Somera
       Capital Management, LLC- commenced against defendants Twin City Fire
       In_surance Company and The Swett & Crawford Group, lnc. (There is no proof
       of service indicating service on defendant Swett & Crawford, which
       apparently merged into CRC lnsurance Services, Inc., and it has not made a
       general appearance in the case.) At issue is insurance coverage for a lawsuit
       in this court captioned Postcard Properties, LLC v. Somera Caþital
       Management, LLC, et al., Case No. 17CV04361 (the "underlying lawsuit").
       In the first amended complaint ("FAC"), Somera alleges:
       ln the underlying lawsuit, Postcard Properties, LLC ("Postcard") alleges
       causes of action for (1) breach of written contract, (2) common counts, (3)
       breach of oral contract, (4) fraud, and (5) declaratory relief. ln the underiying
                                                                                    -
       lawsuit Postcard alleges that Somera and its presidènt, David A. Brown
       breached various oral and written agreements with Postcard regarding the
       development gf two commercial real estate projects, the PismoBeaclÍ Project
       and the Avila Beach Project. Postcard alleges that, if there were no such
       agreements, Somera and Brown owe Postcard "for work, labor, services and
       materials rendered at the special instance and request of' Somera and Brown
       and for alleged fraud.



 https ://www. sbcourts.   o r gl   osltr ltentative-detail.php?RuleID:60 4 | 4           U812020
  Superior Court of the County of Santa Barbara - Online Services - Tenative Rulings        of 13
                                                                                          2 #:151
                                                                                     PageID
Case 2:20-cv-04277-DMG-MRW          Document 1 Filed 05/12/20 Page 151 of 162 Page

         Twin City issued to Somera a Private Equity Choice Policy prov¡ding
         goverage from Febr.Lary 21,2017, to Februäry 21,2018. Sómera is-the
         "lnsured.Entity" and Brown an "lnsured Persoh" under the policy. The policy
         covers claims for a w¡ong_fu_t act and a "claim" is a civil proceeding for
         damages or other civil relief. Somera tendered the underlying lawsuit to Twin
         City for coverage. After initially denying any coverage, Twin óity provided
         coverage to Brown as an lnsured Person, with a reservation of rights, but
         contends that a contractual liability exclusion applies to Somera. Twin City
         asserted it would only advance 25o/o of defense costs based on an allocation
         of the relative legal exposure of Somera and Brown, which allocation Somera
         contends is arbit-rary ahd contrary to California law.
         The causes of action in the FAC are 1) breach of contract (Twin City), 2)
         breach of the implied covenant of gooó faith and fair dealirig (Twin Citylí gl
         negligence (Sweltt & Crawford), 4)-negligent misrepresentaiíoi (Swett &' '
         Crawford), and 5) declaratory relief (Swett & Crawford).
        A CMC is scheduled for January 31,2020.
         Twin City's lUlotion: Defendant Twin City Fire lnsurance Company moves for
         sum.mary judgment or, in the alternative, summary adjudication. The grounds
        for the motion are that Somera's failure to pay coñtraótually owed fees does
         not satisfy the insuring grant; the policy's breách of contraót exclusion; Twin
         City had proper cause for its coverage position; there is a genuine disputes
        as to coverage liability; and there is no ground for punitive-damages. Somera
        opposes the motion.
        A. Pleadings: Twin City's memorandum in support of the motion includes four
        pagqs numbere_d with Roman numerals and the reply has five pages
        numbered with Roman numerals. "The pages of a in-emorandum must be
        numbered consecutivelyteginning with thé first page and using only Arabic
        numerals (e.9., 1,2,3). The page number may be suppressedãnd heed not
        appear on the first page.' CRC 3.1113(h).
        The re.quire-ment is.not.just a technical one. The court reviews pleadings very-
        carefully,.often finding it necessary to refer back to a pleading after reãding
        ?n oppgsition or reply. When referring back, the court hopes to find help in
        the tables. But, when the page numbérs in the tables do hot match the'actual
        pages in the electronically filed pdf document, the tables are of limited help.
        No openi!ìg or responding memorandum regarding a summary judgment or
       adjudication motion may exceed 20 pages. CRc 5.1113(d). "A memorandum
       that exceeds the page limits of these rules must be filed and considered in
       the same manner as a late-filed paper." CRC 3.1113(g). "A trial court has
       broad discretion under rule 3.1300(d) of the Rules of eourt to refuse to
       consider papers served and filed beyond the deadline without a prior court
       grder finding good cause for late submission." Bozzi v. Nordstroht, Inc., 186
       C,al.App.4th 755, 765 (2010). (CRC 3.1300(d) provides: "lf the court, in its
       discretion, refuses to consider a late filed paper, the minutes or order must so
       indicate.")
       Twin City objects to the length of Somera's opposition memorandum. The
       memorandum consists of 34 pages. However, the page limitation in CRC
       3.111Q(d) p¡edated the page numbering regimen in CRC 3.1113(h).
       Therefore, the court considers the 20 págelimit to apply to the sub'stance of
       the memorandum. By this measure, Somêra's oppositión motion is still 27



 https ://www. sbcourts.   o r gl os I tr   ltentative-detail.php?RulelD:604I 4        U8/2020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 152                  of 13
                                                                                       PageID3 #:152
                                                                              of 162 Page


         pages long (pages 8-34). Even this number is deceptive, as Somera placed
         substantive argument in five of its six single-spaced footnotes.
         On January 7, the court heard Somera's ex parte application seeking
         authorization to exceed the 20 page limitation for the opposition
         memorandum that it had filed four weeks earlier. The court ruled that it would
         consider the first 20 pages of the opposition and allow Somera to present oral
        argument at the hearing on the matters set forth in the seven pages
        exceeding the 20 page limit.
         Despite objeçting to the length of Somera's opposition, Twin City turned
        around and filed an 18 page reply. CRC 3.1113(d) providesthatno reply
        memorandum may exceed 10 pages. There is no different page limitation for
         replies in support of summary judgment motions. Twin City did not seek leave
        of court to file an oversized memorandum. Somera's oversized memorandum
        may have been cause for seeking authorization to file Twin City's own
        oversized memorandum but it does not dispense with the necessity of court
        authorization. The court will consider the first 10 pages and permit argument
        regarding the balance, if necessary.
        B. Summary Judgment Standards: Summary judgment is appropriate where
        there is no triable issue as to any material fact and the moving party is
        entitled to a judgment as a matter of law. CCP $ 437c(c). "The party moving
        for summary judgment bears an initial burden of production to makè a primá
        facie showing of the nonexistence of any triable issue of material fact; if he
        carries his burden of production, he causes a shift, and the opposing party is
       then subjected to a burden of production of his own to make a prima facie
        showing of the existence of a triable issue of material fact." Aguilar v. Atlantic
        Richfield Co.,25 Cal.4th 826, 850 (2001). "A defendant bears the burden of
        persuasion that'one or more elements of' the 'cause of action' in question
        'cannot be established,' or that 'there is a complete defense' thereto. (S 437c,
       subd. (p)(2).)" ld.
       "[F]rom commencement to conclusion, the party moving for summary
       judgment bears the burden of persuasion that there is no triable issuê of
       material fact and that he is entitled to judgment as a matter of law." Aguilar v.
       AtL Richfield Co.,25 Cal.Ath 826, 850 (2001). 4 burden of production entails
       only the presentation of evidence, while a burden of persuasion "entails the
       establishment through such evidence of a requisite degree of belief ." ld.
       A defendant moving for summary judgment has the burden to show that it is
       entitled to,judgment with respect to all of the plaintiff's theories of liability.
       Lopez v. Superior Coutt,45 Cal.App.4th 705,717 (1996).
       C. Twin City's Separate Statement and Triable /ssues of Material Fact. The
       court "must deny the motion if there is a single issue of material fact in
       dispute." Cafes v. California Gambling Control Com., 154 Cal.App.4th 1302,
       1308 (2007). "[T]he separate statement effectively concedes the materiality of
       whatever facts are included. Thus, if a triable issue is raised as to any of the
       facts in your separate statement, the motion must be deniedl" (Nazir v. United
       Airlines, lnc., 178 Cal.App.4th 243,252 (2009), quoting Weil & Brown, Cal.
       Practice Guide: Civil Procedure Before Trial (The Rutter Group 2009) S
       't0:95.1, p. 10-35.)
       Fact#15 in Twin City's separate statement of undisputed material facts
       reads: "The allegations in the Underlying Action and extrinsic evidence show
       that Postcard's õlaims are based on Soñera's failure to pay contract(s) ànd


 https ://www. sbcourts.   o r gl os I tr I   tentative-detail.php?RuleID:604 I 4         U812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 153 of 162 Page     of 13
                                                                                          ID4 #:153
                                                                                       Page



          restitution, which is not a Wrongful Act, claim of Loss, or fortuitous act and
          uninsurable as a matter of publíc pol¡cy in California so as not to transfer the
         contract price to the insurer." This fact is incorporated in all three ¡ssues Twin
         City seeks to summarily adjudicate.
         Somera objects that this statement of fact consists of conclusions that are
         unsupported by the law or the facts. Somera points out that the Postcard
         complaint does not mention restitution. The court has confirmed that this is
         the case. Nor do the interrogatory responses referenced in this statement
         contain the word "restitution."
         Twin City quotes McBride v. Boughton, 123 Cal.App.4th 379, 394 (2004): "A
         common cöunt is not a specific cäuse ôf action, however, rather, it'¡s a '
         simplified form of pleading normally used to aver the existence of various
         forms of monetary indebtedness, iñcluding that arising from an alleged duty
         to make restitution under an assumpsit théory." But thãt case does not stat-e
        that all common counts are restitution claims-. ln McBride v. Boughton, the
         common count was for money had and received, not for serviceõ rendered as
         here.
         Since the statement of material fact#15 states that the claims are based on
         both failure to pay contracts and restitution, Twin City concedes that both
        facts are material. As to restitution, the material fact is disputed.
        f_hg¡efo_re, the court denies defendant Twin City Fire lnsurance Company's
        Motion for Summary Judgment or, in the Alternâtive, Summary Adjudica'Úon.
        Somera's Motion: Somera moves for summary adjudication as to Twin City's
        24th affirmative defense, which asserts there is no ôoverage for the
        underlying.law-s^uit on the basis of an exclusion for certain óontractual liability,
        and as to the 32nd affirmative defense, which asserts there is no coverage
        for the underlying lawsuit on the basis of the property management exclusion.
        ln the opposition to Somera's motion, at footnote 2, Twin City states: "Twin
        City advised Somera that it has withdrawn its affirmative defénse based on
        the property management exclusion without prejudice and therefore it does
        not address that exclusion in this brief." Twin City does not say how or when
       that was withdrawn. There has been no amendment to Twin Citv's answer.
        Nevertheless, the defense is no longer at issue. For clarity, the óourt orders
       the defense stricken from the answer.
        1. .pupm7ry Adjudication Standards_, "A party may move for summary
       adjudication as to ... one or more affirmative defenses ... , if the party
       contends ... that there is no merit to an affirmative defense as to anú cause of
       action.... A motion for summary adjudication shall be granted only if it
       completely disposes of ... an aiïirníative defense....' ÕCP S 437ciÐ(1).
       The court may grant summary adjudication of an affirmative defense "when
       there is no triable issue of material fact as to the defense, and the moving
       party is entitled to judgment on the defense as a matter of law." Kendall:
       /3gkso.n W!!l?ry, Ltd, v. Superior Court,76 Cal.App.4th 970,977-78 (1999).
       "The plaintiff bears the initial burden to show there is no triable issue òf
       material fact as to the defense and that he or she is entitled to judgment on
       the defense as a matter of law. ln so doing, the plaintiff must nägaÏe an
       essential element of the defense, or establish the defendant does not
       possess _aqd c.an¡ot reasonably obtain evidence needed to support the
       defense." See's Canly Shops, lnc. v. Superior Court,210 Cal.App.4th 889,
       900 (2012). lf plaintiff's moving papers establish a prima facie shòwing that


 https ://www. sbcourts.   o   rgl os/tr ltentative-detail.php?RulelD:604   I   4         11812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document        FiledServices
                                                          05/12/20- Tenative Rulings
                                                                      Page 154                  of 13
                                                                                        PageID5 #:154
                                                                               of 162 Page


         meets the plaintiff's burden, the burden then shifts to the defendant to make a
         prima facie showing of the existence of a triable material factual issue. /d.
         "A summary adjudication motion is_subject_to the_samg _ruleg and.procedures
        as a summary judgment motion." Case v. State Farm Mut. Auto. /ns. Co.,30
        Cal.App.5th 397, 401 (2018).
        2. Pleadings: Both Somera's memorandum in support of the motion and Twin
        City's mqmqr¡tldgm in opposition fail to comply with the page numbering
        regimen in CRC 3.1113(h)
        The Declaration of Jerold Oshinskv filed with the motion includes seven
        exhibits consisting of 256 pages. The declaration includes one electronic
        bookmark to Exhibit 5. CRC 3.1110(fX4) requires electronic bookmarks for all
        exhibits. This has made the court's task very difficult.
        3. Facts: The court has taken material facts from Somera's separate
        statement of undisputed material facts (UMF #1-27), Twin City's response
        thereto, and Twin City's additional facts (TCMF #1-10). (Somera did not
        respond to Twin City's additional facts.) When Twin City has indicated a
        dispute, the court has reviewed the underlying evidence to determine whether
        thçre is truly a dispute and, if so, the extent to which the fact is undisputed.
        (The court omits facts related to the property management exclusion, which is
        no longer at issue. The court will not state Twin City's additional facts that
        duplicate Somera's facts. )
        Tryin City issued to Somera Private Equity Choice Policy No. 72 D 0240050-
        17 (the "Policy"), which provides coverage for the Policy Period from
        February 21,2017 to February 21,2018. IUMF #1]The Policy's Private
        Equity Fund Management and Professional Liability ("PEFM&P") provides:




       "Claim" includes a clvilproceeding. [UMF #5] "Loss" means damages and
       glefense costs. IUMF #ô] "lnsuredPärson" is'Brown. [UMF #7] "lns-ured
       Entity"_is Somera and "Real Estate Holding Company" (the teim replacing
       any reference to "lnvestment Holding Company"). [UMF #8] "Real Estate-
       Holding Company" means any entity which Somerà creates or any
       Investment Fund for the purpose of acquiring real estate and in which more


 htçs ://www. sbcourts.or gl osl tr ltentative-detail.php?RulelD:60   41   4               l/812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 155                  of 13
                                                                                       PageID6 #:155
                                                                              of 162 Page


        than 50% of the debt or equ¡ty interests of the Real Estate Holding Company
        are owned or controlled by Sómera or Somera has management ðontroi. '
        luMF #81




        "'Professional Services' means: (1) the actual or proposed creation,
        formation, establishme{, organization or capitalization by an lnsured of an
        Investment Fund, Real Estate Holding Company or Unafiiliated lnvestment
        Holding Company, including the solicitation of any interest(s) in an
        Investment Fund, Real Estate Holding Company or Unaffiliated lnvestment
        Holding Company, or proposed lnvestment Fund, Real Estate Holding
        Company or Unaffiliated lnvestment Holding Company; (2) any advicé or
        services provided by an lnsured for or on bèhalf of an lnvestmênt Fund, Real
        Estate Holding Company or Unaffiliated lnvestment Holding Company,
        including thqoperqtion,tnanagement or dissolution by an lñsured of ãny
        lnvestment Fund, Real Estate Holding Company or Uhaffiliated lnvestm-ent
        Holding Company; ... (8) the distribution by an lnsured of capital, interests,
        investment or other proceeds, of any Investment Fund, Real Estate Holding
       Company or Unaffiliated lnvestmenf Holding Company....' [UMF #10]
       Tþe exclusion applicable to the Policy reads: "Pursuant to Section V.,
       ADVANCEMENT AND ALLOCATION OF DEFENSE COSTS, and Section
       Vl., ALLOCATION OF DAMAGES, of the Common Terms and Conditions,
       the Insurer shall not pay Loss under lnsuring Agreement (C) in connection
       with.any Claim based upon, arising from, or-in ãny way related to any actual
       or alleged breach of contract or agreement other than that portion olsuch
       Loss which would have attached even in the absence of such contract or
       agreement, or that directly results from: (A) the organizational, management,
       monitoring or advisory documents of an lnsured Entity, including but ñot
       limited to, a partnership_ agreement, limited partnership agreemént, operating
       agreement, limited liability company agreement, other advisory, monitoring -
       and/o_r management agreement or subscription agreement; (B) the rendering
       of or failure to render Professional Serviceb, or (C) any allegèd breach of any
       express or implied promise to contribute or lend money to a Portfolio
       Company or prospective Portfolio Company." [UMF #121
       ln the underlying lawsuit, Postcard asserts causes of action for (1) breach of
       written contract, (2-4,6) common counts, (5) breach of oral contract, (7, 8)


 htçs ://www. sbcourts.   o r gl   osl tr I tentative-detail.php?RuleID:604I   4          ll8/2020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                     Document       FiledServices
                                                          05/12/20- Tenative Rulings
                                                                      Page 156  of 162 Page   7 of
                                                                                         PageID    13
                                                                                                #:156


        fraud, and (9) declaratory rel¡ef. IUMF #13] Postcard's complaint in the
        underlying lawsuit attaches the Pismo Beach Project Agreement that
        Postcard alleged was breached by Somera. IUMF #14] The letter attached as
        Exhibit A to Postcard's complaint provides: "when counters¡gned by Postcard
        Properties, LLC ("Postcard Properties") and Postcard Management
        Company, LLC ("Postcard Management Company"), it is the signatories'
        "agreement regarding the participation of Postcard Properties in the profits of
        SCM Pismo Pier Partners, LLC (the "Company") and the allocation and
        distribution of certain fees payable to Somera Capital Management ("SCM")
        by the Company, pursuant to the Company's Operating Agreement." IUMF
        #151
       The Postcard complaint alleges:
       "10. Postcard and Somera entered into an oral agreement under which
       Somera would purchase the Pismo Beach property; Postcard would be
       primarily responsible for the project management and developer services
       required to entitle and construct the hotel; and Postcard and the Somera
       Defendants would share the project management and developer services
       fees generated by the project. ... 12. During this period, Postcard and the
       Somera Defendants determined to memorialize their oral agreement with a
       written agreement. On or about January 31,2014, Postcard and the Somera
       Defendants entered into a written agreement regarding the development of
       the Pismo Beach Project. ... 16. Commencing within the last fouryears, and
       continuing thereafter, the Somera Defendants breached the Pismo Beach
       Project Agreement by, among other things, failing to diligently pursue the
       payment of the Project Management Fees and Developer Services Fees due
       to Postcard pursuant to said Agreement." ... 26. ln or about May 2013,
       Postcard located an approximately 22-acre bluff{op site for a potential high-
       end resort hotel development in Avila Beach, California (hereinafter referred
       to as the "Avila Beach Property"). As with the Pismo Beach Project, while
       Postcard had the knowledge and experience required to get that hotel
       approved and built, Postcard did not have the capacity to finance the
       development and construction of that project. Postcard then approached the
       Somera Defendants with that opportunity, and the Somera Defendants
       agreed to go fonruard with Postcard on that project. ln or about the Fall of
       2013, the Somera Defendants opened an escrow to purchase the Avila
       Beach Property." 27. ln or about mid-February 2014, with the close of escrow
       on the Avila Beach Property scheduled only about two weeks later on
       February 28,2014, Brown, on behalf of the Somera Defendants, and Dana
       Severy (hereinafter referred to as "Severy"), on behalf of Postcard, met ín the
       conference room of the offices of the Somera Defendants. During that
       meetíng, Brown, on behalf of the Somera Defendants, made an offer to
       Severy, on behalf of Postcard, that the Somera Defendants and Postcard
       proceed with the Avila Beach Project on the same basis as the parties had
       agreed for the Pismo Beach Project as reflected in the Pismo Beach Project
       Agreement, which had just been agreed to about two weeks earlier. Severy,
       on behalf of Postcard, accepted that offer. ... 29. Among other things, the
       Avila Beach Project Agreement, as with the Pismo Beach Project Agreement,
       provides (a) that, pursuant to Section 1(a), Postcard is to receive 65% of all
       Project Management Fees and Developer Services Fees paid on the project;
       and (b) that, pursuant to Section 3(a), Postcard is to receive 35% of the
       Somera Defendants' interest in and to the Somera Defendants' Managing
       Member Subordinated Cash Flow and Profits lnterest payments." ... 33. ln or
       about October 2015, and continuing thereafter, the Somera Defendants


 https ://www. sbcourts.   o r gl   osl tr   ltentative-detail.php?RuleID:60   41 4        U812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document        FiledServices
                                                          05/12/20- Tenative Rulings
                                                                      Page 157                  of 13
                                                                                        PageID8 #:157
                                                                               of 162 Page


         breached the Avila Beach Project Agreement by, among other things,
         terminating Postcard from its involvement in the Avila Beach Project and
         thereby preventing Postcard from continuing to provide project management
         and developer services for the Avila Beach Project. ln addition, said actions
         by the Somera Defendants constituted a breach of the implied covenant of
         good faith and fair dealing in the Avila Beach Project Agreement." [UMF #16]
         "19. W¡thin the last four years, in connection with the Pismo Beach Project,
        the Somera Defendants became indebted to Postcard in an amount in excess
         of $252,000.00, according to proof, for work, labor, services and materials
         rendered at the special instance and request of the Somera Defendants and
        for which the Somera Defendants promised to obtain payments for Postcard.
        Said amount is due and unpaid despite Postcard's demand. ... 36. Within the
         las! two years, in connection with the Avila Beach Project, the Somera
         Defendants became indebted to Postcard in an amouht in excess of
        $500,000.00, according to proof, for work, labor, services and materials
         rendered at the special instance and request of the Somera Defendants and
        for which the Somera Defendants promised to obtain payments for Postcard.
        Said amount is due and unpaid despite Postcard's demand." [UMF #17]
        30 [ . .] During the approximately 20 months between in or about mid-
        February 2014 and October 2015, Postcard, in reliance on the Avila Beach
        Project Agreement, changed its position by performing the services set forth
        in Paragraph 28 above for the benefit of the Avila Beach Project with the full
        knowledge of and participation by the Somera Defendants, and, at no time
        during that period, did the Somera Defendants ever indicate to Postcard that
        it did not intend to be bound by the terms of the Avila Beach Project
       Agreement. As a result, given that change of position by Postcard, and the
        services it provided during those approximately 20 months, it would suffer
        unconscionable injury were the Avila Beach Project Agreement not enforced.
        Moreover, without such enforcement, the Somera Defendants, having
        accepted the benefits of those services provided by Postcard, would be
        unjustly enriched. ... 41. Defendants made the representations referred to in
        Paragraph 38 above wíth the intent to defraud and induce Postcard to provide
       work, labor, and services to the benefit of Defendants for the development of
       the Avila Beach Project. 42.lnjustifiable reliance upon the conduct of
        Defendants, Postcard was induced to act and proceeded with providing work,
        labor and services for 20 months, until the Somera Defendants terminated
        Postcard's work, labor and services on the Avila Beach Project. ... 44. As a
        result of Postcard's reliance upon the conduct of Defendanfs, Postcard has
       suffered damages in an amount in excess of $500,000.00, according to proof,
       including, but not limited to, damages for the value of the work, labor and
       services provided by Postcard for the benefit of Defendants." 45. ln doing the
       acts alleged in this cause of action, Defendants acted maliciously and
       oppressively toward Postcard in that Defendants knew that they could induce
       Postcard to perform necessary work, labor and services on the Avila Beach
       Project by promising to be bound by an oral agreement with Postcard,
       because Postcard and the Somera Defendants had proceeded on that basis
       on the Pismo Beach Project, where the written Pismo Beach Project
       Agreement was not entered into until after Postcard had performed
       substantial work, labor and services on the Pismo Beach Project for more
       than a year. ... 48. Defendants made the promises without any intention of
       performance referred to in Paragraph 47 above with the intent to defraud and
       induce Postcard to rely upon them and to provide work, labor and services to
       the benefit of Defendants for the development of the Avila Beach Project. ...


 https ://www. sbcourts.   o r gl os I tr I   tentative-detail.php?RuleID:604 I 4          U812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 158                  of 13
                                                                                       PageID9 #:158
                                                                              of 162 Page


        49. ln justifiable reliance upon the conduct of Defendants, Postcard was
        induced to act and proceeded with providing work, labor and serv¡ces for 20
        months, until the Somera Defendants terminated Postcard's work, labor and
        services on the Avila Beach Project. ... 51. As a result of Postcard's reliance
        upon the conduct of Defendants, Postcard has suffered damages ¡n an
        amount in excess of $500,000.00, according to proof, including, but not
        limited to, damages for the value of the work, labor and services provided by
        Postcard for the benefit of Defendants." [UMF #18]
        Trryin City sent Somera a denial of coverage letter for the underlying lawsuit
        dated February 2,2018, stating "there is no coverage for this màtter due to
        the professional services exclusion, Endorsement No. 3 and breach of
        contract exclusion, Endorsement No. 6." [UMF #19,20] ln a letter dated
        June 19,2018, Twin City withdrew its denial as to Brown with a reservation of
        rights. [UMF #23]
        The 24th Affirmative Defense in Twin City's answer to the complaint in this
        case reads: 'AS A TWENTY FOURTH SEPARATE DEFENSE TO THE
        COMPLAINT ON FILE HEREIN, AND TO EACH ALLEGED CAUSE OF
       ACTION CONTAINED THEREIN, this answering Defendant alleges that there
        is no duty to advance and no duty to indemnify under the Policy under
        Section V, of the PEFM&P Coveiage Part, Exôlusions Applica6le to lnsuring
       Agreement (C), as amended by Endorsement No. 8, because this Claim is for
        Loss is based upon, arising from, or in any way related to any actual or
        alleged breach of contract or agreement and the exceptions do not
        apply." [UMF #25]
        Postcard alleges its project management and developer services for the
        Pismo Beach Project. The Property and Asset Management Services
        provided by Postcard "shall be subject at all times to the full oversight,
       approval and control by Somera." IUMF #271
       The Policy's Common Terms and Conditions as amended by Endorsement
        No. 9 states in part: "For the Purpose of determining if an lnsured Entity is
       permitted or required to indemnify an lnsured Person, the applicable
       management advisory, organizational or corporate governance documents of
       any Insured Entity, including, but not limited to, any certificate of
       incorporation, articles of organization, bylaws, charter, limited partnership
       agreement, limited liability company agreement, operating agreement,
       advisory or management agreement, or other similar organizational
       document as well as any agreements relating to indemnification of lnsured
       Persons, shall be presumed to permit indemnification and advancement of
       Defense Costs to the maximum extent permissible under any applicable law,
       regardless of the actual provisions of such documents." [TCMF #5]
       The Policy's terms regarding advancement and allocation of defense costs
       are: "(A) lt shall be the duty of the lnsureds, and not the lnsurer, to defend
       any Claim. (B) Upon written request by any lnsured, the lnsurer shall
       advance Defense Costs in excess of the applicable Retention amount, in
       defense of any Claim covered by this Policy. However if such Defense Costs
       are only partially covered by this Policy because: (i) such Claim involves both
       Insureds and persons or entities who are not Insureds, or (ii) such Claim is
       subject to one or more ALLOCABLE EXCLUSIONS, as set forth in Section
       lV. (A) of each Coverage Part; or (iii) a portion of such Claim is subject to one
       or more exceptions to the exclusions listed in EXCLUSIONS WITH
       EXCEPTIONS, as set forth in Section lV. (C) of each Coverage Part (or


 https ://www. sbcourts.   o r gl os I   t ltentative-detail.php?RuleID:604   |   4        U812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 159         Page ID
                                                                              of 162 Page      of 13
                                                                                            10 #:159



         Section V. EXCLUSION APPLICABLE TO INSURING AGREEMENT (C) of
        the Private Equity Fund Management and Professional Liability Coverage
         Part); or (iv) a portion of such Claim is for amounts that do not constitute
         Damages, unless othenruise specified, then the Insureds and the Insurer
        agree to use their best efforts to fairly and reasonably allocate such Defense
        Costs on the basis of the relative legal exposures of the covered and non-
        covered parties and/or the covered and non-covered portions of such Claim
        and/ or such Defense Costs. ITCMF #6]
        4. Analysrs: As relevant here, the breach of contract exclusion in the Policy
        provides that Twin City shall not pay Loss "in connection with any Claim
        based upon, arising from, or in any way related to any actual or alleged
        breach of contract or agreement other than that portion of such Loss which
        would have attached even in the absence of such contract or agreement, or
        that directly results from: [two types of agreements]." (The full language of the
        exclusion is set forth in UMF #12 above.) The "other than" language indicates
        exceptions to the exclusion. ln other words, it provides for Loss that is
        covered under the policy.
        "[]nsurance coverage is interpreted broadly so as to afford the greatest
        possible protection to the insured, [whereas] ... exclusionary clauses are
        interpreted narrowly against the insurer." MacKinnon v. Truck lns. Exchange,
        31 Cal.4th 635, 648 (2003) [internal quotations and citations omitted].
        Exceptions to exclusions are construed broadly in favor of the insured. Aydin
        Corp. v. First Sfafe lns. Co., 18 Cal. 4th 1183, 1 192 (1998); Nationwide Mut.
         lns. Co. v. Shimon,243 Cal. App. 4th29,35 (2015).
        "[A]n insurer cannot escape its basic duty to insure by means of an
        exclusionary clause that is unclear. As we have declared time and again any
        exception to the performance of the basic underlying obligation must be so
        stated as clearly to apprise the insured of its effect. Thus, the burden rests
        upon the insurer to phrase exceptions and exclusions in clear and
        unmistakable language." MacKinnon v. Truck lns. Exchange, supra,31
        Cal.4th at 648 [internal quotations and citations omitted]. And insurer must
        not only establish that its interpretation of exclusionary language is
        reasonable, it must "establish that its interpretation is the only reasonable
       one." ld. at 655 [italics in original].
       The court will address the exceptions to the exclusion in the order Somera
       addresses them in the memorandum in support of the motion.
       a. Loss that directly results from (A) the organizational, management,
       monitoring or advisory documents of an lnsured Entity, including but not
       limited to, a partnership agreement, limited partnership agreement, operating
       agreement, limited liability company agreement, other advisory, monitoring
       and/or management agreement or subscription agreement'.
       Somera asserts that the Pismo Beach and Avila Beach Project Agreements
       alleged in the Postcard complaint qualify under this exception to the contract
       exclusion as "management agreements." Twin City argues that there is no
       Loss or Wrongful Act as defined in the Policy and, theiefore, there is no
       coverage for breach of a management agreement. But that is an argument
       that there is no coverage under the Policy separate from the 24th AtÍirmative
       Defense. ln fact, those issues are raised in the 15th and 30th Affirmative
       Defenses, which are not at issue here. The court is only deciding whether this
       Affirmative Defense must be summarily adjudicated, not whethel coverage
       under the Policy must be summarily adjudicated. lf it turns out there is no


 https ://www. sbcourts.or gl osl tr I tentative-detail.php?RuleID:604 I 4                 U812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 160         Page ID
                                                                              of 162 Page       of 13
                                                                                            1 1 #:160




        coverage under the Policy by reason of the 15th and 30th Affirmat¡ve
        Defenses or otherwise, the 24th Affirmative Defense is unnecessary. An
        affirmative defense of exclusion assumes coverage. Therefore, for purposes
        of this analysis only, the court assumes coverage-under the Policy äOs'ent tne
        exclusion.)
        The first hurdle for application of this exception is the language before the
        "including but not limited to" language. That is: "the organizational,
        management, monitoring or advisory documents of an Insured Entity." Twin
        City argues: "This preamble describes documents which govern the lnsured
        Entity followed by language concerning the various types of documents that
        serve that purpose."
        "[D]isputed policy language must be examined rn context with regard to its
        intended function in the policy. [Citation] This requires a consideration of the
        policy as a whole, the circumstances of the case in which the claim arises
       and 'common sense."' Nrssel v. Certain Underwriters at Lloyd's of London,62
       Cal.App.4th 1 103, 1 111-1112 (1998).
       Twin City refers to Endorsement No. 9 to the policy set forth in TCMF #5.
       That language refers to "the applicable management advisory, organizational
       or corporate governance documents of any lnsured Entity, including, but not
       limited to, any certificate of incorporation, articles of organization, bylaws,
       charter, limited partnership agreement, limited liability company agreement,
       operating agreement, advisory or management agreement, or other similar
       organizational document... ."
       The two references are not the same. The exclusion exception applicable
       here refers to "the organizational, management, monitoring or advisory
       documents of an lnsured Entity," while Endorsement No. 9 refers to "the
       applicable management advisory, organ izational or corporate governance
       documents of any lnsured Entity." The reference to "management"
       documents in the two preambles is not the same. The exclusion exception
       refers to "management" documents and Endorsement No. 9 refers to
       "management advisory" documents. Twin City might argue that a comma was
       inadvertently omitted between "management" and "advisory" in the latter. But
       it is a "fundamental principle that in interpreting contracts, including insurance
       contracts, courts are not to insert what has been omitted." Safeco lns. Co. of
       America v. Robert S., 26 Cal.4th 758,764 (2001). Courts do not give an
       insurer "the benefit of the doubt created by its own careless drafting." S/offow
       v. Am. Cas. Co. of Reading, Pennsylvania,l0 F.3d 1355, 1361 (9th Cir.
        1ee3).
       While Twin City's interpretation is not unreasonable, it is not the only
       reasonable interpretation. Somera's management documents referenced in
       the exclusion exception are not necessarily corporate governance
       documents. lt is reasonable to interpret the language as identifying
       management agreements for the Pismo and Avila projects as among
       Somera's management documents.
       Interpreting the exception to the exclusion broadly, the court concludes that
       the management agreements alleged in Postcard's complaint are
       management agreements within the meaning of exception (A) to the
       exclusions applicable to the insuring agreement. For this reason, the court
       will grant summary adjudication of the 24th Affirmative Defense.




 https ://www. sbcourts.o rgl osl tr I tentative-detail.php?RuleID:604 I 4                  U812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                     Document       FiledServices
                                                          05/12/20- Tenative Rulings
                                                                      Page 161         Page ID
                                                                               of 162 Page     of 13
                                                                                            12 #:161



         b. Loss that directly results from (B) the rendering of or failure to render
         Professional Seruices: Postcard alleges that, with respect to both the Pismo
         and Avila properties, it was "to receive 65% of all Project Management Fees
         and Developer Services Fees paid on the project" and "35o/o of the Somera
         Defendants' interest in and to the Somera Defendants' Managing Member
         Subordinated Cash Flow and Profits lnterest payments." [UMF #16] Somera
        argues these alleged obligations fall within the "Professional Services"
        definition in the Policy.
        "Professional Services" include "(1) the actual or proposed creation,
        formation, establishment, organization or capitalization by an lnsured of an
         lnvestment Fund, Real Estate Holding Company or Unaffiliated lnvestment
         Holding Company, including the solicitation of any interest(s) in an
         Investment Fund, Real Estate Holding Company or Unaffiliated lnvestment
        Holding Company, or proposed lnvestment Fund, Real Estate Holding
        Company or Unaffiliated lnvestment Holding Company; (2) any advicé or
        services provided by an lnsured for or on behalf of an lnvestment Fund, Real
        Estate Holding Company or Unaffiliated lnvestment Holding Company,
        including the operation, management or dissolution by an lñsured of ány
        Investment Fund, Real Estate Holding Company or Unaffiliated Investment
        Holding Company; ... and (8) the distribution by an Insured of capital,
        interests, investment or other proceeds, of any Investment Fund, Real Estate
        Holding Company or Unaffiliated Investment Holding Company.'IUMF #10]
        The two entities are SCM Pismo Pier Partners, LLC, and SCM Avila Beach
        Partners, LLC. "Real Estate Holding Company" means any entity which
        Somera creates or any lnvestment Fund for the purpose of acquiring real
        estate and in which more than 50% of the debt or equity interests ofthe Real
        Estate Holding Company are owned or controlled by Somera or Somera has
        management control. [UMF #8] Nothing in Somera's separate statement
        indicates that SCM Pismo Pier Partners, LLC, and SCM Avila Beach
        Partners, LLC, were created by Somera for purpose of acquiring real estate
       or that Somera owns, controls, or has management control of more than 50%
       of the debt or equity interests of the two entities.
       The "Golden Rule of Summary Adjudication" is as follows: "lf it is not set forth
       in the separate statement, it does not exist." Parkview Villas Assn., lnc. v.
       Sfafe Farm Fire & Casualty Co., 133 Cal.App.4th 1197, 1208 (2005). Since
       there are no facts establishing that any services related to Real Estate
       Holding Companies, Somera has not carried its burden of production to make
       a prima facie showing of the nonexistence of any triable issue of material fact
       as to.the applicability_of exception (B) to_ the exclusions applicable to the
       insuring agreement. Therefore, the applicability of exception B is not an
       independent ground for granting summary adjudication.
       c. Loss which would have attached even in the absence of such contract or
       agreemenf: Somera argues that the breach of contract exclusion does not
       apply to the common count and fraud causes of action. Twin City disputes
       this, arguing that the common count and fraud causes of action are based
       upon, arising from, or are in any way related to any actual or alleged breach
       of contract or agreement. lt is not necessary to address those arguments.
       The 24th Affirmative Defense would apply to coverage of the two breach of
       contract causes of action in Postcard's complaint, assuming exceptions (A)
       and (B) did not apply. Summary adjudication "shall be granted only if it
       complete,/y disposes of ... an affirmative defense...." CCP S 437c(fX1).



 htþs ://www. sbcourts.   o r gl   osl   t   ltentative-detail.php?RuleID:604 | 4         11812020
  Superior
Case       Court of the County of Santa
     2:20-cv-04277-DMG-MRW              Barbara -1Online
                                    Document       FiledServices
                                                         05/12/20- Tenative Rulings
                                                                     Page 162         PageID
                                                                              of 162 Page     of 13
                                                                                           13 #:162



        Therefore, this is not an independent ground for granting summary
        adjudication.
        5. Order. The court grants plaintiff Somera Capital Management, LLC's
        motion for summary adjudication as to defendant Twin City Fire lnsurance
        Compa ny' s 24th Affirmative Defense.




                                                                 @   2020 Superior Court of the County of Santa Barbara




 htþs ://www. sbcourts.o r gl osltr ltentative-detail.php?RuleID:604 | 4                                       U812020
